2/11/2014 PSC - Repsol - 26/07/2011

PRODUCTION SHARING
CONTRACT

Between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ.

and

Repsol YPF Oriente Medio S.A.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

a
a
2
By
a“
as
26
26
6
6
2
Z
"
»
2»
29
30
30
a
a
a
2

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

|
i

2
2
2
a
2
a
a
a“
Po
au
as
3
as
as
6
6
36
6
6
6
”
”
»
Po
»
9
0
“0
“
a
2
“a
a
o
“
“
“s
“s
“

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

|
i

[Clause 17 = Use OF Lano AND Existing INrRASTRUCTURE
Genera!
‘Thied Porty Loads
Infrostructare
Petroleum Operations
‘Adjoining Properties
Access

°
”
«
°
°
so
st
2
3
2
“
“
se
ss
ss
ss
56
7
”
”
”
”
”
ss
sa
se
ss
ss
2
9
2
6
‘o
60
a
a
e@
a
a

Cuause 18 - Government ASSISTANCE

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

|
i

cy
a
a
cy
a
“
oo
ra
“
“
oo
“
“
‘s
6s
6s
“6
“6
“
‘
o
o
oe
“
“
oe
cy
°
°
°
°
7
7”
70
na
n
na

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

|
i

a
2
n
7
ca
”
”
i
7s
s
s
6
”
”
”
”
n
n
”
80
“0
"0
a
a
a
a
a
a
a
a
2
ss
ra
“6
6
ry
cy

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

|
i

as
s
co
2
0
20
oy
By
cy
92
3
2
os
oe
9s
9s
9s
9s
ve
96
96
”
”
”
7
”
”
99
99
100
100
300
101
401
40

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

PRODUCTION SHARING CONTRACT

‘This Production Sharing Contract (this Contract") is between:
[2] The KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the “Government”): and

REPSOL YPF Onenre MEDIO S.A., » sociedad andnime incorporated and existing
“under the laws of the Kingdom of Spain, whose registered office is at Paseo dela
Castellana 278/280 Madrid 28046 (the “Contractor” and a “Contractor Entity").

‘The Government has determined that this Contract will facitate the development of
the petroleum wealth of the Kurdistan Region in @ way that achieves the highest benefit,
to the people of the Kurdistan Region and all of rag, will promote the economic
“development ofthe Kurdistan Region and iraq and the social weltare of ts people, uses
‘the most advanced techniques, and accesses best market principles to encourage
Investment,

‘The Government enters into this Contract pursuant to the Government's rights and
ssuthorites under the Constitution of frag and the Kurdistan Oi and Gas Law 2007. In
‘ccordance with the Constitution of tag, the prevaling Laws of the Kurdistan Region
‘comprise the Kurdistan Region Law and, with regard to # matter wholly within the
exclusive jutisdiction of the Government of rag, the federal Laws of lrg.

‘The Contractor and the Government each aifirms its ongoing commitment and
‘adherence to the Principles and Criteria of the Cxtractive industries Transparency
Initiative (ET.

‘The Contractor has assured the Government that the Contractor has, together with its

Afiiates:

(1) the financial capability, and the technical Knowledge and technical ability, to
‘carry out Petroleum Operations inthe Contract Area under the terms of this
Contract; and

(2) arecord of compliance with the principles of good corporate citizenship.

‘This Contract is # production sharing contract. The object ofthis Contract is for the
‘Contractor to undertake Petroleum Operations in the Contract Area at the Contractor's
sole risk and expense.

Neither the Contractor, nor any Contractor Entity will eceive any compensation fr its
services, nr any reimbursement ofits expenditures under this Contract, except for the
share of Petroleum trom the Contract Ares to which it may become entitied under this

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Contract. there is no Commercial Discovery in the Contract Area, ori the production
achieved trom any Production Area is insufficient to reimburse the Contractor or any
Contractor Entity, each Contractor Entity will bear its own losses without any obligation
of the Government to provide any reimbursement of other compensation.

tis the policy of the Government to: (1) ensure that Natural Gas i first made available
to satisfy the consumption requirements and needs of the people of Ira, (2) determine
and controt all exports of Natural Gas produced in the Region, and (3) act, irecty oF
Indwectly through a designated Alfliate of the Government ar ather designee of the
Government, asthe aggregator ofall Natural Gas produced in the Region for export.

Nothing in this Contracts intended to confer any right upon the Contractor other than
‘hove rights expressly granted in this Contract, This Contract does not transter
‘ownership of any Petroleum inthe ground tothe Contractor ot any Contractor Entity.

‘The Contractor and Repsol YPF, SA. have provided the Government with» letter of
representations and warranties dated concurrently herewith [the “Repsol Leter of
Representations”) at an inducement for the Government to.enter into this Contract,
‘and pon which the Government is relying in entering into this Contract.

Concurrently withthe signing of this Contract, Repsol YPF. SA. has delivered a
[Eusrantee in favour of the Government as required by this Contract.

Prier to this Contract, Repsol Exploracion S.A. delivered a Confidentiality and Pre-
Contractual Understandings Agreement, which continues in accordance with its terms,
‘and i not impaired by ths Contract, except as expressly et forth herein.

CLAUSE 1 = DermiTions; CONSTRUCTION

Uniess otherwise specified:
Abroad means outside of the Kurdistan Region and other parts of Ireg.
‘Accounts is defined in clause 15.1.

‘Accounting Procedure means the Accounting Procedure attached to this Contract as
‘Annex B and constituting an integral part ofthis Contract.

‘Act of insolvency means, n respect of any Person, its insolvency, winding up,
issolution, administration or liquidation, the making by it of any arrangement or
‘composition with its creditors or the taking of possession by an Encumbrance of, or the
appointment of a receiver or administrative receiver over, the whole or any substantial
part of ts property or assets or its ceasing threatening to cease to carry on business
fang any equivalent or analogous procedures by whatsoever name known and in
whatsoever juridietion. The “winding-up” of a Person alsa includes the amalgamation,
reconstraction, reorganisation [by way of voluntary arrangement, scheme of
arrangement or otherwise), administration, asalution, liquidation, merger oF
consolidation ofthat Person and any equivalent of analogous procedure under the law

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

‘of any jurisdiction in which that Person is incorporated, domiciled, or resident or carries
fon business or has assets.

‘Adjacent Contract Ares s defined in clause 34.1.

‘Adjustment Date is defined in clause 27.7.1.

‘Afttiate means, in relation to any Person the “frst Person”), anather Person that is:

a) the ultimate holding company of such first Person and any subsidiary (other
than the first Person) of the fist Person's ultimate helding company: or

(b) tthe first Person is not a subsidiary of another company, any subsidiary of the
est Person.

Fer the purpose of this definition, “holding company” and “subsidiary” have the
‘meanings given to those expressions in Section 1159 of the Companies Act 2006
(Engiana).

‘Annual Reconciliation Statement is defines in clause 32.9.

[Agreed Rate means interest compounded on monthly basis, at the rate per anni
‘equal to the three-month term, London Interbank Offered Rate (LIBOR rate} for U.S.
ollar deposits, as published the Financial Times [London Edition) or if not published,
‘then by The Wall Street Journal (New York Edition), plus 4.00%, applicable on the first
International Business Day prior to the due date of payment and thereatter on the first
Business Day of each succeeding calendar month. the aforesaid rate is contrary te any
applicable usury law, the rate of interest to be charged shall be the maximum rate
permitted by such applicable law.

[Appicabe Law means, 2 of anytime of determination, Kerdistn Region Law and
federal Laws of Iraq recognived by the Government as applicable in the Kurdistan
fepion

‘Appraisal and Appraual Operations means appraisal work (being part of Exploration)
and a program cared ut following» Dacovery forthe purpose of delineating the
Reservoir to which that Oincovery relates in terms of meanarement of thekness and
lateral eatent ang estimating the quantiy of recoverable Petroleum therein, and
inchudes geological, geophysical, eral and other surveys stratigraphic ests, the ding
of shot holes, core holes, Appralsl Wells and other related holes and wets, nd the
purchase oF acquisition of Assets and Materas therefor

‘Appraisal Area means the ares defined in clause 12.4.

‘Appraisal Report means, in respect of a Appraisal Operations in respect of @ Dlcovery, #
report in such form as required by the Government and that inckides:

(a) geological consitions, such as structural configuration, physical properties, and
stratigraphy:

(b) the thickness ang extent of Reservoir racks;
(© __petrophysical properties of the Reservoirs;

(6) type of substances obtained:

(e) Volumes of Crude OM and Natural Gas initially in place;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

the chemical composition, the physical properties and quality of any Crude Oi!
dacoveret:

‘pressure, volume and temperature analysis of the reservoir Muid:
the productivity indices for wells tested at various rates of flow:

Crude Olt characteristics, including ol gravity, sulphur percentage, sediment
‘and water content and product yield pattern;

Natural Gas compostion;
estimates of recoverable reserves:

the estimated production capacity of the Reservoirs:
production forecast per wel

4 preliminary extimate of recoverable reserves and

‘such other information as reasonably required by the Government or generally
‘provided in such reports in accordance with Best Practices.

‘Appraisal Work Program is defined in clause 12.4.
‘Approved means approved by the Management Committes and the Government.

Approved Budget means 2 Budget that has been approved by the Management
Committee and the Government together with an Approved Work Program.

‘Approved Domestic Gas Marketing Work Program and Budget is defined in clause 14.1,
[Approved Gas Field Appraisal Work Plan and Sudget is defined in clause 14.1.

‘Approved Work Program means a Work Program that has been approved by the
Management Committee and the Government.

‘Approved Work Program and Budget means an Approved Work Program together with
8 Budget with respect thereto that has been approved by the Management Committee
and the Government.

‘Arm’s-Length Sale(s) means, in respect of sales of Petroleum, a sale in freely convertible

currencies between seliers and buyers having no director indirect relationship ot

common interest whatsoever with each other that could reasonably influence the sales

price. The following are not Arm's Length Sales:

(a) sates between or among any of the Contractor Entities and their respective
Aiates;

(b) sales involving the Government or the Government of rag;

{€)__ sales involving swaps or exchanges: and

(6) transactions which are nota routine sales practice inthe international of and
es industry.

‘Assets means equipment and other property, whether real er personal, owned or

leased, used of expected ta be used by the Contractor in connection with Petroleum

Operations.

‘Assets and Materials is defined in clause 19.1.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

[Assign an Assignment means any transfer, conveyance, novation, merger (including
“reverse triangle” mergers), Encumbrance or other dealing in any manner whatsoever of
howsoever accomplished or characterises (whether legally, beneficaly, or etherwire,
Inte any form af trust or fduciary holding, and whether conditionally or not}. Assignee
means a Person accepting an Assignment from a Party, and Assignor means the Party
‘making an Assignment to ancther Person.

‘Associated Gas means Natural Gas found in ausociation with Crude Ol, either dissolved
In the Crude Oil or as Gas-cap Gas, that is recovered as Natural Gas atthe surface by
separation or other primary feld processes.

‘Audit Request Perio is defines in cause 15.33)

‘Available Crude Oil defined in clause 25.2.

‘Available Gas is defined in clause 25.2.

‘Available Petroleum is defined in clause 25.3.

Barret means a quantity of 42 US gallons asa unit to measure liquids, ata temperature
‘of 60" Fahrenihelt and pressure of 14.7 psi

sans standards that are no less stringent than the best practices,
methods, and procedures in carrying out petroleum operations consistent with a
reasonable degree of prudence, as evidenced by the best practices of experienced
‘operators in the exploration, development, and production ef petroleum principally
aimed at ensuring:

(2) conservation of Petroleum resources, which implies the utllsation of methods
‘and processes to maximise the recovery of Petroleum in a technicaly and
‘economically sustainable manner, contol of reserve decline, and minimisation
‘of losses atthe surface;

‘operational safety including the use of methods and processes that promote
‘occupational security and the prevention of accidents;

‘environmental protection ané worker safety, inchading best methods and
‘processes which minimise the impact of Petroleum Operations on the
environment.

that all materials, resources, and supplies are avaiable to meet the
Contractor's obligations hereunder under normal conditions and anticipated
abnormal conditions;

that sufficient engineering, design, construction and safety personne! are
_auailable, ate adequately experienced and trained to conduct Petroleum
Operations, and provide required training properly and within Applicable Law,
‘manufacturer's guidelines and specifications, and are capable of responding to
{abnormal conditions and anticipated abnormal conditions;

that appropriate monitoring and testing is done to ensure that Assets are
capable of functioning, and will continue to function, as designed and to
‘provide assurance that Assets will function properly under normal conditions
‘and anticipated abnormal conditions;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

that appropriate protective devices and design features are provided to ensure
‘that safe, relisbie, long term Petroleum Operations can be achieved:
‘that equipment operated at al times in a manner compliant with Applicable
aw, applicable Permits, and this Contract, in accordance with all
manufacturers’ warranties, and in a manner safe to workers, the general public,
the environment, plant and Assets;
‘notwithstanding the requirements of the ASME Boiler & Pressure Vessel Code
‘Section Vii, that al pressurised equipment handling hydrocarbons (whether
‘such Asset is mew or used) is subject to hydraulic pressure testing prior to use;
and
() that full and complete records of accounts are Kept and maintained.
Budget means an estimate of income and expenditure approved, of as the contest may
require, to be approved by the Management Committee in accardance with this
Contract in respect of al Petroleum Operations included in 8 Work Program.
Calendar Year means » period of 12 consecutive Months, beginning 1 lanuary and
‘ending on 31 December of the same yeu.
(Capacity Building Account means a segregated bank account with a reputable bank in
the name of, and maintained by, the Government for the purposes set forth in clause
a6.

Capacity Building Bonus is defined in clause 22.1.

Capacity Building Payment means the obligation of each Contractor Entity to pay an
amount equal to the Capacity Building Value.

Capacity Building Payment Monthly Statement s defines in case 12,
Cepacity Building Value means during any period for each Contractor Entity:
(a) 2010 USS until the R Factor i first equal to one; and

(O) alter the fst time that the R Factor equals or exceeds one [R2 1}, and
‘notwithstanding ifthe actual R Factor determined with respect to» period
‘occurring after the first time the R Factor equals or exceeds one may be less
than t:

(2) anamount in USS equal to the value, determined in accordance with
‘lause 27, of 35% of the Profit Petroleum attributed to such Contractor
Entity.

(Chairman is defined in clause 8.9.
‘Change of Controls defined in clause 39.10.
(Change of Tax Law is defined in clause 43.4.

Commercial Discovery means a Discovery, after taking inte account available technical,
‘operational, commercial, and financial data, including recoverable reserves of
Petroleum, sustainable regular production levels and other material technical,
‘operational, commercial and financial parameters, which i expected to result in both
{ull recovery of Petroleum Costs and a reasonable return on investment,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

Commercial Production means Protiuction of Petroleum under an Approved Production
Work Program and Oudget of regular production and sale or other disposition.

Constitution of rag means the permanent constitution of aq approved by the people
‘of rag in the general referendum of 15 October 2005.

Contract means this production sharing contract.

Contract Area means, as ofthe Effective Date, the area shown on the map i Annex A,
11 such area may be relinquished or otherwise reduced in accordance with this Contract.

Contract Year means 2 period of 12 consecutive Months starting from the Effective Date
‘or ay anniversary of the said Effective Date. In the case of the final Contract Year of this
Contract the Contract Year will end on the termination date.

Contractor means all the Contractor Entities, together.

Contractor Entity means, a4 at any time of determination, Repsol and its respective
Permitted Assignees and successors. The Government it not a Contractor Entity. A Public
Company or other Person that is a Government interest Nolder is not a Contractor Entity
solely by virtue of being « Government interest Holder.

Controls defined in clause 39.1048).
Corrupt Practices Laws means, as applicable:

(a) the Laws of the kurdistan Region and of iraq in respect of bribery kickbacks,
‘and corrupt business practices:

(b) the principles of the Laws of the Kingsom of Spain in respect of bribery,
Iickbacks, and corrupt business practices;

the principles of the Foreign Corrupt Practices Act of 1977 of the United States
‘of America (Pub. {. No. 95-213 §§ 101-104 et seq), as amended:

the principles of the OECD Convention on Combating Bribery of Foreign Public
Officials in international Business Transactions, signed in Paris on 17 December

(©) the princines ofthe Ux Bribery Act 2010,
(Cost Gas is defined in clause 25.9.

Cost OW is defined in couse

Cost Petroleum is defined in clause 25.33.

(Cost Recoverable means recoverable by the Contractor a Petroleum Costs in
accordance with the provisions of this Contract (including the Accounting Procedure).

(Crude OW means all quid hydrocarbons [including crude mineral oil, condensate,
‘asphalt ozokerite, and bitumens) in both solid and liquid form in its natural state oF
obtained trom Natural Gas by condensation or extraction.

‘Cumulative Costs is defined in clause 26.1.
‘Cumulative Revenues is defined in clause 26.1.

Date means records, information, oF dats of any sort, whether raw, derived, processed,
interpreted or analysed, obtained or produced pursuant to this Contract, inchading

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

‘reological, geophysical. petrophysical, engineering, driling. production, weillecation,
‘well log. core sample and completion status records, information and data.

Date of Commencement of Commercial Production means the date as of which the
Management Committee determines that Commercial Production is ist achieved ip the
Contract Ares.

Decommissioning Costs means all the costs and expenditures incutted by the
Contractor when carrying out Decommisioning Operations, nchiding those defined
the Accounting Procedure.

Decommissioning Operations mean closing down, decommissioning, abandoning. or
“wholly or party removing Assets and Materials in or from the Contract Area, beeping
‘Assets and Materials in the Contract Area in a safe condition folowing cessation of

production pending abandonment, and restoration of land inthe Contract Ares.

Decommissioning Plan and Work Program is defined in clause 38.2.

Decommissioning Reserve Fund is defined in clause 38.6 and includes all contributions
ld into such fund and ailinterest accumelated in such fund.

Delivery Point means the point after extraction either as specified in an Approved
Development Plan for a Production Area, or at such other point jincluding 2 point of sale
in respect of Natural Gas} which may be agreed by the Parties at which Petroleum
produced and saved it metered for the purposes of clause 27.5, valued forthe purposes
of clause 27.2, and, in the cave of Crude OW, available to be ited by a Party.
Development Costs means al the costs and expenditures incurred by the Contractor
‘when carrying out Development Operations in accordance with an Approved
Development Work Program and Budget (subject to clause 26).

Development and Development Operations means, in respect of a Production Area al
‘operations or works conducted in accordance with an Approved Development Plan and
Budget us to the Delivery Point with a wew to developing «Production Area.

Development Period is the period during the term of this Contract (a) that not the
Exploration Petiod or 8 Gas Field Holding Period and (b] during which the Contractor Is
entitled to conduct Development Operations.

Development Plan means a plan prepared by the Contractor in accordance with Best

Practices, and which inches details of

(2) the delimitation of the Production Area, taking into account the results of the
Appraisal Report regarding the importance of the Petroleum Fielé within the
Appraisal Avex:

<riling and completion of Development Wells;
iting and completion of injection Wells;

the sequencing and timing of the development of Reservoirs;

the expected First Production of Petroleum;

laying of pipelines:

Installation of separators, tanks, pumps and any other associated production
‘and injection facities for the production;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

‘treatment and wansportation of Petroleum to processing and storage facilities;
the construction of transportation pipelines inside or outside the Contract
tea;

construction of storage facilities for Petroleum;

plans for the ase or flaring of Natural Gas;

training commitment in accordance with clause 23;

‘preliminary decommissioning and ste restoration plans;

Development Operations, Production Operations, and delivery of Petroleum
‘and disposition of Natural Gas produced from the Contract Area.

Development Wark Program and Budget means the Work Program and Budget
prepared by the Contractor pursuant to clause 13.2.

Discovery means the fnging of a previously unknown accumulation|s} of Petroleum in
lone or more Reservoirs within the Contract Area and which have, forthe fist time, been
demonstrated through ériling ta contain Petroleum that can be recovered at the
surface inflow measurable by conventional petroleum industry testing methods and
may be considered for Appraisal,

Discovery Report is efined in clause 12.2.

Dispute means a dispute or claim of any and every kind oF type, arising out of or relating
‘0 this Contract (including those sounding in tort) between ail or any of the Parties,

Domestic Gas Marketing Operations is dened in clause 24.1.
Domestic Gas Plan is defined in clause 243.

Domestic Market is defined in clause 148.

Itective Dates defined in clause 46.8.

EMS Monitors mean accredited professionals, including certified safety professionals,
certified industrial hygienists, registered eccupational hygienists or their equivalents.

ENS Standards is detined in clause 37.2.
1A is defined in clause 372.

IRs defined in clause 37.6.

MMP is defined in clause 37.8,

Encumbrance and Encumber means any mortgage, charge, pledge, hypothecation, lien,
assignment by way of security, ttle retention, aption, right to acquite right of pre-

femption, right of vet off, counterclaim, trust arrangement, overriding royalty, net profits
Interest, or any eter security, preferential right, equity er restriction, any agreement 10
‘bve or to.create any of the foregoing and any transaction which in legal terms, snot @

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

secured borrowing but which has an economic or financial effect similar to that of a
secured borrowin

Environment Fund is defined in clause 23.13,
Expatriate means any employee not normally resident inthe Kurdistan Regios or rag,
‘ho is employed by either Contractor Entities or Subcontractors for purposes of this,

Contract and who is engaged on terms which provide forthe payment of passages to
tnd from the Kurdistan Region or iraq.

Expert means, with respect to a Dispute, an independent person with appropriate

‘quslfications and experience who:

(a) has been agreed upon between the Parties to the Dispute; or

(0) has been nominated by President of the Cnergy Institute in London, England, on
the application of any Party te the Dispute failing agreement within 14 days of
emer:
(2) approval by the Management Committee of the Terms of Reference,

er

(2) the date the Parties receive notice thatthe Expert is unable or
‘unwilling to complete the reference to Expert determination

Exploration means such geological, geophysical, aerial and other surveys as may be
contained in an Approved Work Program and Budget with a view to discovering
Petroleum in the Contract Area previously not Knawn to have existed using geological,
{seophysical and other methods and the drilling of Exploration Wells), and includes (a)
“any actnityin connection therewith or i= preparation therefor, and any relevant
processing: and b) Appraisal

Exploration Costs means Petroleum Costs incurred by the Contractor Entities when
‘arrying out Exploration Operations in accordance with an Apsroved Exploration Work
Program and Budget (subject to clause 2.6).

Exploration Operations means any and all operations conducted in respect of
Exploration, including Appraisal Operations,

Exploration Period is defined in clause 6.3.
Exploration Rental is defined in clause 62.

[Exploration Work Program and Budget means an exploration work program and budget
prepared pursuant to clause 11.1 oF 13.2.

Export Gas Marketing Operations is defined in clause 16.1.

Export Markets is defined in clause 14.1.

Export Pian Evaluation Period is defines in cause 14.27.
Extended Exploration Term is defined in clause 6.3.1.
First Exploration Wells defined in clause 10.3(8).

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

First Production means the moment when Commetial Production of Crude Oi or Non
‘Associated Gas (asthe case may be) fst commences, by Bowing at the rate forecast in
the Development Plan without interruption fora minimum of &8 hovts.

‘First Sub-Period is defined in clause 6.4(a).
First Sub-Period Guaranteed Amounts s defined in clause 9.1.1.
Force Majeure is delined in clause 40.3.

Force Majeure Estimate s defined in clause 40.11,

Gas means Natural Gas, both Associated Gas and Non-Associated Gas, and all ofits
‘constituent elements produced from any Wellin the Contract Area. Gas may be
Produced from Natural Gas Wells or in association with Crude Ol rom Crude OM Wells,
Gas-cap Gas means free gas that overies and isin contact with significant quantities of
Crude OW ina Reservoir.

Gas Development Period Larly Termination Notice is defined in clause 24.33.
Gas Export Plan is defined in clause 14.3.

Gas Field means an area inthe Contract Area consisting of 2 single teservoit oF multiple

reservoirs all grouped on, oF related to, the same individual geological structural feature,

stratigraphic conditions, or Beth, which ether:

(a) Discovery of Non Associated Gas; oF

(0) 2 Discovery of Crude Oil with Associated Gas that cannot be 2 Commercial
Discovery without a plan for the econamie disposition (excluding faring or re-
lnjection) of the Associated Gas, and notwithstanding that liquids and
‘condensates are included in the definition of Crude Ol (1e., a condensate
‘Reservoirs a Gas Field),

Gas Field Wolding Period is defined in clause 14.10.
Gas Field Wolding Period Application i defined in clause 14.8.

Gas Field Wolding Period Rental s deine in clause 14.13.

Gas Marketing Costs means costs and expenditure incurred by the Contractor in
accordance with a Domestic Gas Marketing Work Program and Budget.

Gas Marketing Operations i defined in clause 14.2.
Government is defines n the preamble.

Government Business Day means 1 day between the hours af 8:00am and 3:00pm
when the afices ofthe Government are legally required to be open to conduct the
business ofthe Government,

Government interests defined in clause 4.3.

Government interest Molder is defined in clause 4.2.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

Government of rag means the Federal Government of the Republic of rag, which holds
office under the Constitution of iraq and any minister, ministry, department, sub-
iviston, agency, authority, council, committee, or ther constituent element thereof.

Guarantee means 2 Guarantee inthe form and content as set forth in Annex C

Guaranteed Amount means either the Fist Sub-Period Guaranteed Amount or the
Second Sub-Periog Guaranteed Amount, as applicable,

Wolding Period Carly Termination Notice is defined in clause 14.28.

Income Tax and incomes Taues mean, in respect of any Person, Taxes imposed by
Kurdistan Region Laws on the income of such Person,

International Banking Day means, in respect of 4 Porty making » payment and a Party is
to receive a payment, a day on which banks are open to conduct business by electronic
transfer of funds in both the place from where the funds are to be sent and the place
here the funds ate to be received.

international Market Price is defined in clause 27.2.
rag means the entirety of the Republic of iraq, including the Kurdistan Region.

Joint Operating Agreement means an agreement between the Contractor Entities for
the purpose of regulating the relationship between the Contractor Entities i respect of
‘this Contract,

Kurdistan Region means the Federal Region of Kurdistan recognised by the Constitution
of iraq and having the same meaning as Region’ in the Kurdistan Region Oiland Gas
lw.

Kurdistan Region Law means Laws ofthe Kurdistan Region and the Laws of any
{overnmental authority of any district, sub-district, municipabty, territorial, or ther
political subdivision of the Kurdistan Region.

Kurdistan Region Oil and Gas Law means the Oil and Gas Law of the Kurdistan Region —
wag (Law No. 22 of 2007).

Laws means any statutes, rules, codes, regulations, decisions, proclamations, notices,
Sirectives, constitutions, instruments, rules of caurt, guidance, or any other instrument
of any governmental, intergovernmental, or supranational body, agency, department at
of any regulatory, self-regulatory or other authority oF organisation having the force and
etfect of slaw.

ACI is defined in clause 42.4.

Loss or Expense means any lability, loss, csi, settlement payment, cost and expense,
Interest, award, judgment. damages (inchading consequential indirect, and punitive
damages), fees oF other charge and, to the extent permitted by applicable aw, any court
{ing fee, court cost arbitration fee or cost, witness ee, and each other fee and cost
(including attorneys’ fees, other professionals fees, and disbursements) of investigating
and defending or asserting a claim (including a claim for indemnification).

Management Committee defined in clause 8.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

(MER ("Maximum Efficient Rate"] means in respect of a Reservoir, the maximurs rate of
production of Crude Oil without excessive decline of production or excessive los of
Reservoir pressure, n accordance with good oilfield practice and the provisions of
dlause 16.16.

Minimum Exploration Obligations is defined in clause 10.2.

Minienum Financial Commitment means.

(a) respect of the Fist Sub-Periog, the amounts set out in clause 20.3; and

(b) in respect of the Second Sub-Peried, the amounts set out in clause 10.4.

Month means a calendar month according tothe Gregorian calendar.

Natural Gas means # misture of hydrocarbons and varying quantities of non
hydrocarbons that exist either in the gaseous phase or in solution with Crude Oi in
natural underground Reservoirs remaining after the extraction of liquid hydrocarbons.
(including condensates) trom wet gas.

[Natural Gas BOE means 6,000 standard cubic feet of Natural Gas to one Barrel of Crude
ou

Non-Associated Gas means Natural Gas that is found in # Reservoir either (a) without
association with Cruse OW, o¢ (bn association with quantities of Crude Oil that, without
1 plan of disposition of the Natural Gas other than by flaring or reinjection, by its
‘anmet be commerciaty produ

Notice of Dispute i defined in clause 42.2.
Notice of Early Termination of Gas Field Molding Period is defined in clause 14.14.

(Ol Field means an aren within the Contract Area consisting ofa single Reservoir or
multiple Reservoirs all grouped on, or related ta, the same individual geological
structural features, stratigraphic conditions, or both, and that (a) may become part of 2
single Production Area for Crude Oil ang (b) is not a Gas Field.

‘Operator means the entity designates by the Contractor purwant to clause Sas the
“Operator”.
Original Contractor Entity is defined in clause 43.4.

Parties mean the Government and each Contractor Entity, and Party any of the
Contractor Entities oF the Government. The Government or » Public Company in its
‘eapacity as holder ofall or part of the Government Interest is Party only in respect of
‘such Government interest.

Permit means a licence, permit, consent, authorisation, or other permission of the
Government o any relevant public autherity in the Kurdistan Region in respect of
Petroleum Operations.

Permitted Assignee means, as applicable: (a) an Ausignee that has received an
‘Assignment in compliance with clause 39, or, [b) in the case ofthe Government Interest,
an Assignee of the Government Interest that received an Assignment thereat in
‘compliance with clause 4.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

Person means an ingividua or a corporatic, limited laity company, partnership
(whether oF not having separate legal personaly), joint venture, trust, unincorporated
organaaton,astocation, government, agency or political subdivision thereo! of any
‘ther entity

Pevroteum means:

(a) any naturally occurring hydrocarbon in 9 gaseous or Squid Mate;

(b) any mature of maturaly curring hydrocarbons ina gaseous origi state; oF
(@)__anyofthe foregoing that has bees returned to a Reservoir,

Petroleum Costs means al costs and expenditure incurred by the Contracter in respect
‘of Petroleum Operations that the Contractor is entitled to recover under this Contract.

Petroleum Field means » Gas Feld or an OW Field.

Petroleum Operations means all Exploration Operations, Gas Marketing Operations,
Development Operations, Production Operations, and Decommissioning Operations,
tnd any other activities or operations related to any of such operations authorised,
required, or contemplated by this Contract or Applicable Law.

Pipeline Costs s defined in clause 33.5.

Production Area means an area within the Contract Atea:

[Entities in carrying out the Production Operations in accordance with an Approved Work
Program and Budget (subject to clause 2.6) which the Contractor is entitled to recover
8.4 Petroleum Cost.

Production Operations means operations and all activities related thereto carried out by
the Contractor for Petroleum production from a Production Area from the start of
‘Commercial Production, such as extraction, injection, stimulation, treatment, storage
“within the Production Are, iting, and related operations. No operations or activities of
‘the Contractor after the Delivery Point are within the scope of the definition.

Production Rental is defined in louse 13.6.

Production Work Program and Budget means a Work Program and Budget prepared for
Production Operations pursuant to clause 12.4.

Profit Gas is defined in clause 25.9.1.
Profit Otis defines in clause 25.8.1.

Profit Petroleum is defined in clause 26.1.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Prosectian shoring Contract Pramagian

Public Company means: (a) any entity created bythe Kurdistan Region Ol and Gas Law,
including the Kutdstan Exploration and Production Company: [ba legal entity
establahed by Kurdistan Region Law as a separate legal entity, whether or net fly
sutonomous and whether or not having independent sources of revenue, to undertake
‘commercial activites on behalf of the Government, which legal entity cannat be
declares bankrupt under Kurdistan Region Law; ang (c] any separate and axtonomous
‘company organised under Kurdistan Region Law which is controle, drecty or
Indirecty by a wholly Goverement-owned and controlled enty, by the Government,
the Parliament ofthe Kurdistan Region, which s under the guidance ofthe
Government or the Parkament ofthe Kurdistan Region (whether of not in any such case
partay or fully funded by the Government or the Pariament ofthe Kurdistan Region).
‘A department, divsion, or agency ofthe Government, whether ar not operating under @
separate name, is nota Puble Company

‘Quarter means a period of three consecutive Months starting on the fist day of each af,
January, April July, and October.

Regional Tax Law means any Kurdistan Region Law in respect of Taxes,
Relevant Day is defined in clause 40.28(a).

Repsol defined inthe preamble.

Repsol Letter of Representations is detined inthe preamble.

Reservoir means # subsurtace rock formation containing an individual ang separate
natural accumulation of producible Petroleum characterised by a single natural pressure
system.

Revenues is detined in clause 26.1.
Rights Sale is defined in clause 32,10.2.
[RFactoris defined in clause 26.1.

Royalty is defined in clause 24.4.

Royalty Crude Olli defined in clause 24.

Royalty Gas is defined in clause 24.2.

Royalty Petroleum is defined in clause 24.3.
Royalty Rate is defined in clause 24.6,

‘Second Exploration Weil is defined in clause 10.446).

Second Sub-Period is defined in clause 6.4(8).

‘Second Sub-Period Guaranteed Amount s defined in clause 92.

‘Semester means « period of & consecutive Months starting rom the fist day of each of
January and July.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘Subcontractor means any Person providing services or undertaking works relating to the
Petroleum Operations on behalf of, the Contractor, any Contractor Entity, or the
Operator, whether directly oF indirectly at any contracting ter.

‘Sub-Period and Sub-Periods are defined in clause 6.4.

‘Tax or Taxes means al current of future levies, duties, payments, charges, impositions,
Impost, withholdings, fees, taxes (including value added tax or other sales or
‘transaction based tar, corporation tax, income tax, capital gains tax, stamp duty, land
‘ax, registration ta, capital and weaith tax, profit tax, dividend tax or withholdings,
transfer tax, customs duties, branch or permanent establishment tax or withholdings,
taxon income from movable capital and fied tax on transfers) or contributions, in each
cave as imposed by Kurdistan Region Law.

‘Title Transfer Date is defined in clause 20.3.
USS and US Dollars means the legal currency (dollar of the United States of America.
Vice Chairman is defined in clause 8.9.1.

‘Well means a borehole, made by dling i the course of Petroleum Operations.

Categories of Wells are defined:

(2) Exploration Well means 8 well other than an Appraisal Well drileg for the
burposes of searching for undiscovered Pettoleum accumulations on any
‘srological entities) (be it of structural, stratigraphic facies, oF pressure
nature) to at least » depth or stratigraphic level specified in the Werk Program.

Appraisal Well means a well riled for the purpose of delineating and
‘evaluating the extent, the production capacity, the potential and commerciality
‘of recoverable reserves of 4 Discovery in a geological structure or feature
‘established by an Exploration Well

Development Weill means 2 well riled, deepened, or completed after the date
‘of approval ofthe Development Plan pursuant to Development Operations of
Production Operations for the purposes of producing Petroleum, increasing
production, sustaining production or accelerating extraction of Petroleum
Including production Wells injection Wells, and dry Wells.

Injection Well means a well died within a Production Area which injects

[Natural Gas or# uid in order to enhance the recovery of Petroleum by
‘Pressure maintenance or by improving the quality of the Reservoir.

(Work Program means any of the following: an Exploration Work Program, 2 Gas
Marketing Operations Work Program, a Development Work Programm, 8
Decommissioning Werk Program, or any other program which details the Petroleum
Operations to be conducted by the Contractor and the schedule for performing such
Program.

Constaverion.
12 Unless the content otherwise requires or is specifically otherwise stated:
(a) headings are to.be ignored:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

() “including” and similar words do not imply any limitations; and
(6) singular includes plural and vice versa.

Reference toa “clause” i to a clause of this Contract, and reference to a “paragraph is
to a paragraph in the Accounting Procedure.

Reference to "gross negligence” and “grossly negligent” means with respect to any

misconduct, or such wanton and reckless conduct at constitutes in effect an utter
‘isregard for harmful, foreseeable, and avoidable consequences.

Reference to “participating interest” means, in respect of each Contractor Entity, its
Lndivided share, expressed as « percentage, ofits participation in the rights and
obligations of the Contractor under this Contract where such rights or obligations are
ot joint with the other Contractor Entities.

Reterence to.

(2) “significant” means important enough, from the perspective of a reasonable
[person in the Government's position, to merit attention, and it includes a lesser
level of significance than does the term “material” and

(b) _“materiat® means of such a nature that knowledge of the item would afect «
Person's decision.

‘The Contractor will be considered to have “knowledge” in respect of a matter pertaining
{to this Contractor Petroleum Operations if such hnowledge is held oF ought reasonably
to be held by any Contractor Entity, the Operator, any Subcontractor, or any consultant,
or agent of any Contractor Entity, the Operator, or Subcontractor,

‘Areference to conduct includes an omission, statement, or undertaking, whether or not
in writing.

Reference to any contract, agreement, instrument, guideline or document includes any
amendments, restatements, and replacements thereof.

References to 2 Law or any provision of Law are references to that provision as
amended, extended or re-enacted and inchide all laws and official requirements made
Lunder or deriving validity from it or enacting such modification.

mn computing any periog of time, the day of the act, event or default from which such
period begins to run shall be included. All references to time are to the time in Erbil
Uniess specifically provided otherwise:

(2) any payment fating due on a day that is not an international Banking Day will
‘be due and payable on the folowing international Banking Day;

(0) any notice or other communication to Government that is received on a day
that isnot a Government Business Day or after 3:30 pm on a Government
‘Business Day will nat be considered received, unless acknowledged by the
‘recipient, until the next following Government Business Day.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaucten sherng Contract -Pramagren

‘The language which governs the interpretation ofthis Contract is the English language.

Ambiguities are to be resolved, where aperopriate, with reference to principles and
practices generally accepted in the international petroleum industry. there s ever any
conflict between or among standards of performance for the Contractor, the most
stringent standard will apply. tn no event will the Contractor be required to take an
action thats prohibited under Applicable Law.

‘Any Joint Operating Agreement between Contractor Entities, including as approved by
the Government in accordance with clause 5, is only binding as between such Contractor
Entities snot relevant for the construction or interpretation ofthis Contract, and does
ot establish any approved course of dealing as between the Government and any
Contractor Entity or the Contractor.

"Nothing in this Contract constitutes or implies any contractual relationship or other
‘relationship between () the Contractor or any Contractor Entity and {i the Government
of iraq, any region of rag (other than the Kurdistan Region) or any governorate or other
political or administrative subdvision of iraq.

'No Party shall construe any provision in this Contract as establishing that any Contractor,
Entity is an employee, agent, or representative of the Government or any public
authority in the Region or im rag.

‘This Contract does not establish, and no Party shal constrve this Contract to have
fettablahed, « partnership, or other form of association or fiduciary relationship
between the Government and any other Person, including any Government interest
Holder.

[Any enumeration of Party's rights and remedies set forth in this Contract not
Intended to be exhaustive. A Party's exercise of any right or remedy under this Contract
oes not preclude the exercise of any other right or remedy, Each Party’s rights and
remedies are cumulative and are in addition to any other right or remedy set forth in
this Contract, any other agreement between the relevant Parties, or which may now of
subsequently exist at law or in equity, by law, or otherwise.

‘The Government does not confer any rights or assurances to any Party oF Government
Interest Molder other than as expressly set forth in this Contract. There are ne implied
Fights, permissions, or assurances provided to any Contractor Entity oF Government
Interest Holder.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

rcv Rawr

24 The Government grants to the Contractor the exclusive right to conduct Petroleum
Operations inthe Contract Area on behalf of the Government far the term of this
Contract.

Natural resources other than Petroleum are excluded from the scope of this Contract,
‘even ifthe Contractor discovers any such resources inthe conduct of Petroteem
Operations.

Nothing inthis Contract conveys any right, ttle, oF interest to the Contractor or any
Contractor Entity in Petroleum before the Delivery Point.

‘The Contractor is responsibie to the Government for the conduct of Petroleum
Operations.

Each Contractor Entity sha at al times comply, and procure that each Subcontractor
‘complies, withthe Kurdistan Region Oil and Gas Law and all other Applicable Law. No

provision ofthis Contract wil a} excuse the Contractor or a Contractor Entity oF any

Subcontractor from compliance with Applicable Law, or (b) impair any right or privilege
‘of the Government under Applicable Law.

‘Subject to clause 40 (Force Mojeure}, the Contractor shalt: (a) conduct Petroleum
Operations only in accordance with an Approved Work Program and Budget; and (b) not
suspend or abandon performance of Petroleum Operations except in accordance with
‘an Approved Work Program and Qudget.

241 Incases of emergency, the Contractor shall undertake such additional efforts
and incur such adsitional expenditures as the Contractor considers necessary
‘to protect fife, the environment, or property.
244.1 The Contractor shall promptly report its incurrence of such additional
‘expenditures to the Management Committee,

2412 Such additional expenditure willbe Cost Recoverable.

‘The Contractor i entitied to incur expenditures not identified in am Approved
‘Sudget, provided that: (a) the aggregate amount of such expenditures do not
‘exceed 10% of such Approved Budget in any Calendar Year; and (b) the
‘Contractor has promptly reported the incurrence of such excess expenditures
to the Management Committee,

2421 Cacess expenditures incurred in compliance with and withia the limits
set forth in clause 2.6.2 will be Cost Recoverabie,

‘Any expenditure above the 10% threshold will only be recoverable by
‘the Contractor with the unanimous approval of the Management
Committee.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Upon the Contractor's request, the Government shall provide or procure the provision
fall Permits for Petroleum Operations to be performed in accordance with an
approved Work Program and Budget, including thase relating to any extension and
‘renewal periods. the Government determines that a Permit is requited ftom the
Government of Iraq and uniess the Government otherwise instructs, the Government,
‘shall be responsible for securing such Permit on behalt of the Contractor, provided that
‘the Contractor shall provide all necessary assistance.

Bese Paacrces
28 In performing Petroleum Operations, the Contractor shall ¢o 40 at all times in
ecordance with Best Practices, including
(a) using all technical, human and material resources reasonably required for
‘execution of the Petroleum Operations in accordance with Best Practices; and

(0) implementing all appropriate management and administration techniques for
“execution of the Petroleum Operations in accordance with West Practices.

Soumse
29 The Contractor shall conduct ll Petroleum Operations at its sole cost and risk.
281 The Contractor shall provide all funding for the performance ofits obligations
hereunder.

no Commercial Discovery is determined, orf production of Petroleum i
insufficient to reimburse the Contractor, the Contractor will ear alllosses
_atising under or related to this Contract.

Each Contractor Entity shall only have the right to receive and dispose of its
share of the Petroleum produced and saved from the Contract Area as
reimbursement of costs incurred and campensation for services rendered
‘pursuant to this Contract,

Aumuaay Rants
249 The Contractor is entitled

(a) access and operate frely within the Contract Area and wherever Assets and,
Materials of # Contractor Eotity er Subcontractor may be located;

(0) freely use access roads located within the Contract Area and outside the
‘Contract Area forthe construction, installation, maintenance, operation and
removal of pipelines and other facities required for the Petroleum Operations;

‘use in Petroleum Operations sand, gravel, and water belonging to the public
‘domain by prior arrangement with the relevant authorities and on payment of
the generally prevailing charge for such resources in the locality of use;
‘employ qualifies Expatriate and local personnel and retain Subcontractors for
‘the conduct of Petroleum Operations in accordance with clauses 22 and 23
(provided any Expatriate personnel warking in the Kurdistan Region wil require

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

2 Permit, not to be unreasonably withheld or delayed, and the Government will
‘procure any Permits required trom the Government of raqh;

nport any goods, materials, equipment required forthe Petroleum Operations
Jn accordance with clauses 19, 22, and 30; and

‘use land or property belonging to the Kurdistan Regios outside of the Contract
‘Area on reasonable commercial terms to the extent made available, and the
Government wil assist the Contractor securing the use by the Contractor of any
‘rivate property in the Kurdistan Region.

asmry ArreiUTION

241 The conduct of a Subcontractor of any Contractor Entity (at any ter) or of the
Operator will be binding epon, and considered to constitute the conduct of the
Contractor.

CLAUSE 3 ~ CONTRACTOR; PARTICIPATING INTERESTS

(CLAUSE 4 - GoveRNMeNT INTEREST

Gena
41, The Government has 2 participating interest of 20% in Petroleum Operations and all
other rights, duties, and obligations of the Contractor (except as provided in this clause
4), carried by the Contractor (the "Government Interest”).

42 No holder of all or any part of the Government Interest (a “Government interest
older") including the Government) in such capacity:
(a) tea Contractor Entity: oF
(&) has any obligation or lability 10 the Contractor or any Contractor Entity
hatsoever. including any obligation ar lablity to contribute any share of
Petroleum Costs and any other obligation or liabilty arising out of or related to
Petroleum Operations, allot which are carried by the Contractor.

‘No detautt or failure to pertorm of a Government Interest Moder under this Contract
may be considered a breach of this Contract by the Contractor or any Contractor Entity
ot invoked by the Government to terminate this Contract as to the Contractor of any
‘Contractor Entity.

43 Subject to cause 4.4, a Government interest Holder isnot, i that is its only capacity
under this Contract, entitieg te any notices wnder this Contract from the Contractor or

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

entitied to provide any consents, except, in each case as specifically provided otherwise,
bbut # Government interest Wolder has rights under clause 42.

[Any term of this Contract may be walved or amended without prior notice and consent

of 2 Government Interest Holder, unless such waiver or amendment would change any

Fight or obligation of a Government Interest Molder.

441 Any waiver or amendment which purports to change any right or obligation of a
Government interest Welder is only etfective with prior notice to and the
consent of such Government interest Wolder.

‘The consent of a Contractor Entity i not required forthe Government to waive
‘or amend this clause 4, unless such waiver or amendment would materially
affect a ight or interest of a Contractor Entity.

[A Government interest Holder is not an indispensable party for any Dispute between the
Parties, unless a determination of such Dispute would change or impair the rights of 9
Government interest Nolder under this Contract,

‘The provisions of clause 39 40 not apply with respect to any assignment by any holder of
4 Government interest ofall or any part of its Government Interest.

‘An Assignee of a Government interest Holder will have, in respect of the Government
Interest which has been Assigned, the same rights and obligations as the Auignor of
such Government interest prior to the Assignment.

‘The Government may at any time designate a Public Company as a Government interest
older without the consent of, of prior notice to, any other Party. A Public Company as,
holder of the Government Interest will be individually hable (and not joint and
‘severally Kable with the Contractor) for any obligations to the Government under this,
Contract.

441 The Government shall provide the Contractor witha notice notifying the
Contractor of such designation of « Public Company by the Government, and
‘the Contractor shall be entited to rely on such notice fer all purposes under
this Contract.

‘A Public Company will not be required to sign any formal assignment or
accession agreement except as required by the Government.

‘Only forthe purposes of clause 37 of the Kurdistan Region Oil and Gas Law,
rhenever and to the extent the Government interests held by 2 Pubbe
Company, the Government interest willbe deemed held by the Government.

‘Asa consequence of any deemed ownership as st forth in clause 4.8.3, the
Government:

(2) incurs ne liabilities or obigations (directly indirectly, or implicitly) to
“any other Party solely By virtue of such deemed holding: and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

oes net guarantee, and must not be considered to have implicit
[tusranteed, any obligation of « Public Company as 8 Government
Interest Holder solely by virtue of such deemed holding.

Subject to clause 4.12, the Government may at any time Assign allo part of its

Government interest to 8 Person that snot a Public Company without the consent of

any other Party.

404 Such Assignee must sign an assignment agreement as requited by the
Government.

‘The Government will provide the Contractor with a notice of such assignment
bby the Government, and the Contractor shall be entitled to rely om such notice
{or all purposes under this Contract.

Subject to clause 4.12, 2 Public Company (as a Government interest Holder) may Assign
part oral ofits Government interest to another Public Company, to the Government, of
any ether Person without the consent of, or prior notice to, the Contractor oF any
Contractor Entity, but shall nat make any such Assignment ofall or any part of ts
Government interest without the prior consent af the Government and in accordance
with any assignment and novation or ether agreements and conditions required and
approved by the Government.

‘4301 Any Assignment by 8 Public Company of all or part of ts Government interest
‘to another Public Company or any other Person without the prior consent of
the Government or in accordance with the requirements ol the Government
wit be void.

‘The Public Company shall promptly natity the Contractor of any assignments of
the Government interest held by such Public Company, and the Contractor will
‘be entities to rely on such notice for all purposes under this Contract.

Subject to clause 4.12, a Government interest Holder that snot the Government or a
Pubic Company may Assign part or all of ts Government interest to any other Person
without the content of, oF prior notice to, the Contractor oF any Contractor Entity.

4111 Such Government interest Holder shall not make any Assignments without the
‘prior notice to and consent of the Government and only in accordance with any
[assignment and novation or other agreements and conditions required by the
Government.

‘Any Assignment by a Government interest Holder without the prior consent of
the Government and in accordance with the requirements of the Government
wil be void.

‘The Assignor and the Assignee shall jointly and prometly notify the Contractor
of any Assignments of the Government interest pursuant to this cause 4.11,
‘and the Contractor will be entities to rely on such notice for all purposes under
this Contract.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

'No provision ofthis Contract prohibits a Contractor Entity from at any time offering to
‘acquire or acquiring al or any part of the Government interest from any Person that is 4
Government interest Holder.

4424 Hat any time a Government interest Holder (including the Government and @
Public Company) intends to offer to Assign all or part ofits Government
Interest to any Person that is mot a Public Company or the Government, the
applicable holder of the Government interest may nati the Contractor of the
“avallablty ofthe Government interest.

‘No Contractor Entity has or may have any preemption or similar priority rights
Jn respect of the Government Interest, and a Government Interest Molder is
‘never required by thi Contract to sell and assign to a Contractor Entity.

‘The Government reserves the right (but is nat obligated to any Party with respect

thereto) either to cancel or terminate any Assignment of al or part of the Government

Interest to any Person, if the Government at anytime determines that such Assignment

‘was contrary to Applicable Law or public pay.

‘4481 Upon any exercise by the Government af its rights under this clause 4.13, the
Government interest will automatically revert to the Government.

‘The Government's rights under this clause 4.13 are exclusive to the
Government, are not subject to a claim from any Contractor Entity, and clauses
441 and 42 do not apply with respect to this clause 4.13,

‘The Government expressly eserves all sovereign immunities in respect of any
Dispute arising out of oF relating to the exercise of is rights under this clause
4.13, and any Dispute with respect to this clause 4 between the Government
‘and any Government Interest Nolder may exclusively be resolved in accordance
swith Kurdistan Region Laws before » competent aethority in the Kurdistan
Region located in Erbil.

CLAUSE 5 - OPERATOR; JOT OPERATING AGREEMEN'

54 The Contractor designates Repsol, and Repsol agrees to act, 8 Operator on behalf and
In the iterest ofthe Contractor under this Contract.

‘44 The Contractor authorises the Operator to represent the Contractor and to take
‘such actions as agent on behalf of Contractor and to exercise such rights,
privileges and powers and to comply with such obligations under this Contract
‘as ate attributed or imposed to Contractor by the terms of this Contract. in
‘such capacity, the Operator will subject to the terms and conditions of this
Contract and tothe extent agreed in the Joint Operating Agreement, have allot
the rights, privileges, powers, and responsibilities of the Contractor as set forth
ln this Contract, including responsibilty for the conduct of all Petroleum
Operations and other activities of Contractor as contemplated by this Contract.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘The Government may dea! with, ané rely on, the Operator for all purposes under this
Contract.

S24 The obligations, abilities, acts and omissions of the Operator are the
‘obligations, liabaities, acts and omissions ofthe Contractor.

‘The conduct of the Operator wil be binding upon, and considered to
‘constitute, the conduct of the Contractor.

‘The Contractor shall at any time have the right to appoint another Contractor Entity a5
the Operator, upon giving the Government act less than 30 days’ prior written notice of
such appointment.

‘The Contractor shall cause the Operator not to resign, and the Contractor shall not
remove an Operator until such time as 8 substitute Operator has been appointed by the
Contractor and notice therefar has been given to the Government.

pos any change of Operator pursuant to clause 5.3, the replaced Operator will be

released and discharged of all its rights and obligations as Operator hereunder, and the

replacement Operator willbe considered to have assumed all such obligations, rights,
and privileges.

‘Without limiting the Government’ rights under clause 45, ether of the folowing

‘curs and on not less than 30 days’ prior notice from the Government, the Contractor

shall appoint a replacement Operator as soon as is reasonably practicable:

(a) _am Actof insolvency has occurred in respect of the Operatar unless, within such
20-day notice peri, the Contractor has established to the satisfaction of the
Government that the Act of insolvency does not apaly and the Government
cancels its notice: oF

(b) the Contractor is nat fultiting its obligations under this Contract as #
consequence of the acts or emissions of the Operator.

the Contractor, in accordance with clause 5.6, does not comply with the obligation to
Propose another Operater within 30 days rom the date when the Government gave
otice to the Contractor, the Government will be enttieg to exercise its rights under
elause 45 to terminate this Contract.

Jom Orenarine Acnuument
‘A.Contractor Entity shal not enter into any Joint Operating Agreement, except ifthe
terms of such Joint Operating Agreement:
(a)__have been approved by the Government;

(b) aren full compliance with Applicable Law as of the date of the approval by the
Government;

(0 ate consistent with the provisions ofthe Contract: and
(6) otherwise comply with the requirements of clauses 5.9 through 5.2.

‘Aioint Operating Agreement must provide forthe termination and release of any and
i Eacumbrances, pre-emation rights trest arrangements and allother types of claims
or rights impairing the transterablity of the participating interest of a Contractor Entity

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘by the Government in the event of any termination of a Contractor Entity by the
Government pursuant to this Contract.

‘AJoint Operating Agreement must provide that a Contractor Entity party te such Joint
Operating Agreement shall not make an Assignment:

(a) which would result in the Assignee holding les than 2 S¥ participating interest;
(b) which would result in the Assignor, ifthe Assigner is Assigning less than 100%

‘of ts interests, holding less than a 5% participating interest;
(6) without the consent of the Government in accordance with this Contract; and

(6) unless the proposed Assignee has entered into am instrument satisfactory to
‘each of the Contractor Entities and the Government so a8 10 assume and to,
perform the ebigations of the Assignor,

The Contractor shall sabmit to the Government for approval any agreement to amend
any lint Operating Agreement.

Genena
61 The term ofthis Contract comprises an Exploration Period and # Development Period, In
respect of a Dicovery of # Gas Fle, the term of this Contract may also comprise a Gus

Field Wokding Period as provided in clause 14 (Natural Ges).

Exromation Remras
62 From the first day ofthe Exploration Periog until expiry of the Exploration Period, the
Contractor shall pay to the Government an annual surtace rental for the Contract Ares
‘of USS10.00 per square tilometre per Contract Year ("Exploration Rental").
421 The Exploration Rentals due and payable in arrears on or before each
“anniversary of the Effective Date and on the last day of the Exploration Period
‘or termination of this Contract (whichever Is eater), and is subject te preration
Jn any Contract Year during which there has been a relinguishment or expiry of
the Exploration Period, based on actual number of days in such Contract Year,

£22 aploration Rental will nat be Cost Recoverable.

Exronation Pesce

63 The Exploration Peri is fora base term of five Contract Years fram the Effective Date
(the “Base Exploration Term”).

424 The Gave Eaploration Term is extendable on a yearly basis in accordance with

clauses 6.5 and 6.6 up t0 a maximum term of 7 Contract Years the Base
[Exploration Term as s0 extended, the “Extended Exploration Term”).

‘The Exploration Period is subject to further extension beyond the Extended
Eaploration Term as provided in clauses 6.6 and 6.7.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

443 The Exploration Period is subject to early termination as provided in this
Contract,

‘The Exploration Period consists of two sub-periods (each such sub-period, as it may be

extended, 4 “Sub-Period”), each of which is extendable pursuant to clauses 65 and 6.6,

Provided the Exploration Period may not exceed the Extended Cxploration Term except

18 provided in clauses 6.6 and 6.7:

(a) afest Sub-Period of three Contract Years rom the Elective Date ("First Sub:
Period"); and

(&) _asecond Sub-Period of two Contract Years beginning trom the fist day of the
‘Second Sub Period ("Second Sub-Period’),

6S Subject to clauses 65.2, 65.2, 6.5.3, and 6.7, the Contractor will be entitled to

‘extensions, each of ne more than one Contract Year, of the then current Sub-Peried, I

‘the Contractor has notified the Government of # Discovery of Crude Oil or of « Gas Field

| such Sub-Period in accordance with clauses 12.1 and 12-2 (Discovery Report;

Relinguishment}, but reasonably considers that additional work is necessary before

deciding whether to:

a} submit proposed Appraisal Work Program and Budget in respect of such
Discovery in accordance with clause 12.4 (Appraisal Work Progrom and
‘Budget; or

Jn respect ofa Discovery of Crude Oi, declare such Discovery to be»
Commercial Discovery.

‘The Bave Caploration Term plas the extensions provided in accordance with this
clause 6.5 may not exceed the Extended Exploration Term.

‘Tobe entited to exercise its right to an extension pursuant to this clause 6.5,
the Contractor must notify the Government at least 30 days Belore the end of,
the applicable Sub Period (as it may have been extended pursuant to this
clause 6.5) ofits intention to exercise such right of extension, the proposed
‘duration of such extension, and the proposed Work Plan and Budget for such
‘extension.

‘The Contractor will not be entities to an extension unless there isan Approved
Work Program and Budget with respect to such extension.

Subject to clause 6.7, fat the end of the Extended Exploration Term the Contractor

‘wishes to conduct additional Exploration Operations, the Contractor will be entitled to

an extension of the Caploration Period of one year beyond the Extended Exploration

Term, provided:

(a) the Contractor has notified the Government, at least 30 days prior tothe end of
the applicable Sub-Periog, of the Contractor's exercie of such entitlement and
‘proposed Work Program and Budget with respect thereto;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

the Contracter’s proposed Work Program and Budget for such extension is
acceptable to the Government: and

the Contractor isnot in breach of any material bigation or duty ender this
Contract or Applicable La

Subject to clause 6.7, upon the expiration of an extension under this clause 6.6

‘and ifthe Contractor considers it has still not completed its evaluation of the

Contract Area, the Contractor willbe entitled to a second extension of one

‘Contract Year; provided:

[a] thatthe Contractor has notified the Government thereof atleast 30
days before the last day ofthe fist extension; and

(©) the Contractor's propesed Work Program and Budget acceptable to
the Government for such extension.

‘The Contractor not entitled to any single extension under this clause 6.6 of

‘more than one Contract Year, and the Contractor is not entitled to more than

two extensions purvuant to this cause 6.6,

67 The Contractor will not be enttied to any extensions under clauses 6.5, 6.6, oF 6.6.1:
(a) unless the Government is satisfied that the Contractor has fulliled its Approved.
Work Program (including Minimum Exploration Obligations) in respect of the
receding Sub-Period of extension, as applicable; oF
(b) the Contractor isin material breach of any obligation or duty under this
Contract or Applicable La

[Cxraanon oF Exnonanion Pemioe
68 The Exploration Period will expire atthe end of the First Sub-Period (as t may be
extended pursuant to clauses 6.5 and 6.6), and this Contract will terminate, unless:

(a) the Contractor has notified the Government at least 30 days belore the expiry

of the First Sub-Period of the Contractors intention to enter into the Second

‘The Exploration Period will expire atthe end of the Second Sub-Period (as i may be
‘extended pursuant to clauses 65, 6.6, and 6.11.1).

‘The Contractor may terminate this Contract at any time during the Exploration Period
(as R may be extended persuant to clauses 6.5, 6.6, and 6.7) upon 30 days’ prior notice
to the Government.

‘The Exploration Period will expire on the earlier of the first day of the (a) Gas Feld

Molding Period and (b) Development Periog.

114 Subject to clause 6.7, the Exploration Period wil be automatically extended
during the pendency af the Government's consideration of a Gas Field Molding
Period Application in accordance with clause 14 (Natural Ga, i the
axploration Period would otherwine expire duting such consideration period.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

4412 ifthe Government denies # Gas Feld Holding Petiog Application, the
Caploration Period will not be shortened, extended, or otherwise affected
solely because of such denial,

Guaeanteeo Amount
this Contract is terminated during the Exploration Period, and if the Contractor has not
completed the Minimum Exploration Obtigations relating to the then current Sub-
Period, including additional minimum work obligations in respect of any applicable
‘extensions of the applicable Sub Period, then the Contractor shall pay to the
Government the applicable Guaranteed Amount (if any).

Devesornent Pemoe
(613 Subject to extension as provided in clause 6.14, the Development Period for:

(a) all Commerciat Ducoveries of Crude Oilis 20 years from the date of the fist
declaration of s Commercial Discovery of Crude Od by the Contractor pursuant
to claure 12.6(a) and
‘ll Gas Fields is 20 years from the last day ofthe Gas Feld Holding Period.

()

4481 ifthe Contractor considers that » Discovery of Crude Oils a Commercial
Discovery, the Contractor willhave the exclusive right ta develop and produce
‘such Commercial Discovery of Crude Oll pursuant tothe terms of this Contract.

the Contractor agrees a Gas Export Plan or # Domestic Gas Plan with the
Government and there is an Approved Development Plan with respect thereto
{23 provided in clause 14 (Naturat Ges), the Contractor will have the exclusive
‘ight to develop and produce the Gas Fields subject to such Approved
evelopment Plan pursuant to the terms af this Contract.

624 If Commercial Production from a Production Area (whether an Oil Feld or 8 Gas Field) is
‘sill posible at the end of the Development Period, the Contractor will be entitied to an
‘automatic extension ofthe Development Period in respect of such Production Area.

4161 The term of any such extension of the Development Period willbe § Years.

rerry

615 Upon not less than 90 days’ prior notice to the Government, the Contractor may
‘terminate Production Operations for any Production Ares.

{4184 Upon such termination, the Production Area shallbe considered relinquished
to the Government.

‘This Contract wal terminate on the date when the Contractor notes the
Government that Production Operations forall Production Areas are stopped,
‘will not be resumed, and the Contractor has relinguished all Production Areas,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘Termination of Production Operations will ot relieve a Contractor Entity of any
‘abilities oF obligations under a gas sales and purchave agreement with the
Government jor any Public Company or other Atfitate of the Government, of
‘otherwise, a: designated by the Government] in respect of any Gas Export Plan
‘or Domestic Gas Plan, except as otherwise provided in the relevant
agreements.

(Clause 7 ~ RELINQUISHMENT.

Manonrony ano Comsounte RUMQUisMMENT
74 By no later than the last day of the Base Exploration Term (without any extensions), and
subject to clauses 7.7, 7, and 7.10, the Contractor shal relinquish 25% of the Contract
‘Area that is then not (a) the subject of Appraisal, (b) 8 Gas Field subject to # Gas Field
otding Periag, or {c) a Production Area.

744 tthe end of the first extension to the Base Exploration Term (if any) granted
‘pursuant to clause 6.5 or clause 6.6, the Contractor shall relinguish 28% of the
‘remaining Contract Ares thats then not: (a) the subject of Appraisal, (b) Gas

Field subject to a Gas Feld Molding Period, or (c) a Production Area.

‘The Contractor shall give the Government net less than 30 days’ prior notice of
the boundaries of the portion of the Contract Ares to be relinquished.

‘Asof the frst day of the Development Period or a Gas Field Molding Period, whichever is
first to occur, all ofthe remaining area of the Contract Area will be considered to be
Felingsithed that is then not (a) a Gas Field subject to the Gas Field Holding Period, of
()a Production Ares.

‘The Contractor shail relinquish a Discovery as provided in clause 12.3, and a Discovery
willbe considered relinquished as provided in clause 12.45.

(On not less than 30 days’ prior notice to the Contractor by the Government, the

Contractor shall relinquish a Production Ares if, n respect of such Production Area:

{a} for reasons other than Force Majeure in accordance with clause 40 Force
Majeure), the Contractor has ceased normal production of such Production
‘Avea for more than 180 consecutive days; of
tthe Contractor has failed to resume Petroleum Operations in such Production
‘Area within 90 days’ following the occurrence of an event entitling the
Contractor to csi Force Majeure in accordance with clause 40 (Force
Majeure).

the Contractor has notied the Government ofits intention to terminate Petroleum

Production Area in accordance with clause 6.15 (Termination of

lf the date of the expiration of the 90-day notice period with respect thereto as
Provided in clause 6.15.

‘To the extent not set forth inthis clause 7, Gas Fields will be considered relinquished as
Provided in clause 14 (Nature Gos),

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Vowuntany Reuncuwmanent
During the Exploration Period, the Contractor may relinquish all or any part of the
Contract Area on not less than 90 days’ prior notice to the Government ofits intention
‘to relinquish and the boundaries of the portion af the Contract Area to be relinquished.
724 The Government shall credit any voluntary relinguishments during the:
(a) First Sub-Period against the Contractor's mandatory relingsishments
‘obligations under clause 7.4;
(©) the first extension ofthe First Sub-Period against the Contractor's
‘mandatory relinguishments obligations under cause 7.1.1

During the Development Period, the Contractor may relinguish a Production Ares for
Crude 01 as provided in clause 6.15 (Termination of Production Operotions).

During a Gas Field Molding Period, the Contractor may relinquish the Gas Feld on not
less than 90 days’ prior notice to the Government. The reinguishment willbe effective
a8 ofthe last day of such 90-day notice period.

Genenar Quauincations
740 Forthe application of clause 7.1:

(a) except as provided in clause 7.11, the Contractor is entitled to determine the
‘area, shape, and location of the Contract Area to be Rept: and

(&) the Contractor is entitled to retain for 24 months that part ofthe Contract Area
which contains » Discovery and which, in the opinion of Contractor, may,
together with any other Discovery within the Contract Area, constitute a
Commercial Discovery of Crude O8.

For the application of clauses 7.1, 7.7, and 7.8, the relinguished portions of the Contract
‘Area mast be contiguous and be of a shape and size of which will readily permit
elineation.

Price to relinquishment of any area, the Contractor shal, in accordance with Best

Practices, Applicable Law, and the EMS Standards:

(a) perform allnecessary clean-up activities to restore such area a3 nearly as
‘possible to the condition in which it existed on the Effective Oate, including
‘removal of such Assets and Materials, facilities, or installation as the
Government may reasonably instruct;
safely cap all Wells and, unless otherwise instructed by the Government, and
contingent upoe safety and additional cost considerations, ensure that any
‘Well technically capable of production i left in a condition that it may be re:
‘entered for farther testing or completion; and
‘take allactions to prevent hazards to the natural enviconment, human ile, oF
property.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘evecr oF Reunqusnaeen
‘This Contract witlterminate:

(2) upon the retinquishment (whether mandatory, considered, er voluntary} of
the entire Contract Area: and

1) with respect to al relinguished areas immediately upon relinguishment,
‘and the Contractor shall have no further rights with respect to such areas.

[No relinguishment by the Contractor will relieve the Contractor from any Kabilties
arising from or related to the relinquished Contract Area or of any continuing
‘obligations of the Contractor under this Contract. A reinguishment that constitutes
termination of this Contract will be governed by clause 45.14.

the Contractor relinquishes the entire Contract Area during the Exploration Perlod
without having full its Minimum Exploration Obligations with respect to the
then current Sub-Period, the Contractor shall promptly pay to the Government the
applicable Guarantees Amount (f any).

Upon any relinguishment of any Gas Field when the Contractor retains rights under
this Contract to conduct Exploration Operations or Production Operations, the
Government and any contractors of the Government and their representatives and
sebcontractors will have the absolute right to move freely within the Contract Ares,
[provided no such Person causes any unreasonable interference in ongoing
Exploration Operations or Production Operations of the Contractor.

(CLAUSE 8 - MANAGEMENT Commitee

Eeranuseateny
21 Within 30 days following the Effective Date, the Contractor and the Government shall:
a} establish « Management Committee forthe purpose of providing orderly
‘rection ofall matters pertaining to the Petroleum Operations and Wark

Programs; and

(b) by notice to the other, each nominate its respective members of the
‘Management Committee and their alternates.

‘The Management Committee shal comprise twa members designated by the

Government and two members designated by the Contractor.

‘821 AGovernment interest Holder {solely in respect of such capacity) snot entitled
to representation on the Management Committee.

Upon 10 days’ prior notice to the ether, each of the Government and the Contractor

may replace any of its members of the Management Committee,

b4 Decisions of the Management Committee are to be made at the meetings,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘The Management Comme shall review, liberate, decide, approve, and give advice,
suggestions and recommendations to the Parties regarding the following subject
matters:

Work Programs and Budgets:

‘the Contractor's sctvity reports:

‘production levels proposed by the Contractor

Accounts of Petroleum Costs:

procurement procedures for potential Subcontractors:

evelopment Plan and Budget for each Production Area;

‘any matter having a material adverse afect on Petroleum Operations: and

‘any other subject matter that the Contractor and the Government are willing to
consider.

eovian MecriNes: Vewut
3 Unies otherwise agreed by the Management Committee, all meetings of the
Management Committee will tke place in the Kurdistan Region, alternately at the
offices of the Government and those of the Contractor, atleast (a) twice each Contract
‘Year prior tothe date of the fest Commercial Discovery an (b) vhree times each
Contract Year thereafter.

Exmanousmany Mecranas
Either the Government or the Contractor may call an extraordinary meeting of the
Management Committee to discuss important issues or developments related to
Petroleum Operations where:

(a) the meeting of the Management Committee wil have a quorum in accordance
with clauses 8.11 through 8.13, but not all members of the Management
Committee are present, subject to reasonable notice (in any event not less than
A0daysh oF
all members of the Management Committee will be present atthe meeting,
without notice.

‘The Party calling am extraordinary meeting shall specify the matters to be
scussed at the meeting,

‘Acrow ay Munentns witmour MEETING
87 Any action required or permitted to be taken at a meeting of the Management
Committee may be taken without a meeting Ht the action is evidenced by the written
consent of the members approving such action and delivered to the Contractor.

‘Acenoa; Minures

82 The Contractor shall (a) prepare the agendas for meetings of the Management
Committee in accordance with instructions of the Chairman and (b} provide such

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

agendas to the Government and the members at least 15 days before the date of the
meeting.

281 Lach agende must include any subject matter proposed by either the
Government or the Contractor.

‘The Contractor shail be responsibie for preparing and keeping minutes of the
decisions made at the meetings.

‘The Contractor shail send s copy of such minutes to the Government and the
‘members for review and approval. The Government and the Contractor shall
teview and approve or disapprove such minutes within 10 days after receipt of
the draft minutes.

Unless either the Government or the Contractor notifies the other ofits
‘sapproval of the minutes within such 10-day period, the minutes willbe
considered approved by the Government and the Contractor at the end of such
10-day period.

‘The chaieman of the Management Committee shalle one f the members designated

by the Government fthe“Chaieman”)

94 The vice-chairman of the Management Committesshallbe one of the members
sesiqnated bythe Contractor the "Viee-Chaleman”).

In the absence of the Chairman or his alternate, the Vice-Chairman shall act as
the Chaieman.

[Each of the Contractor and the Government may send advisers and experts to meetings

of the Management Committee,

‘kana Uniess the Government agrees otherwise, the costs of the Contractor's advisors
and experts incurred in attending meetings ef the Management Committee will
not be Cost Recoverable,

‘The Management Committee cannot validly deliberate, uniess each of the Government
land the Contractor is represented by at least one of is members or its alternate.

Wat least one member or its alternate representing each of the Government and the
Contractor is not present, the Management Committee must be adjourned.

the meeting s adjourned pursuant to clause 8.12, the Party present at the adjourned
‘meeting shall then notify the other Party of a new date, time, and location forthe next
meeting.

ach of the Government and the Contractor will have one vote in the Management
Committee. The two members appointed by the Government, and the two members
‘appointed by the Contractor, are required to vate asa single black. A vote cannot be
ractionsived.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘An abstaining vote willbe considered a1 a vote in support of the voting member.

Unanimous approval of the Management Committee is required for all matters, except
8 set forth in clauses 8.18 and 8.19.

the Management Committee cannot reach unanimous agreement on s matter, the
Management Committee shall meet a second time within 14 days to attempt to reach a
Unanimous decision.

[Except at provided in clause 8.19, i the Management Committee is unable to reach &
unanimous agreement at the second meeting, the vote of the Government sha be
considered the tie breaking vote.

‘The Contractor shall have the tle-bresking vote during the Exploration Period in respect
of approval of the Exploration Werk Program and Budget.

820 The Management Committee may request the creation of» technical sub-committee oF
fany ether sub-committee to assist it
‘kana Any such sub-committee shall be composed of a reasonable number of experts
‘from the Government and the Contractor.

[Alter each meeting. the technical sub-committee any ather tub committee
shall deliver a written report to the Management Committee.

‘Any costs incurred by the Contractor for meetings of the Management
Committee and in respect of technical sub-committees or any other sub-
committees will be Cost Recoverabie,

(CLAUSE 9 - GUARANTEES:

Fest Sun: Penson Onuaarons

24 Concurrently with the signing of this Contract, the Contractor shall cause to be delivered
to the Government a joint and several payment guarantee of Repsol YPF, SA. the
Ultimate parent company af the Contractor.

#14 Such guarantee must be (a] in form and content acceptable to the Government
‘and {a} in respect of the Contractors obligation to pay the Capacity Building
Payment and the Contractor's payment obligation pursuant to clause 10.5.3
(such obligations of the Contractor, the "First Sub-Period Guaranteed
Amounts") in respect of the First Sub-Period.

Stcome Sun-Penioo
Not later than 60 days after the first day ofthe Second Sub-Period, the Contractor shall,
provide the Government, unless the Government waives this clause 9.2 pursuant to
notice received by each Contractor Entity within 30 days following start of the Second
‘Sub-Period, with a joint and several guarantee of the uitimate parent companies of each
Contractor Entity in form and content as set forth in Exhibit C and otherwise acceptable

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

to the Government, with respect to the Contractor's payment obligations pursuant to

‘Clause 10.5.4 (such obligation ofthe Contractor, the “Second Sub-Period Guaranteed

Amount”).

921 ita Contractor Entity does not have an ultimate parent company, the
Government the Contractor Entity shall cause 8 controling beneficial
shareholder or other Person with sufficient credit quality inthe opinion of the
Government and otherwise acceptable to the Government to be a party to
such Guarantee,

I the Government does not receive such guarantee within 30 days following
start of the Second Sub-Periog as provided inthis clause 9.2, the Government
‘may notify the Contractor to suspend all operations in the Contract Ares until,
the requirements ofthis clause 9.2 have been satisted,

23 Each Contractor Entity shall deliver such guarantees or other form of credit as are
required in respect of any gas sales and purchave agreement entered into among the
Parties for the sale of Natural Gas to the Government or any other Person.

In the event of an Assignment by a Contractor Entity toa thied partyin accordance with
clause 39, an ultimate parent company of such Assignee acceptable to the Government
must accede to the applicable guarentee, effective as of the effective date of the
‘Assignment, asa condition precedent tothe approval ef the Assignment by the
Government.

CLAUSE 10 ~ Minimtust EXPLORATION WORK OBLIGATIONS:

Commenceneent
18.1 The Contractor shall start Exploration Operations within 30 days of the Management
Committee's approval of the Exploration Work Program and Budget in accordance with
dlause 8.
Mowanuat Wonk Osucanons,

48.2 The Contractor shal perform geological geophysical and driling works as provided
under clauses 10.3 (First Sab-Period) and 10.4 (Second Seb-Period) [such works, the
“Minimum Exploration Obligations”).

Fras Su Pence

40.1 Subject to clause 10.5 (Quoifications), during the First Sub-Period the Contractor shall:

a} carry out geological and geophysical studies, comprising:
(2) the compilation of a techaical database;
(2) the pertormance of a remote sensing study: and

(3) afeid wise to verity initia geological and geophysical work and remote
sensing results and plan for two dimensional selamic acquisition; and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

perform field work comprising structural, stratigraphic and lthologic mapping
and sampling:

‘scquire, process and interpret 150 line kilometres of two dimensional seismic
‘data, ora three dimensional seismic data program By agreement between the
Parties, committing for ths purpose a minimum financial mount consistent
swith Best Practices and commensurate with market conditions inthe Kurdistan
‘Region for sesmic services: and

‘rill one Exploration Well (the “Fist Exploration Well”), including testing and
‘coring a8 appropriate, and commit for this purpose 2 minimum financial
‘amount of USS45,000,000.

‘Stcono Su Ptasoo

W the Contractor has notiied the Government that the Contractor will enter into the

‘Second Sub Period in accordance with classe 6.9 (Expiration of Exploration Period},

then, subject to clause 10:5 (Qualifications), during the Second Sub-Period the

Contractor shall:

(a) acquire, process and interpret further seismic data (being either two
‘dimensional or three dimensional), ifthe Contractor considers that the results
{rom the First Exploration Well jastity the acquisition of further seismic data;
and

ail one Exploration Well (the “Second Exploration Well") including testing
‘and coring as appropriate, and commit for this purpose a minimum financial
‘amount of USS45,000,000, uniess the Data from the First Exploration Well

‘demonstrates that there is no reasonable technical case for drilling the Second
Exploration Wellin the Contract Area.

Quauncarions
105 In respect of the Minimum Exploration Obligations under clauses 10.3 ané 10.4, this
dause 10:5 applies.
1081 The Contractor shal satisty the Minimum Exploration Obligations for a Sub
Period, even if satisfaction will require the Contractor to spend more than the
‘Minimum Financial Cammitment for such Sub-Period.

I the Contractor has satisfied its Minimum Exploration Obligations fora Sub-
Period without having spent the total Minimum Financial Commitment for such

sntract is terminated during the First Sub-Period, and if the Contractor
thas expended less than USS15,000,000 as required by clause 10.3(4), and it
‘clause 10.5.2 or clause 10.5.6 4 not applicable, then the Contractor shall pay
the Government an amount equal tothe difference between (x) US$28,000,000
‘and {y) the amount actually expended in accordance with the Approved Wark
Plan and Budget in respect of the Minimum Work Obligations for the Fist Sub-
Period. The Contractor shall make such payment on the Termination Date, and
the Contractor's obligation to mate such payment wil survive termination of
this Contract.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

‘this Contract terminated during the Second Sub-Peiod, and # the
Contractor has expended les than US$15,000,000 as required by cause
10.4(b), andi lave 10.5.2, cause 10.56, 0F 1055.8 4 not applicable, then the
‘Contractor shal pay the Government an amount equal tothe difference
‘between (x] US515,000,000 and y) the amount actualy expended in
‘accordance with the Approved Work Plan and Budget in respect ofthe
Minimum Werk Obligations fr the Second Sub Period. The Contractor shal
‘mate such payment on the Termination Date, andthe Contractor's obligation
to make such payment will survive termination of this Contract
‘The Contractor shall il each Exploration Well tothe depth set forthin the
Approved txpleration Work Program, unless:
(2) formation it encountered at a lesser depth than orginally anticipated;
(©) basements encountered ata lesser depth than orginaby anticipated:
(6) inthe Contractor's reasonable opinion, continued drilling of the
{aploraton Weill toe harardous because of abnormal or unforeseen,
consiions;
eis impractical to continue driling withthe Contractors Assets,
because insurmountable technical problems have been encountered;

Petroleum formations have been encountered, penetration of which
will require laying protective casing as a consequence of which the
Exploration Well cannot be drilled to the depth required by the
Approved Exploration Werk Program;

(P) the Government and the Contractor agree to terminate the driling
operation: oF

(8) the Government confirms that the driling obligation has been fuililed,

the Contractor stops drilling for any ofthe reasons set forth in clause 10.5.5:

the Exploration Well willbe considered to have been dried to the
depth required by the Approved Caploration Work Program: and
the Minimum Exploration Obligations in respect of the Exploration

‘performed in excess of the Minimum Exploration Obligations and any amounts
spent in excess of the total Minimum Financial Commitment in any given Sub
Period, shall be carried forward to the next Sub-Period or any extension periog
‘and shail be tates into account to satisfy the Minimum Exploration Obligations
‘and the total Minimum Financial Commitment for such subsequent Sub- Period
‘or extension period.

‘The Minimum Exploration Obiigations performed in the First Sub-Periog will
satisfy the same Minimum Exploration Obligations for the Seconé Sub Period:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

to the extent, in the First Sub-Period, the Contractor has performed
‘the Minimum Exploration Obligations required for the Second Sub-
Period: and

W the Contractor has notified the Government that the Contractor will
[enter into the Second Sub-Period in accordance with clause 6.8.

CLAUSE 11 ~ EXPLORATION WORK PROGRAMS

Genena

11.1 Within 90 days following the Effective Date, the Contractor shall prepare and submit to
the Management Committee « proposed work program and budget in respect of
Exploration Operations (the “Exploration Work Program and Budget") for the
remainder of the Calendar Year.
‘Thereafter, no later than 1 October in each Calendar Year, the Contractor shal submit @
Proposed Exploration Werk Program and Budget to the Management Committee for the
{following Calendar Year.
‘The Contractor shall not conduct any Exploration Operations unless there is an
“Approved Exploration Work Program and Budget.

Each Exploration Work Program and Budget shail include details of,
10, the following:

(a) work tobe undertaken;
(0) materias, goods and equipment to be acquired:

(0) cost estimate of services to be provided, including services by third parties
(including Affliates of a Contractor Entity}; and

‘estimated expenditures, broken down by cost centre in accordance withthe
Accounting Procedure,

Aprons oy Maxaaiuent Committee

ALS The Management Committee shall meet within 60 days following its receipt of
Contractor's proposed Exploration Work Program and Budget, and either approve,
‘pprove with conditions, or reject the proposed Exploration Work Program and Budget.

Within such 60-day periog, the Government may notify the Contractor of any
‘modification to the proposed Exploration Work Program and Budget requested by the
Government, and the Contractor shall promptly notify the Government of the
Contractor's comments to the Government's requests.

1144 there is a deadlock in respect ofthe approval of» proposed Exploration Work
Program and Budget, then clause 8.19 will ppb.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

CLAUSE 12 ~ DISCOVERY; APPRAISAL; DEVELOPMENT

Dacovenr Revony; Resmavenment
121 The Contractor shall natity the Gavernment of » Discovery within 48 hours of
‘completing tests confirming the presumed existence of the Discovery.

Within 30 days following notification ofthe Discovery to the Government pursuant to

tlause 12.3, the Contractor shall deliver a comprehensive report (the “Discovery

[Report”| to the Management Committee and the Government. The Discovery Report

‘must detail all technical Data then available to the Contractor together with:

(a) the Contractor's opinion on the commercial potential of the Discovery, and

(&) _astatement asto whether the Contractor {1} intends to conduct Appraisal
‘Operations with respect to such Discovery, (2) wil request an extension
‘pursuant to clause 6, or (3) both ofthe foregoing.

‘The Contractor shail promptly provide such other information relating to the
Discovery a1 the Government reasonably requests.

the Contractor notifies the Government inthe Discovery Report thatthe Contractor
does net intend to conduct Appraisal Operations, the Contractor shall send a notice of
relingaihment to the Government within nat more than 30 days following the date of
the Discovery Report,

1241 In such notice of relinquishment, the Contractor mast provide 30 days’ notice
to the Government ofthe relinguishment of an area containing, at a minimum,
the geological structure or feature in which the Discovery was made.

‘Such relinguishment will be effective as of the last day of such 30-day notice
period and willbe credited to the Contractor's mandatory relinguishment
‘obligations under clause 7.1.

the Contractor fai to deliver # notice of reinguishment as provided in thi
‘clause 12.3, an area containing, ata minimum, the geological structure oF
{feature in which the Discovery was made will be considered relingsished as of
the 90" day folowing the date of the Discovery Report.

‘Arrancsas Wore Paosnant anv Buvet?
124 H1the Contractor has stated an intention in the Discovery Report to conduct Appraisal
Operations, within 60 days following the date of the Discovery Report the Contractor
shall sabmit to both the Management Committee ané the Government the Contractor's
proposed Werk Program for Appraisal ofthe Discovery the “Appraisal Work Program”)

and propoted Budget wah respect to such proposed Appraisal Work Program.

1244 The Contractor shall include in such proposed Appratial Work Program:

[0] the area to be Appraised (the “Appraisal Area"), the surtace of which
may not exceed twice the surface of the geological structure or
prospect to be appraised: and
the date the Contractor will start Appraisal Operations and the date
‘the Contractor expects to complete Appraisal Operations.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘The Management Committee aed the Government must complete their
respective review of the proposed Appraisal Work Program and Budget within
20 days of ts receipt by the Management Committee and the Government.

‘proposed Appraisal Work Program and Budget and the 1
‘thereto within 60 days from its receipt of the Government's required
‘modifications,

the Management Committee does not receive # proposed Werk Program and
‘Budget for Appraisal Operations within 60 days after the date of the Discovery
‘Report, at any time thereafter the Government may send a notice to the
‘Contractor setting forth that the Discovery will be considered as reinguished as
lof the date set forth in such notice (which may not be less than 30 éays), unless
the Management Committee has received a proposed Wark Program and
‘udget for Appraisal Operations.

the Management Committee has not received such proposed Wark Program,
‘Budget for Appraisal Operations within the period set forth in the notice trom
the Government to the Contractor as set forth in cause 12.4.4, the Discovery
wit be considered relinquished as of the last day of the notice periog (subject
to clause 40 (Force Majeure)).

425 The Contractor shall submit an Appraisal Report to the Management Committee within
190 days following completion of the Approved Appraisal Work Program.

‘Together with its Appraiial Report, n respect of each Discovery the Contractor shal
‘submit a declaration to the Management Committee specitying that the Contractor has
concluded one of the folowing:

(a) the Discovery is a Commercial Discovery of Crude Oi

() the Discovery is not » Commercial Discovery of Crude Oi ora Discovery of &
Gas Field;

[€) the Discovery is a Discovery of Crude Oil that may become a Commercial
Discovery of Crude OU, subject to additional Exploration or Appraisal within oF
‘outside of the Appraisal Area;
the Discovery i # Gas Feld an¢ stating that the Contractor either intends to (3)
‘submit a Gas File Holding Period Application in accordance with clause 14.8
{60s Field Holding Period Application) or (2} the Contractor is relinquishing the
Gas Field.

, with respect to a Discovery the declaration of the Contractor pursuant to clause 12.6
isuhat:

(a) the Discoveryis not a Commercial Discovery of Crude Oil ora Discovery of 2
Gas Field, then clause 7.3 will apply: or

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

the Discovery i a Discovery of 8 Gas Field, and the Contractor intends to
submit a Gas Field Holding Period Application in accordance with clause 14
\Wotwral Gos, then clause 14 will apply.

with respect to a Discovery the declaration of the Contractor pursuant te clause 12.6
‘is thatthe Discovery is 2 Commercial Discovery of Crude Oiler that the Discovery may
become a Commercial Discovery of Crude Oil subject to additional Exploration or
[Appraisal within or outside of the Appraisal Area, then the Government shall examine
the Appraisal Report and any studies, conclusions, and other Data that it may obtain
within a reasonable period of time, taking into account the dectaration submitted by the
Contractor in accordance with clause 12.6.

1241 The Management Committee and the Government may each obtain opinions,
‘reports and studies, inchiding feasibility study, trom independent third
parties.

‘in the view of each of the Management Committee and the Government, the

‘results of the Appraisal Report, studies or independent third party opinions

‘confirm that the Discovery is a Commercial Discovery of Crude OW, then, uniess

‘the Contractor has terminated the Contractor exercised its rights to

‘elinguishment, the Management Committee shal ether:

(a) inthe case of a Commercial Discovery, declare a Commercial Discovery
lof Crude Ol and instruct the Contractor to submit a proposed
Development Plan in accordance with clause 12.9; of

‘subject to clause 34 (Unitisotion), in the case of Discovery that may

‘become 2 Commercial Discovery subject to additional Exploration or
[Appraisal within or outside of the Appraisal Area, instruct the
Contractor to submit ts propored Appraisal Work Program and Budget
to the Management Committee within 30 days,

Devecorment Puan Cruse On,
1249 Ifthe Management Committee has declared » Commercial Discovery of Crude Oi
Pursuant to clause 12.8, the Contractor shall submit a proposed Development Plan for
Crude Oi to the Management Committee and the Government within 180 days
{following the date of the Appraisal Report submitted pursuant to clause 12.5.

‘The Government shall endeavour to complete its review of the Contractor's proposed
Development Plan within 60 days alter receipt of such plan by the Government.

12101 The Development Petiog for each Commercial Discovery within a Development
Plan will be extended for the number of days in excess of such 60-day period
that it takes for the Government to approve the Development Plan.

the Government requests any modifications to the Development Plan, and ithe
‘Contractor notifies the Government of any ebjections or has ether concerns with any

allevents within 60 days of receipt bythe Contractor of the Government's

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

written notification of requested modifications accompanied by all the
‘documents justifying such request.

the Contractor and the Government ate able to agree on changes proposed
bby the Government or any other modifications, an there are no further
requested changes on the part of the Government, the Contractor shall
{formally submit the agreed Development Plan to the Management Committee,
‘and the Management Committee shal promptly approve the Development
Plan.

42:12 Ifthe Contractor does not deliver a Development Plan in accordance with clause 12.9,
the Government may send the Contractor a warning notice that the Contractor isin
breach of clause 12.9 and that failure to comply within 30 days from the date of such
notice can result in relingushment of an area containing, at a minimum, the geological
structure of feature in which the Discovery was made.

12121 Ifthe Contractor does not deliver a Development Plan in accordance with
‘clause 12.12, the Government may send the Contractor a notice that the
Contractor isn breach of clause 12.9 and that failure to comply within 15 days
{rom the date of such notice will result in relinguishment of an area containing,
‘at a minimum, the geological structure or feature in which the Discovery was
mace,

IW the Contractor does not deliver a Development Plan in accordance with
clause 12.42.4, a atea containing, at 8 minimum, the geological structure oF
{feature in which the Discovery was made will be considered relinquished as of

the 15" day folowing the date of the notice seat in accordance with clause
a2a2a.

‘The Contractor shall perform Development Operations in accordance with =
Development Plan approved by the Government and the Management Committee and
an Approved Development Werk Program and Budget.

1481 This clause 13 applies to Gas Fields and Oil Fields.

Devuorment Won Paoatan ano Buse?

122 Within 90 days following approval ofa Development Plan by the Management
Committee and the Government, the Contractar shall prepare and submit tothe
Government and to the Management Committee a proposed Wark Program and Budget
{or Development Operations (the “Development Work Program and Budget") to be
‘arried out in the Production Area for the expected duration of the Development
Operations.

4424 Nolater than 1 October in each following Calendar Year, the Contractor shal,
‘submit tothe Management Committee updates i respect ofits Development
Work Program and Budget.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

1422 Each Development Work Program and Budget shall include details of the
folowing:
(a) works to be carried out:
(®) Assets and Materials to be acquired;
(c) service providers and services to be provided by third parties and
Affiliates of a Contractor Entity:

(8) inthe case of no production, the estimated start date for production;
and

(e) expected Petroleum Costs.

42. Ifthe Government considers that modifications must be made to the Development

‘Work Program and Budget:

(a) the Contractor shall communicate ts comments on any such requested
‘modifications to the Government as pramptly as reasonable; and:

(0) the Managemest Committee shall meet to discuss the Development Work
Program and Budget and the Government's proposed modifications thereto
within 60 days from its receipt of the proposed Development Work Program
and Budget.

42.4 No later than 1 October of the Calendar Year preceding the estimated start date for
Production asset forth in an Approved Development Pan, and thereafter no later than 2
‘October in each Calendar Year, the Contractor shall prepare and submit to the
Management Committee » proposed Work Program for Production Operations (the
“Production Work Program and Budget”) for the following Calendar Year.

1441 Totenable the Management Committee and the Government to forecast
Petroleum Costs, the Cantractor shall include details of the following in the
‘proposed Production Work Program and associated Budget:

(a) works tobe carried out:

(b) Assets and Materiats to be acquired

(6) type of services to be provided, distinguishing between third parties
‘and Affliates of Contractor Entities: and

(8) allexpected Petroteum Costs.

Hany modification to a proposed Production Work Program and Budget or Approved
Production Work Program and Budget is requested by the Government, the
Management Committee shail meet to discuss the Production Work Progrars and
Budget and proposed modifications thereto. The Contractor shall communicate its
‘comments on any such requested modifications to the Government prior te such
meeting.

124 From the frst day of First Production from any Production Ares (whether in respect of
‘nO Feld oF Gas Fie in the Contract Area, the Contractor shall pay to the

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Government, in arrears, an annual surace rental (“Production Rental”) for the Contract
‘Area, of US5100.00 per squate hllometre per Contract Year. The Contractor shall pay the
Production Rental on the fist day ofthe first Month following First Production and
continuing thereafter on each anniversary thereof. Production Rental payments will nt
bbe Cost Recoverabie.

CLAUSE 14~ NATURAL GAS,

‘As used in this Contract:
“Approved Domestic Gas Marketing Werk Program and Budget” is» Work Program for,
Domestic Gas Marketing Operations and associated Budget that has been approved by
the Management Committee and the Government.

“Approved Gas Field Appraisal Work Plan and Budget” means s0 Approved Work Plan
and Budget for the Appraisal of a Gas Felt.

“Domestic Gas Marketing Operations” means Gas Marketing Operations soley in
respect of the Domestic Market for Natural Gas, in all events carried out pursuant to and
In accordance with an Approved Domestic Gas Marketing Work Program and Budget.

“Domestic Gas Plan” means » plan for the sale or other disposition of Natural Gas tothe
Domestic Market,

“Domestic Market” means sales or other gas projects within the Region where the
‘entirety of the Natural Gas is intended for consumption within Iraq.

“Export Gas Marketing Operations” means all Gas Marketing Operations in respect of
an Export Market for Natural Gas.

“Export Market” means sales of Natural Gas, including for transportation outside of the
borders of iraq, whether the deliveries or point of sale occur inside of outside the
borders of iraq where the ultimate destination ofthe volumes sold is outside of rag. A
sale to the Government whether directy or indirectly through a Public Company oF
‘other Affiliate of the Government designated by the Government) meeting the
foregoing criteria will be within this definition.

“Ges Export Plan” means » plan for the sale oF other disposition of Natural Gas to an
Export Market, including » sale of Natural Gas to the Government, a Public Company, or
otherwise, in accordance with a gas sales and purchase agreement with the Contractor
Entities, as proposed by the Government.

“Gas Marketing Operations” means any activity relating tothe evaluation of markets oF
projects for the potential delwery, sale, processing, compression, and transportation of
Natural Gas, including evaluations of potential markets and projects, the quantities of
Natural Gas that could Be sold, delivery specifications and requirements, production
‘costs, transportation arrangements, and al ather activities generally relevant to the
Identification of a sale or other disposition of Gas from the Contract Ares, and includes
such activities as they may relate to Gas from other Natural Gas producers inthe Region.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

“Gas Marketing Operations” does not include the actual entry inte any contract oF
‘contracts for the sale, dedication, designation, commitment or other disposal of Gas
rom the Contract Area.

‘This clause 14 applies to (a) Gas (including Associated Gas from the Contract Area and
(0) a1 Gas Fields,

technically and economically justfieg, and subject to clause 14.6, the Contractor may
‘reely use Gas that produced from the Contract Area for Petroleum Operations in
accordance with an Approved Work Plan and Budget.

technically and economically justified, the Contractor shall in priority, use Associated
Gas from an Oil Feld in an Olt Field forthe purpose of enhancing recovery of Crude Olt in
‘accordance with Best Practices,

‘The Contractor Entities each acknowledge that it it in their interest to sell, dedicate,

designate, commit, of otherwise dispose of their respective entitlements to Gas

produces from the Contract Area on a jointy dedicated basis together with the

Government.

1451 Notwithstanding the lifting entitiements of a Contractor Entity under tht
Contract, « Contractor Entity shall mot (and is not authorised to} sel, dedicate,
‘designate, commit, or otherwise dispose oF ship its entitlement to Gas, except
‘on a jointy-dedicated basis together with the Government.

‘A.Contractor Entity shall not (and is not authorised to) to sell, dedicate,
“designate, commit or oF otherwise dispose of er ship the Government's or
Government interest Holder's entitlement te Gas.

[Neither the Government, nor # Government Interest Wolder has any right to
‘sel, dedicate, designate, commit, or or otherwise dispose of or ship 2
Contractor Entty’s entitiement to Gas, except, in the case of Associated Gas, a8
provided in clause 14.37,

‘The Government control and determines the interests of each Government
Interest Holder in respect ofthe sale, dedication, designation, commitment, of
‘other disposal or shipment of Gas. A Government interest Melder shall not
‘commit, or otherwise dlzpose or ship its entitlement to Gas (and no
Government interest Wolder is authorised to sell dedicate, designate, commit,
‘or otherwise dispose of or ship its entitlement to Gas), except on  jinthy-
dedicated basis together withthe Government.

\No Contractor Entity is obligated to sel, dedicate, designate, commit, oF

‘otherwise dispose of oF ship ts entitiement to:

(0) Now-Assoclated Gas to the Government or any ether Person, except
fon such terms as are acceptable to the Contractor Entity; or

(®) Associated Gas to the Government or any other Person, except as
provided in clause 14.37.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘The Government will not sel, dedicate, designate, commit, or otherwise
‘dapose of or ship its entitlement to Gas (including. in respect of the
Government, pursuant to clause 32.11), except on jointly -dedicated basis
together with the Contractor Entities.

‘The Government may at any time by notice tothe Contractor designate a Gas
Field or Gas Fields as exclusively dedicated and reserved for the Domestic
‘Market or the Export Market.

‘Nothing in this Contract prohibits the Government fram inviting the Contractor

Entities to participate in any Person organised to undertake all or any partol 2
Gas Export Plan or Domestic Gas Plan.

Flaring of Natural Gas is prohibited, except:
La) in accordance with an Approved Work Program and applicable Permits: of
() in an emergency.

‘The Contractor shal! submit any request fora Permit for faring to the Government.
1423 The Contsactor must include in such request for 8 Permit:

(0) anevaluation of reasonable alternatives te faring that have been
‘considered by the Contractor together with information on the
expected amount and quality of Natural Gas tobe flares and the
proposed duration of the requested faring: and

its consideration ang plans for taking all commercially reasonable,
measures to ensute the extraction of natural gatoline and other
liquids trom Associated Gas to be fared.

4472 The Government may refuse to grant such Permit in the Government's sole
éacretion, including in circumstances where the request reasonably shows that
‘aring would be in the economic interest of the Parties or Is necessary for the
[production of Petroleum, and the Government has no implied duty to provide
‘any Permit for Raving.

144 Ifthe Contractor submits» declaration in accordance with 12.6(4) in respect of »
Discovery of a Gas Feld, the Contractor may, not less than 90 days thereafter, submit »
written application (s “Gas Field Holding Period Application”) to the Government to
hold such Discovery as a Gas Field fora period as set forth in clause 24.30.

1441 The Contractor will not be entitled to submit Gas Field Holding Period
Application in respect ofa Gas Fie after the 8” anniversary of the KMfective
Date, and the Government will have no obligation or duty, and no implied
obligation or duty, to consider a Gas Field Holding Period Application received
after such date or to grant a Gas Field Holding Period with respect thereta.
the Contractor does not submit a Gas Feld Molding Application within such,
90-day period, and effective as of the 120" day foBiowing the date the

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Contractor submitted its Appraisal Report and declaration in accordance with

‘clause 12.6(4, the Contractor shail relinquish ether:

(a) the entire Contract Area when there ime other Discovery and no
Exploration Operations: er

(©) the structures containing the Gas Field, when the Contracts entitled
to conduct further Exploration Operations or there is a Discovery.

149 The Contractor must inchude in a Gas Field Molding Period Application:

(a) the proposed delineation and related surface area of the Gus Fie;

(b) the estimated reserves in the Gas Field
| proposed Gas Field Appraisal Work Plan and Budget, if either: (2) the
Government has notified the Contractor that the Government requires
‘additional Appraisal Operations, or (2) the Contractor wishes to undertake
further Appraisal Operations: and
‘ts proposed Domestic Gas Marketing Work Plan and Budget, ifthe
Government has notified the Contractor that the Gas Field has been designated
by the Government as exclusively dedicated for the Domestic Market,

[Nothing in this clause 14.9 precludes the Government from instructing the
Contractor to prepare a Domestic Gas Marketing Work Plan and Budget at a
later date.

Gas Fuso Mo.ome Pemoe
2410 Upon the Gavernment’s approval ofa Gas Field Holding Application and additional
submissions in accordance with clause 149, the Contractor will be entitled to hold the
subject Gas Field for # period as set forth by the Government in a notice tothe
Contractor setting forth ts approval of» Gas Feld Holding Period Application (such
period, as it may be shortened or extended in accordance with this Contract, the “Gas
Field Molding Period”) 2: set forth in clause 14.11,

‘The Government shall set forth a Gas Field Holding Period in accordance with this clause
saat.

M4144 the date the Contractor has submitted a Gas Field Molding Application is
before the S" anniversary of the Effective Date, then the Government shal,
[provide a Gas Field Holding Period of four years (such period terminating on
the 9" anniversary ofthe Effective Date).

the date the Contractor has submitted a Gas Fielé Holding Application son of
after the 5" anniversary ofthe EHfective Date and before the 6” anniversary of
the Effective Date, then the Government shall provide a Gas Feld Molding
Period of three years (such periog terminating on the 9" anniversary of the
Mfective Date).

Ifthe date the Contractor has submitted « Gas Field Holding Application is on of
after the 6" anniversary of the Effective Date and before the 7" anniversary of
the Effective Date, then the Government shall provide a Gas Field Molding

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Period of two years (such period terminating on the 3” anniversary of the
[tlectve Date).

‘the date the Contractor has submited a Gas Fils Holding Application Ion of
ater the 7° aniversary ofthe Effective Date and before the 8” anniversary of
the Effective Date then the Goverrment shal provide a Gas Fie Molding
Period of one year (ch period terminating onthe 9” anniversary of the
{tective Date.

the date the Contractor has submitted a Gas Field Molding Application is on or
after the 8” anniversary ofthe Etfective Date, in accordance with clause 14.8.4

‘The Contractor must include in such Gas Field Wolding Period Application the
‘same information 2s provided in clause 14.9.

‘The Contractors not entitled to separate Gat Field Wolding Periods for each
Gas Field, and is entitied to only one Gas Field Holding Period for all Gas Fields.

the Contractor does not timely submit » Gas Fielé Holding Period Application
ln respect of an additional Discovery of a Gas Field, such Discovery of a Gas
Field will not be entitled to 8 Gas Fielé Holding Period.

Gas Fano MoLoIne Pemow RENTAL
14.12 From the frst day of the Gas Field Holding Period until expiry ofthe Gas Fils Molding
Period, the Contractor shall pay to the Government an annual surface rental for that
Portion of the Contract Area that is subject to the Gas Field Molding Period of US$10.00
er square tlometre per Contract Vear (the "Gas Fleld Welding Period Rentat”).

14134 The Gas Field Holding Period Rental is due and payable in arrears on or before
‘each anniversary ofthe EHfective Date and on the last day of the Gas Field
‘Molding Period or termination of this Contract (whichever is earlier), and is
‘subject to proration in any Contract Year during which there has been 9
‘elingulshment or expity ofthe Gas Field Holding Period, based on actual
‘number of days in such Contract Year.

14182 Gas Field Holding Period Rental will not be Cost Recoverable.

(Caney Teatanation ano Reumauisnment
14.14 Ifthe Contractor fails to undertake and complete all work contemplated by and in
‘accordance with an Approved Gas Field Appraisal Work Plan and Budget with respect to
| Gas Field, the Government may provide not less than 80 days’ prior notice (a “Notice
‘of Early Termination of Gas Field Molding Period”) to the Contractor that the Gas Field
Nolding Period will terminate atthe eng of such 90-day notice period, unless the

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Contractor completes, within such period, all such required work in accordance with the

[Approved Gas Field Appraisal Work Plan and Budget.

14144 in any such notice of termination, the Government must provide reasonable
‘detail ofall work that the Government considers that the Contractor has not
completed.

Govenmaen Prony ants

44.15 The Government (sirecty er indirectly through a Public Company or an Alfitate of the
Government designated by the Government, of ather designee of the Government) has
the exclusive right
(a) to-conduet al Export Gas Marketing Operations with respect to Natural Gas;

and

(&) te purchase for resale to Export Markets the entitlement of each Contractor
Entity to Natural Gas.

14181 The Contractor shal not (and each Contractor Entity shall nt and isnot

“authorised to:

(a) conduct any Export Gas Marketing Operations; oF

(©) enterinto any agreements for the sale, designation, dedication,
‘commitment, oF other daposal of Natural Gas to Export Markets,
‘except to the Government (directly or indirectly through an Alfilate of,
the Government designated by the Goverement or other designee of
the Government)

‘The Government has no obligation to find an Expart Market forall any Natural Gas

produces from the Contract Area,

14161 The Government wil incur no Habilty whatsoever to the Contractor or to any
Contractor Entity orto any Government Interest Moder, if the Government
‘does not provide a Gas Export Plan that is acceptable to all other Parties.

[Except as provided in clause 14.17.1, all expenses incurred by the Government in
respect of Export Gas Marketing Operations are solely forthe account of the
Government.
14174 The Contractor shal reimburse the Government fr all expenses incurred by
the Government in ts conduct of Export Gas Marketing Operations:
(0) within 20 days after receipt of an invoice therefor; ond
(©) provided that the Parties have signed a gas sales and purchase
agreement,

‘Payments made by the Contractor to the Government pursuant to clause
14.17,1 willbe Cost Recoverabie.

‘The Contractor shall provide all assistance reasonably requested by the Goverament
‘with respect to the Government's Export Gas Marketing Operations.

14181 Expenses incurred by the Contractor in proving ausistance to the Government
| accordance with this clause 14.18 will only be Cost Recoverable such

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘expenses are included in an Approved Work Plan and Budget, or if such
‘expenses are not included in the Approved Work Plan and Budget or exceed the
‘amounts set forth inthe Approved Budget, as provided in clautes 14.182 oF
reten

‘Individual line-tem expenses i any Calendar Year of more than that set forth in
‘he Approved Budget but less than 10% over such ine-item amount wil be Cost
‘Recoverable, the Contractor has notified the Government of allsuch expenses
‘a8 s00n as practical.

Individual line-tem expenses i any Calendar Year of more than 10% ofthe line-
‘tem amount set forth in the Approved Budget will nly be Cost Recoverable only
each such line-tem expense of more than 10% is approved by the Government
before the expense is incurred, unless the Government otherwise agrees.

Domesric Gas Manecring Ovceamons.
1419 The Contractor and the Government:
a) ate each entitieg to conduct Domestic Gas Marketing Operations; and
(&) shall cooperate and coordinate in their Domestic Gas Marketing Operations.

1420 Expenses incurted by the Contractor ints conduct of Domestic Gas Marketing
‘Operations will only be Cost Recoverable if such costs are included in an Approved
Domestic Gas Marketing Work Program and Budget,

14201 All expenditure incurred by the Contractar in the performance of Domestic Gas
‘Marketing Operations pursuant to an Approved Domestic Gas Marketing Work
Program and Budget will be Cost Recoverable.

‘The Contractor shail include in each proposed Domestic Gas Marketing Work

‘Program al detas as required by Government, including:

(a) works tobe carried out:

(b) type of services to be provided, distinguishing between thied parties
‘and Attiiated companies of each Contractor Entity; and

(©) categories of general and administrative expenciture.

[No later than 1 Octaber of the Calendar Year preceding each Calendar Year in
hich the Contractor proposes to conduct any Domestic Gas Marketing
‘Operations, the Contractor shall prepare and submit to the Management
Committee and the Government » proposed Domestic Gas Marketing Work
‘Program and Budget for the folowing Calendar Year.

Ifthe Government requests any modification to the Domestic Gas Marketing
‘Work Program and Budget, the Government and the Contractor shall meet to
‘discuss the propoved Domestic Gas Marketing Work Program and Budget af
‘proposed modifications thereto promptly alter the Contractor's receipt of the
Government's requested mosifications of the proposed Domestic Gas
‘Marketing Work Program and Budget. The Contractor must communicate its
‘comments to the Government in respect of any modifications requested by the
Government betore such meeting.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

14205 the Government and the Contractor are notable to agree on the
‘modifications proposed by the Government, expenses incurted by the
Contractor willnet be Cost Recoverable,

14204 Individual line-time expenses in any Calendar Year of more than that set forth
ln the Approved Budget but less than 10% over such line-item amount will be
Cost Recoverable, if the Contractor has notified the Government of al such
‘expenses as soon as practical.

14282 individual line-tem expenses in any Calendar Year of mare than 10% of the
line-item amount set forth in the Approved Budget will only be Cost
‘Recoverable only if each such line-item expense of more than 10% is approved
bby the Government belore the expense is incurred, unless the Government
otherwise agrees.

Neither the Government, nr the Contractor:

(a) __hasany obligation to find a Domestic Market for Natural Gas produced from
the Contract Area; or

(b) —_wittincur any Kabilty whatsoever to any Party (or any Government interest

older}, if such Party does not provide a Domestic Gas Plan that is acceptable
to allother Parties.

‘The Contractor is not obligated of otherwise responsible for any expenditure incurred by
‘the Government in the Government's conduct of any Domestic Gas Marketing
Operations.

Comsieenanon oF Gas Dsvosinon Pans ~ Exrony ane Dowestie
1 obligation to agree to any Gas
[Export Pian or Domestic Gas Plan proposed by the other Party.

44221 The Contractor and the Government must both agree on any Gas Export Plan of
Domestic Gas Plan.

AGovernment interest Welder has no right to evaluate, consider, or otherwine
‘approve a Gas Export Plan or a Domestic Gas Plan, and each Government
Interest Holder willbe bound by the decision of the Government and the
Contractor with respect thereto.

‘The Government hes no obligation to consider any Domestic Gas Plan proposed by t
Contractor, unless the Government has designated « Gas Field as exclusively reserved
{or the Domestic Market.

114241 No provition of this Contract probibits the Government from considering and
‘approving a Domestic Gas Plan proposed by the Cantractor.

‘The Parties may agree on both a Gas Export Plan and a Domestic Gas Plan, oF may agree
‘2 Domestic Gas Plan on a standby basis inthe event the Government does not propose 2
Gas Export Plan,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

14.26 The Government must provide a proposed gat sale and purchase agreement as part of
the Government's proposed Gas Export lan.

‘The Contractor will have not less than 90 days from the date that the Government first
provides a Gas Export Pan to the Contractor (such 90-day period, as it may be extended
by the Government pursuant to clause 14.27.1, the “Export lan Evaluation Period”) to
evaluate the Gas Export Plan, make any recommendations with respect thereto, and

‘consider the requirements of a Development Plan that would be necessary to enable the

‘The Government may agree to estend the Export Plan Evaluation Period for
|wch period as the Government sets forth in a notice to the Contractor,

the Export Plan Evaluation Period extends beyond the last day of the Gas
Holding Period, the Gas Holding Period willbe extended for such excess days.

at the conclusion of the Export Plan Evaluation Period, the Contractor and the
Government have not agreed a Gas Export Plan 23 proposed by the Government, the
Government may send notice (a “Holding Period Early Termination Notice”) to the
Contractor that the Gas Field Molding Period will terminate as of the date set forth in
such notice

14244 The date set forth in the Holding Periog Early Termination Notice may not be
‘earlier than the scheduled expiry ofthe Gas Fielé Molding Period and may not
bbe earlier than the 30 days after the date of the notice,

at the conclusion of the notice period as set forth in the Holding Period Carly
‘Termination Notice [and any extensions thereto provided by the Government
to the Contractor in a subsequent notice), the Contractor and the Government
have not agreed on 2 Gas Export Plan, the Gas Field Molding Period shall
terminate and a Gas Fields subject tothe Gas Feld Molding Period willbe then
‘be considered as fully relinquished to the Government.

‘The Contractor and the Government will only be considered to have agreed to
2 Gas Export Plan proposed by the Government when the Parties (as sellers)
have signed a gas sales and purchase agreement with the Goverement [or any
Affiliate of the Government or other Person designated by the Government as
‘contemplated by the Gas Expert Plan) as the purchaser.

Dowesme Gas Puan

1423 Ifthe Government notifies the Contractor that the Government has designated a Gas
Field as reserved for Domestic Markets, the Contractor shall:

(a) propose a Werk Program and plan for Domestic Gas Marketing Operations and
‘asiociated Budget;

() carry out Domestic Gas Marketing Operations in accordance with an Approved
Domestic Gas Marketing Plan and Budget; and

‘propose a Domestic Gas Plan at any time,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

14.20 Ifthe Government has designated the Gas Field as exclusively reserved for Domestic
Markets, the Government shall give reasonable consideration to a Domestic Gas Plan
Proposed by the Contractor.

14.31 Within 90 days after Government and the Contractor have agreed to # Gas Export Plan
‘oF # Domestic Gas Plan, the Contractor shall prepare and deliver # Development Plan for
‘the Development of the Gas Felds in the Contract Area, inchiding the sequencing and
‘Uming ofthe development ofthe Gas Fields and the expected First Production
‘corresponding to the required delivery requirements under the applicable agreed plan.

the proposed Development Plan is not satisfactory to the Government. the
Government shall so notify the Contractor and meet with the Contractor to discuss the
proposed Development Pian.

the Government has net appraved a Development Pian within 180 days following
‘agreement of 8 Gas Cxport Plan or Domestic Gas Plan, as applicable, the Government
may send the Contractor # notice the “Gas Development Period Carly Termination
Notice") setting forth a date, which must not be less than 30 days from the date of the
Gas Development Period Early Termination Notice, that the Gas Field will be considered
relingaished a1 of the date set forth in such notice unless the Government has accepted
1 Development Plan for the Gas Field.

atthe conclusion of the 30-day notice period asset forth in the Gas Development
Period Early Termination Notice [and any extensions thereto provided by the

Government to the Contractor in a subsequent notice) the Government has not
accepted a Development Plan proposed by the Contractor, all Gas Fields will be
considered as fully relinquished to the Government. Ifthe Contractor is not then
‘enttied to any rights to produce and develop Crude Olt thi Contract wil thereupon
terminate

the Contractor does not develop # Gas Field within the periods asset forth in
Approved Development Plan, subject to clause 40 (Force Mejeure), the Government may

date, which must not be less than 30 days from the date of the Gas Development Period
Early Termination Notice, that the Gas Field will be considered relinquished as of the
date set forth in such notice.

Gas Devtiorment Pence
14.36 The approval ofthe Development Pan for a Gas Field by the Government will entitle the
Contractor to retain its rights in respect ofthe Gas Field subject to such Development
Plan forthe duration of the evelopment Period,

‘Suars AssociaTes Gas

41437 The Contractor shall atthe request of the Government om nat less than 90 days’ prior
notice, dever to the Government all Associated Gas produced that is not (a) used in the
Petroleum Operations, (b) re-injected, (c} permitted to be fared in accordance with
‘Clause 14.6,0F (4) sold im accordance with a Gas Export Pan or a Domestic Market Plan,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

44374 The Contractor shall separate, gather, compress, and deliver such Associated
Gas to the Government at a deivery point at the Boundary of the Contract Area
‘or gas processing plant as agreed between the Government and the Contractor,
{rae of charge to the Government.

If at any time there isa regional main gas pipeline, the Contractor shall
‘ansport and deliver the Associated Gas to such tie-in point ass determined
bby the Government, meeting pipeline specifications unless its uneconomic,

All expenditures incurred by the Contractor up to such agreed delivery point,
Jncliding pipeline construction and operation, compression, treatment, and
processing, willbe Cost Recoversbie.

‘The Government will be solely [a] responsible for collecting. eating, compressing, and
‘transporting from the agreed delivery point al Associated Gas delivered to the
Government pursuant to clause 14.38; and (b) lable for all costs, expenses, and
\inbties in respect of such Associated Gas after the agreed detivery point.

Each Contractor Entity’s entitlement te Associated Gas trom an Ol Field willbe
[governed by the duration alowed for the production of Crude Oil under cause 6.13 and
ou.

‘The Contractor (and ne Contractor Entity oF Government interest Holder] isnot entitled
10 (and shall not) ship or otherwise transport Natural Gas outside of the Contract Area,
‘except on a joint dedicated, common stream basis with each other Contractor Entity and
the Government.

‘The Contractor is not authorised to construct any pipelines fer the transportation of,
Natural Gas to the Export Market or the Domestic Market, except in accordance with &
Gas Export Plan or 2 Domestic Gas Pan, as applicable, and the applicable Approved
Development Plan and Approved Work Plan and Budget.

CLause 15 ~ AccounTs; OPenaTions

‘The Contractor shall maintain in accordance with the Accounting Protedute and
“accepted accounting practices generally accepted in the international Petroleum
Industry and, to the extent compatible with such practices, im accordance with US
Generaly Accepted Accounting Principles or International Financial Reperting Standards,
(in ether case consistently applied), at its business office in the Kurdistan Region, all
records of account and such other records in respect of the work performed under this
Contract, the costs incurred, and the amount and value of al Petroleum produced and
‘saved from the Contract Area (the "Accounts”).
A811 The Accounts must reflect in detal all expenditures incurred and revenues
received.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘The Contractor shall keep copies of the Accounts forthe entire term ofthis
Contract.

‘All Accounts shal be prepared inthe English language.
‘The Contractor shall record and maintain the Accounts in USS.

‘The Contractor shall make the Accounts avaiable atts offices in Kurdistan
‘Region at all reasonable times for inspection and audit by representatives of
the Government, including independent auditors that may be employed by the
Government.

tn ation o all other reports required by this Contract, within 90 days following the

‘end each Calendar Yea, the Contractor shall submit tothe Government a detailed

‘statement ofa} all Petroleum Coss incurred in respect of such Calendar Year and (b)

‘alealations of Proft Petroleum pursuant t clause 26.

1824 The reports must be accompanied by a report of Repos ultimate parent
‘company’s auéitors confirming the accuracy of such statement,

‘The Contractor shall provide the Government with such production statements
and reports as required pursuant to clause 16.4,

‘The Government Isentitieg-

(a) twinspect and audit the Accounts with respect to each Calendar Year at any
‘ume within a petiod of five Calendar Vears following the end of such Calendar
‘Year (the “Audit Request Period"); and
0 appoint an auditor of international standing familar with international
‘petroleum industry accounting practice to undertake or assist the Government
swith respect to any audit.

‘The Contractor shall pay all costs and fees of a auditor appointed by the Government
‘puriuant to clause 35.3(b), which costs and expenses willbe Cost Recoversbie,

‘The Contractor shall provide all supporting records and information requested by the
Government in support of a Government audit.

Wasa consequence of an audit, the Government considers that there i significant
mistake or regularity im respect of the Accounts, the Government shall netity the
Contractor of such mistakes or irregularities within 6 Months following the date the
Government completes the audit. the Goverament fas to notiy the Castractor of any
‘audit exceptions within such six-month period, the relevant Accounts subject to the
Government's audit willbe presumed to be correct,

Within 60 days of any notification from the Government pursuant to clause 35.6, the
‘Contractor shall either (a) make necessary corrections, adjustments or amendments, oF
() notify the Government of the Contractor's objections, concerns, or other comments,
with respect thereto.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

I the Contractor notifies the Government of objections, concerns, er other
‘comments as provided in clause 15.7, the Government shal, within 30 days
{oliowing receipt of such notice, notiy the Contractor of the Government's
‘response to the Contractor's objections, concerns, or ether comments.

‘Any Dispute between the Parties under clauses 15.3 through 15.7 that cannot be settled
‘amicably within 60 days of the Government’ final notice under clause 15.7 subject to
resolution by an Expert im accordance with clause 42.

CLAUSE 16 - OTHER CONTRACTOR RIGHTS AND OBLIGATIONS

Penmanent Rernesenratie

36.1 Within 90 days following the Effective Date, each Contractor Entity shall open an office
‘and appoint » permanent representative in the Kurdistan Region.

‘Conoucr oF Permouum OPERATIONS
36.2 The Contractor shallbe responsible forthe conduct, management, control and
‘administration of Petroleum Operations in accordance with this Contract.

16.3 In conducting its Petroleum Operations, the Contractor may use any Affliate of each
Contractor Entity, its and their Subcontractors, and the employees, consultants, and
agents of exch of the foregoing.

mmronmanon ano Reronts
164 The Contractor shall provide the Gavernment with periodic Data and activity reports
relating to Petroleum Operations. The Contractor shail include details ef the following in
such period Data and actiity reports:
(a) information and Data regarding ail Petroleum Operations performed during the
Calendar Year, including any quantities of Petroleum produced and sold;
(&) Data and information regarding any transportation facilities built and operated
bby the Contractor;
‘2 statement specifying the number of personnel, their title, their nationality
‘well a8 a report on any medical services and equipment made availabe to such
personnel; and
(6) a descriptive statement ofall Assets deployed since the previous report,
Jncluding al costs associated therewith

Requmunent fon Pereoutum Ortaanons

465 The Contractor may freely use any Petroleum produced within the Contract Area for the
Petroleum Operations.

166 The Contractor shall at all times provide reasonable assistance as may reasonably be
requested by the Government during its review and verification of Accounts and records

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

and of any other information relating to Petroleum Operations at the offices, worksites

(or any other facilities ofthe Contractor.

1641 Upon giving reasonable prior notice tothe Contractor, the Government may.
‘send a reasonable number of representatives to the worksites or any other
{acilties of the Contractor in the Kurdistan Region to perform such reviews and
verifications.

‘The representatives of the Government shall at al times comply with any safety
‘regulations imposed by the Contractor, and the Government shail use
‘reasonable elforts to ensure that such reviews and verifications do not hinder
Petroleum Operations.

‘Aecass vo Faciinas
487 For the performance of the Petroleum Operations, the Contractor, any Affliate of each
Contractor Entity, its and their Subcontractors and the employees, consultants ang
agents of each ofthe foregoing shall at al times be granted free access to the Contract
‘Area and to any tacities for the Petroleum Operations located within or outside of the
Contract Area or within of outside the Production Area, fer the purpose of carrying out
the Petroleum Operations.

Use oF Faciumes
Upon notice from the Government, the Contractor shall make available to a reasonable
number of representatives of the Government those of the Contractor's facies which
‘are necessary to enable such representatives to perform their tasks related to this

Contract and the Kurdistan Region Oil and Gas Law including, in cae of works to be
performed on work sites, transportation, accommodation and board, under the same
Conditions as those provided by the Contractor for its own personnel.

Notwithstanding clause 16.8, the Government shall indemnity and hold harmless each
Contractor Entity agsinst al Losses and Expenses in respect of any claim, demand, action
‘or proceeding brought agsinst any Contractor Entity by any representative of the
Government in connection with the access to or use of the facts by such
representatives, except for any Lostes or Eapenses caused by the gross negligence o
wilful misconduct of any Contractor Entity, any ofits Subcontractors, or any of their
respective employees of agents.

Loss 08 Damane
36.10 The Contractor shallbe responsible fer any Loss and Expense or other damage caused to
‘third partes by any Contractor Entity or its Subcontractors or their respective personnel
in the conduct of Petroleum Operations or otherwise in accordance with Kurdistan
Region Laws.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

16.13 In connection with a general decision to reduce production across rag, the Government
may require the Contractor to set the production rate of Reservoirs below the MER for
such Reservoirs as provided for in the Development Plan.

36244 the Government issues a requirement as provided in clause 16.16, the
Government shail allocate any such reduction fairy and equitably among the
‘various production areas then producing in the Kurdistan Region, pro rota thelr
respective production rates as of such allocation date, and with view to
‘prudent allocation among such blocks.

‘The Government an, subject 10 clauses 32.11(a) and (b), each Government interest
older, and each Contractor Entity have the right and the obligation to take in kind and
“separately sell or otherwise dispose of ther respective shares of Petroleum in
sccordance with clauses 25, 26 and 27.

Not less than 12 Calendar Months prior to the Date of start of Commercial Production
{rom any Development Area, Contractor shall submit to the Management Committee
and the Government for respective approvals proposed procedures and terms in respect
of the scheduling, storage, and lifting of Petroleum by each Contractor Entity the
Government, and each Government Interest Wolder trom each Production Area,
Including rights of liting Parties, notification time, maximue and minimum quantities,
‘duration of storage, scheduling, conservation, spillage, labilties of the Parties, and
Penalties for over and under lifting, safety and emergency procedures. None of the
Government, the Contractor, a Contractor Entity, or a Government interest Molder may
lift any Petroleum unti such procedures and agreements have been established by
agreement of the Contractor and the Government.

Recowst Comtusertion Reauinemens

A616 The Costractor Entities shall sll and deliver to the Government, upon written request of
the Government, any amounts of Crude Ol that the Government shall request to meet
Kurdistan Region Internal consumption requicements.

44143 The Government shall pay the international Market Price for such Crude Oi
‘The Contractor Entities and the Government shall enter into a sales agreement
‘cowering such purchase and sale containing normal commercial terms
‘brevalling in the international petroleum industry.

‘The Government shall provide the Contractor Entities with not less than 180
days! advance written notice ofits intention to buy such Crude Oil.

‘On such notice, the Government shall specify the volume of Contractor's
‘entitlement required, the particular quality desired (where more than one
Petroleum quality produces inthe Contract Area) and the duration for which
‘such Petroleum willbe purchased.

‘On such notice, out ofthe total quantity of Crude OH to which the Contractor is
‘entitled from the Contract Area in a Calendar Year, each Contractor Entity shal

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘Provide for the period requested by Government up to such Contractor Entity’s
pro-rata share of Crude Oil,

‘The Government is entitled to trade such Crude OM, whether for a quality that
meets the Government's requirements or otherwise.

16.17 In case of war or imminent apprehension of war ot grave national emergency, the
Government may requisition all or # part of the Petroleum production trom the Contract
[Area and require the Contractor to manimise such production. The provisions of clause
16.16.1 regarding delivery, price, and payment shall also apply to any Crude Oil so
‘requisitioned from the Contractor,

the Government imposes an obligation on the Contractor or the Contractor Entities to
sito the Government in accordance with clauses 16.16 oF 16.17, the Government shall
use remonable endeavours to impose such obligation proportionally among the
‘operators then producing in the Kurdistan Region based on each operator's production
rate.

(CLAUSE 17 ~ USE OF LAND AND ExiSTING INFRASTRUCTURE.

‘The Government shall make available te the Contractor any land in the Kurdistan Region
ute of the Contract Area which the Government is satished i reasonably required
{or Petroleum Operations. The Contractor shall have the right to build and maintain,
above and below ground, any facilities required for the Petroleum Operations.

ame Panty Lanes

Wit becomes necessary for conduct of the Petroleum Operations to occupy and use any
land in the Kurdistan Region belonging to third parties, the Contractor shall endeavour
to reach amicable agreement with the owners of such land. If such amicable agreement
“cannot be reached, the Contractor shall notify the Government.
1724 On receipt of such natification:
(2) the Government shall determine the amount of compensation to be
‘Pid by the Contractor to the owner, it occupation will befor a short
‘duration; oF
the Government shail expropriate the land er property in accordance
with Kurdistan Region Law, if such occupation will be long lasting or
makes it henceforth impossible to resume original usage of such land
‘property.
‘Any property rights shall be acquired by and recorded in the name of the
Government, but tre Contractor shall be entitieg tree use ofthe land or
‘property for the Petroleum Operations for the term of this Contract.

‘The amount of the compensation in clause 17-2) shall be fait and reasonable,
Jn accordance with clause 29 of the Kurdistan Region Oil and Gas Lam, and shall
take into account the rights of the owner and any effective use of the and oF
property by ts owner at the time of occupation by the Contractor.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

All reasonable costs, expenditures and fair and reasonable compensation (a8
required pursuant to clause 29 of the Kurdistan Region Oil und Gas Law) which
‘results from such expropriation shall be pald by the Contractor and will be Cost
Recaverable.

Fer ts Petroleum Operations, the Contractor shall have the right inthe Kurdistan Reglon
10 use, subject to Applicable Law, any raiway, tramway, road, airport, landing Held,
‘canal, wer, Bridge, oF waterway, any telecommunications network and any existing
Pipelines or transportation infrastructure, on terms no less favourable than those
offered to other Persons and, unless generally in force, to be agreed.

‘The Government shall have the right in the Kurdistan Region to build, operate and
‘maintain roads, rallways, airports, landing strips, canals, bridges, protection dams, police
stations, military installations, pipelines (subject to clauses 14 and 38) and
telecommunications networks inthe Contract Area, provided this does not increase the
costs, oF compromise or have a material adverse effect on the performance of the
Petrolewm Operations. f the construction, eperation and maintenance of such faciitles
by the Government results in increased cost or expense for the Contractor then such
cost and expense will be Cost Recoverable.

Under national emergencies due to environmental catastrophe or disaster, of internal or
‘external war, the Government shall have the right to request to use any transportation

‘nd communication facilities installed by the Contractor. Any associated costs, expenses
‘or Kisbilities incurred by the Contractor willbe Cost Recoversble.

Permouue Orteanons,

174 In the conduct of Petroleum Operations, the Contractor has the right in the Kurdistan
Region, subject to compliance with applicable Kurdistan Region Law and ENS Standards,
to clear land, excavate, dil, bore, construct, erect, place, procure, operate, emit and
ischarge, manage and maintain ditches, tanks, wells, trenches, access roads,
‘excavations, dams, canals, water mains, plants, reservoirs, basins storage and diuposal
{ectities, primary datitation units, extraction and processing units, separation units,
‘sulphur plants and any other faclities or installations forthe Petroleum Operations, in
Addition to pipelines, pumping stations, generators, power plants, high voltage lines,
lelephone, radio and any other telecommunications systems, as well as warehouses,
offices, sheds, houses for personnel, hospitals, schools, premises, dikes, vehicles,
railways, roads, bridges, aitines, airports and any ether transportation facilities,
‘Eerages, hangars, workshops, foundries, repair shops and any other ausiliary facilities
{for the Petroleum Operations and, generally, everything which is require for its
performance of the Petroleum Operations. The Contractor has the right to select the
location for these facies.

For the conduct of Petroleum Operations, the Contractor shall have the right inthe
‘Kurdistan Region, subject to compliance with applicable Kurdistan Region Law and EHS
‘Standards, to remove and use the topsoil fully grown timber clay, sand, lime, gypsum,
stones (other than precious stones) and ether similar substances a8 required for its
Petroleum Operations.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Subject to Applicable Law and compliance with EHS Standards, the Contractor shall have
the rightin the Kurdistan Rion to take or use any water necessary forthe Petroleum
Operations, provided does nat damage any existing irrigation or navigation systems
and that land, houses or watering points belonging to third parties are not deprived of
their ase.

‘Aovomma Paoreers

Upon request of the Contractor, the Government shall prohibit the construction of
residential or commercial buildings in the vieinity of facities used for the Petroleum
Operations that may be declared dangerous due to Petroleum Operations and to
prohibit any interference withthe use of any facilities required for Petroleum
Operations.

‘Access to the Cantract Area may be granted pursuant to an access authorisation, as
‘defined in, and consistent with, the Kurdistan Region Oil and Gas Law to authorised third
Parties on reasonable terms and conditions (including coordination, including Persons
‘authorived to construct, install and operate structures, cities and installations, and to
carry out other works, provided that nothing in such access authorisation or in ths
‘lause 17.10 authorises the holder of an access authorisation to drill a Weil orto
perform any Petroleum Operations in the Contract Area.

‘The Government shall give the Contractor adequate advance notice of any access
“authorisation in respect of the Contract Area and shall not grant any access
‘authorisation in respect of the Contract Area until it has taken into account any
‘submissions made by the Contractot nor in such a way that there s undue interference
‘with or hindrance of the rights and activities of the Contractor,

GOVERNMENT ASSISTANCE

‘To the extent allowed by Applicable Law and at the specific request of the Contractor,
the Government shall take all necessary steps to assist the Contractor Entities in, but not
limited to, the following areas:

(a) securing any necessary Permits for the use and installation of means of
transportation and communications;

(&) securing regulatory Permits in matters of customs, import, or export:

(6) securing entry and exit visas, work and residence permits as wellas any other
‘administrative Permits far each Contractor Entity’ its Affiliate's and its
‘Subcontractors’ Expatriate personne! (including their family members} working
Jn the Kurdistan Region ané any other part of iraq during the implementation of
this Contract;
securing any necessary Permits to send Abroad documents, Data or samples for
analysis or processing for the Petroleum Operations;

‘relations with federal and local authorities and administrations, inchoding for
the purposes of the remainder ofthis clause 18.1;

‘securing any necessary environmental Permits;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘obtaining any ether Permits requested by any Costractor Entity for the
Petroleum Operations;

access to any existing Data and information, including Data and information
‘relating to the Contract Area held by previous operators or contractors; and
providing all necessary security for Petroleum Operations.

‘The Contractor shall pay reasonable and justified expenses incurred by the Government
“with respect to its undertakings under this clause 18 against an lnvokce received therefor
{rom the Government. Such payments willbe Cost Recoverable.

CLAUSE 19 ~ ASSETS AND MATERIALS:

‘The Contractor shall supply, or procure the supply of, Assets, materials, and
‘contumabies required for Petroleum Operations ("Assets and Materials").

‘The Contractor shall provide Assets and Materials in accordance with the relevant
‘Approved Work Program and Budget.

49. As soon as possible after the Effective Oate, the Contractor shal provide the
Management Committee with a copy ofits procedures for procurement of Assets and
Materials and services for the Petroleum Operations as required by clause 8.4),
Including the criteria for tender evaluation.

tna Such procedures and criteria must provide for fair and transparent tender
‘evaluation and be in accordance with Best Practices and Applicable Law.

the Management Committee does not request any modifications to the procurement
Procedures within 30 days after receiving such procedures, the procedures shall be
considered approved by the Management Committee.

‘The Contractor shall give priority to Assets and Materials that are readily availabe in the
Kurdistan Region and other parts of rag tothe extent their price, grade, quality,
‘quantity, specifications, purchase, delivery and other commercial and techsical terms
are comparable in all material respects with those otherwise available to the Contractor.

CLause 20~ Tre To Assers

Tir Taansren
20.1 "Title Transfer Date® means the earlier of:

(a) the fist date on which the *R” Factor, at calculated in accordance with clause
26, is equate 1.00; or
(b) the termination of this Contract.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

1202 Subject to clause 21, on the Title Transfer Date, all Assets of the Contractor, a Contractor
Entity, or the Operator (or any oftheir respective Aifiiates) in the Kurdistan Region will
become the property ef the Government.

Until the Title Transfer Date, all Assets in the Kurdistan Region are the property of the
Contractor, the applicable Contractor Entity, any Affilate of a Contractor Entity, the
Operator, or a Subcontractor, as the case may be.
Lessee Asser; Suaconrancron ASSETS
204 The provisions of clause 20.2 will not apply to any Assets:

(a) eased by the Contractor, a Contractor Entity, or the Operator in accordance
swith an operating lease that has been approved by the Management
Committee; or

(©) belonging to or leased by a Subcontractor or an Affiate of such Subcontractor.

CLAUSE 21 ~ Use oF Assers

211 Whether Belore or after the Title Transfer Date and whether belore or after recovery of,
the cost of any Assets, the Contractor, each Contractor Entity and the Operator shall at
alltimes have the exclusive right to use al Assets in the Kurdistan Region for Petroleum
Operations free of any charge by the Government.

21.2 During the term of this Contract, the Government shall not transfer or otherwise
ispese of any Assets without having received prior notice of the Cantractor’s consent,

21.3 The Contractor may frely move any Assets and Materials from any relinquished portion
‘of the Contract Area tothe remaining part of the Contract Area or from any other
‘contract area inthe Kurdistan Region with respect to which the Contractor isa party to
production sharing contract with the Government for use in petroleum operations
under such contract.

(CLause 22 ~ SusconTRAcToRs:

Genenas
32.1 The Contractor shall ensure in accordance with Best Practices that each Subcontractor
has alt requisite experience and qualifications,
toca Pacrenence

222 The Contractor shall give priority to Subcontractors from the Kurdistan Region and other
parts of iraq to the extent their competence, rates, experience, reputation,
‘ualiications, speciates. financial capactty, availabilty, delwery and other commercial

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

terms are, in the Contractors sole opinion, comparable in all material respects with
‘those provided by foreign companies operating in the international petroleum industry,
‘and wil not cause any Contractor Entity or its Affiliates to wiolate any Law applica
‘including Corrupt Practices Laws,

2224 A Subcontractor will net quality as “Irom the Kurdistan Region and other parts
‘of iraq” uniess it is organised under Applicable Law or the Laws of iraa,
‘domiciled in ag, and majority-owned and Controtied by citizens of th
Kurdistan Region or Iraq.

Procunement Procioents
22.2 The Contractor shall select its Subcontractors in accordance with the procurement
procedures approved by the Management Committee pursuant to clause 19.3.
2241 ach contract with Subcontractors must include a provision that obsgates such
‘Subcontractor to comply with Corrupt Practices Laws in the Subcontractor’s
performance of the contract.

‘The Contractor shall provide the Government with copies f each contract mith
“Subcontractors where the contract amount exceeds the limit set by the Management
Committee from time to time,

CLAUSE 23 ~ PERSONNEL; TRAINING; ASSISTANCE

xrasmate Wome Peaners
241 Any Expatriate personne! working inthe Kurdistan Region wil requite issuance of a

Permit trom the Government (such Permit not to be unreasonably delayed or withheld)

‘and the Government shal obtain any Permit required by the federal government of ira

Loca Paevenence

232 For the Petroleum Operations the Contractor shall give, and shall require its
Subcontractors to give, preference to citizens of the Kurdistan Region and other parts of,
nag to the extent such citizens have the technical capability, qualifications, competence,
‘and experience required to perform the work, are avaliable at competitive
‘compensation rates, and their employment would not cause the Contractor, any
Contractor Entity, any of ts Affiliates, or any ofits Subcontractors to violate any Law
applicable tot,

Each Contractor Entity and its Affiliates and Subcontractors have the right to hire
Expatriate personnel whenever the personnel from the Kurdistan Region and other parts
‘of rag do not have the requisite technical capability, qualifications or experience for
Positions to be filled as required purtvant to clause 23.2.

224 Inthe event any Expatriate personnel or a member of such Expatriate’s family
‘engages in an activity or commits an act in breach Kurdistan Region Law, the
Contractor shal at the request of the Management Committee, tate the
necessary steps to repatriate such individuals).

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Monsray Canactty Busse PArAeents Ano be KIND ASSStANCE

224 The Contractor shall give reasonable consideration to the secondment of Government
personnel to the Contractor ang of the Contractor's personnel te the Government
“uring the various phases ofthe Petroleum Operations. The Government ang the
Contractor shall agree on terms and conditions for such secondment, and any costs
“associated therewith wil be Cost Recoverable.

For the fast five Contract Years, the Contractor shall pay o the Government US$250,000
in advance each Contract Year for the recruitment personnel, whether from the
‘Kurdistan Region other parts of iraq or Abroad, to the Ministry of Natural Resources.
‘The selection of such personnel shallbe at the discretion of the Minister of Natural
Resources Such costs wil be Cost Recoverabie.

‘The Contractor shall promptly provide to the Government such technological and
logistical assistance to the Kurdistan Region petroleum sector as the Minister of Natural
Resources may request, up tothe value of USS1,000,000, including geologicat
‘computing hardware and software and such ether equipment. The Contractor and the
Government shall agree the form of such assistance. All costs of the Contractor
“associated therewith willbe Cost Recoverable.

‘The Contractor shail train alts personne! from the Kurdistan Region and other parts of
nag ditecty or indiectly involved in the Petroleum Operations for the purpose of
Improving their knowledge and professions! qualifications in order that such personnel

[radually each the evel of knowledge an professional qualification held by the

Contractor Entities’ Expatriate workers with an equivalent résumé.

2074 Such training shall ao include the transfer of Knowledge of petroleum
technology and the necessary management experience 40 as to enable the
‘personnel from the Kurdistan Region and ather parts of Wraq to apply advanced
‘and appropriate technology inthe Petroleum Operations, to the extent
permitted by Applicable Law and agreements with third parties, and subject to
‘appropriate confidentiality agreements.

‘The Contractor shall submit is plan for the recruitment, integration, and training of
personnel from the Kurdistan Region and other parts of irag to the Management
Committee for its approval Such training plan: (a) must take into consideration the
requirements of clause 23.7; and (b) may inchide training for the Government's
Personnel, depending on the extent to which the amount alocated to the training plan
in accordance with clause 23.10 is available after taking ito consideration the taining
of the Contractor Entities’ Kurdistan Region and other Iraqi personnel.

Within 90 days of the Effective Date, the Contractor shall submit to the Management
Committee a proposed training plan for the remainder of the Calender Year. Thereafter
no later than 1 October in each Calendar Year, the Contractor shall submit a proposed
‘raining plan to the Management Committee forthe following Calendar Year.

Team C1rENSt AWOCATION AND Parent
24.10 The Contractor shall allocate for training the amount of:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

(a) S5150,000 for each Contract Year during the Exploration Period: and
(&) _U88300,000 for each Contract Year during the Development Perio.
24404 Tothe extent any amount allocated for a Contract Year isnot uted in a

‘Contract Year, the Contractor shal pay the unutlived allocation to the
Government within 60 days atter the end of the applicable Contract Year.

22.11 Each Contractar Entity shall be responsibie forthe training costs which such Contractor
[Entity may incur in respect of the personne! it employs from the Kurdistan Region and
other parts of rag.

2414 Allsuch reasonable costs will be Cost Recoverable.
4412 Costs incurred by the Contractor for training programs for the Government's
‘personnel shal be borne by the Contractor only tothe extent that they are

lncluded in the Contractor's approved training plan pursuant to clause 23.8,
‘and will be Cost Recoverable.

‘The cost of all other training programs for the Government's personnel willbe
the Government's responsibility.

ewvononatent Fumo Paratents
‘The Contractor shall pay to the Government:
(2) U85150,000 n névance each Contract Year during the Exploration Period: and
(&) _US5300,000 in advance for each Contract Year during the Development Petiod.

‘The Government will rei allsuch payments to the environment fund to be established
by the Government for the benefit of the natural environment of the Kurdistan Region,
pursuant to the Kurdistan Region Oil and Gas Law (the “Environment Fund”).

Payments by the Contractor pursuant to clause 23.12 willbe Cost Recoverabie.

CLAUSE 24~RovaLtY

241 "Royalty Crude Oil” means Crude Oil, regardiess of gravity, produced and saves from
‘the Contract Area,

"Royalty Gas” means Gas produced and saved from a Gas Field.

“Royalty Petroleum” means Royalty Crude Oil and Royaity Gas.

ma
ms

Onaation
ms

‘The Contractor shall pay to the Government» portion of Petroleum produced and saved
{rom the Contract Area, either in kind or in cash as directed by the Government, a5
Provided inthis clause 24 (such payment, the “Royalty”).

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘The Government will be considered to have elected to receive the Royalty in
‘ash, unless the Government has given not less than 90 days” prior notice to
‘the Contractor ef the Government’s election to receive the Royaity in kind,

IM the Government has elected to receive the Royalty in hind, the Contractor
shall deliver to the Government atthe Delivery Pont the quantity of Royalty
Petroleum equal in value to the Royalty paysbie with respect thereto, Title and
‘isk of lass of Royalty Bad in hind will transfer to the Government atthe
Delivery Point.

Ifthe Government has elected to receive the Royalty in kind, the Government
may require the Contractor to assist in the sale ofall or part of the Royalty
received in bing pursuant to clause 28,

245 The Royalty is payable om al Royalty Petroleum.
2454 No Royalty is payable in respect of Associated Gas feorn an Oil Field.

ovary RATE
246 The Contractor shall calculate the Royalty dally by applying the following rate (as
applicable the “Royalty Rate") to the Royaity Petroleum produced and saved on that
ay for:
(a) 10% for Royatty Crude Oit; and
(0) 10% for Royatty Gas.

the Royalty is payable in kind, the Contractor shall deliver to the Government at the
Delivery Point exch day a volume of Crude Oil or Natural Gas, as applicable, equal tothe
applicable Royalty Rete meltiplied by the applicable quantity of Royalty Petroleum,

the Royaity is payable in cash, the Contractor is enttied to take delivery at the
Delivery Point of the quantity of Royalty Petroleum corresponding to the valve of the
Royalty Petroleum determined in accordance with clause 24.6.

2444 Subject to clause 14 (Natural Gas} in respect of Natural Gas, the Contractor will
‘be entities to tree sell such Royaity Petroleum.

‘Tite and risk of loss to Royalty Petroleum with respect to which the Contractor
‘has taken delivery under this clause 24.7 will pass to the Contractor Entities at
the Delivery Point in accordance with thele participating interests.

Disposition of paid-in-kind Royalty Gas by the Government is governed by clause 14
(Woture! Gas).
Paranent Case
2430 Ifthe Royaity is payable in cash, the Contractor shal:
(2) value Royalty Crude Oil at the International Market Price for each Month and
‘Quarter in accordance with clause 27;
(b) value Royalty Gas for each Month and Quarter in accordance with clause 27;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘calculate the Royalty payable based on the valuations of Royalty Crude Oil and
‘Royalty Gas for exch Quarter; and

‘pay to the Government the applicable Royalty guarterly, in arrears, within 30
‘days af the end of each Quarter.

(CLAUSE 25 ~ RECOVERY OF PeTRoLeum Costs

“Awailable Crude OW" means all rude Oi and Associated Gas produced and saved from
the Contract Area after deduction of any quantities of Crude Oil to be delivered to the
Government far payment of Royalty in kind or delivered to the Contractor in respect of
the payment of Royalty is cash pursuant to clause 24,

“Available Gas" means al! Gas produced and saved from a Gas Field in the Contract
‘Area, except for Gas that i uted in Petroleum Operations, reinjected, flared in
‘accordance with clause 14.6, 01 is not uses of sold.

25.3 “Available Petroleum” means Available Crude Oil and Avaliable Gas.

cose Recoveny
254 The Contractor is entitled to:

(a) recover Petroleum Costs in accordance with this clause 25 and the Accounting
Procedures; and

(b) allocate, as between the Contractor Entities, to each Contractor Entity its
proportionate share of Available Petroleum in accordance with the respective
‘participating interest of such Comtractor Entity i relation to the aggregate
‘participating interests af the ether Contractor Entities.

Cost Recovery by the Contractor Entities in any period willbe achieved by 2 Contractor
Entity when ithas taken detivery ofits participating interest share of Available
Petroleum from the Contract Area of equivalent value (as determined pursuant to this
‘clause 25) to the Petroleum Costs to be recovered by the Contractor in accordance with
this Contract.

[Vawuanon oF Avananut Pernoutute

25.6 The Contractor shall value Available Crude Oil atthe International Market Price obtained
-at the Defivery Point by the Contractor Entities and the Government.

‘The Contractor shall value Available Gas atthe actual prices obtained at the point of sale
in accordance with clause 14.5 in accordance with a Gas Export Plan or Domestic

Plan. The “point of sale” willbe such point as identifi by the Parties in relevant
Export Plan of Domestic Gas Pian,

Comancron Eurmament 10 Cost On.

28. Subject to the Accounting Procedure, from the First Production from any Production
‘Area inthe Contract Area and thereatter from al Production Areas, the Contractor (and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘each Contractor Entity) i entitled to recover all Petroleum Costs from up to 40% of
‘Avaliable Crude Oil (such amount, “Cost OF") within any Calendar Year.

2844 Available Crude OW that is not Cost Oil's “Profit OB",

28.9 subject te the Accounting Procedure, rom First Production from any Production Area in the
Contract Area and thereafter from all Production Areas, the Contractor (and each
Contractor Entity Is entiteg to recover Petroleum Costs trom up to 50% of Available
Gas (such amount, “Cost Gas") produced within any Calendar Year.

3584 Available Gus that not Cost Gas & “Profit Gas”.

Amecoveny WATEMIAL: LmaTATIONS
25.10 Petroleum Costs are Cost Recoverable under clauses 25.8 and 25.9 in the folowing

Production Costs:
{Exploration Coss (incling Appranal cont within the Contract Area):
(Gas Marketing Costs:

Development Costs:

‘Crude Oi Pipeine Coss; and asty

‘ecommasioning Cots,

‘The Contractor is (and the Contractor Entities are) not entitled to recover aggregate

Petroleum Casts during any Calendar Year, expressed in quantities of Petroleum, in

excess of the percentages of Available Petroleum as set forth in clauses 25.8 and 25.

B8411 Hin any Calender Year, Cost Oil and Cost Gas (Cost OW and Cost Gas, together
‘or either, "Cost Petroleum") isnot suficient to allow the Contractor Entities to
recover all Petroleum Costs for such Calendar Year, the amount of Petroleum
Costs not recovered in such Calendar Year may be (a) caried forward
Jndetinitely to subsequent Calendar Years and (b) charged to Cost Petroleum
(28 applicable) until the earlier of fll recovery ot all Petroleum Costs or
termination ofthis Contract.

‘The Government never has any ebligation or labilty to the Contractor oF any
Contractor Entity in respect of Petroleum Costs that are nat recovered by any
‘Contractor Entity trom Cost Petroleum,

‘Any Petroleum Costs that are subject to Dispute and have not been finally
resolved by the Parties shall not be included as Cost Petroleum atl Sally
‘resolved by the Parties or pursuant to clause &2 [Dispute Resolution).

Each Contractor Entity may take delivery ofits proportionate share of Petroleum fram
the share of Available Petroleum allocable to the Contractor forthe recovery of
Petroleum Casts at the Detivery Point.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

425424 Title and tok of loss of such Available Petroleum will transfer to such
Contractor Entity at the Delivery Point.
ova Fence

25.13 Subject to clause 38.4, Petroleum Costs under this Contract are not recoverable against
‘other areas in the Region in which any Contractor Entity is party to a production sharing
contract or has any other interest.

(Cause 26 ~ Paorir PetRo.eus

Dermons
2A Under this Contract:
(2) “Cumulative Costs” means, as of any time of determination, total Petroleum

(Costs actualy incurred by the Contractor from the Effective Date to such time
of determination.
“Cumulative Revenues” means, 28 of any time of determination, total
‘Revenues actualy received by the Contractor Entities from the Effective Date to
such time of determination, howsoever characterised, including Revenues
characterised as recovery of Petroleum Costs, Profit Petroleum, or etherwise.
“Profit Petroleum” means Profit Ol and Profit Gas.
“Revenues” means funds actually received by the Contractor Entities in respect
their respective shares of Petroleum from the Contract Area,
-RFactor” means 4 ratio calculated:

Ret
where

R= the R Factor:
= Cumulative Revenues; and
y= Cumulative Costs.

‘Cacaanion oF RFacron
26.2 Within 30 days from the first day of each Semester starting on the 1” of January af the
Colendar Year following the Calendar Year in which First Production occurs, the
Contractor shall calculate the R Factor as ofthe lst day ofthe preceding Semester and
prompt notify the Government thereot.

From frst Production until the end of the Calendar Year in which First Production
‘curs, the R Factor shail be deemed to be less than one.

‘The Contractor shail include, in its notification in accordance with clause 26.2,
‘comprehensive detailin respect of each element of Cumulative Revenues and
Cumalative Costs supporting each calculation of the R Factor.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

265 The-calculation of the R Factor will apply to al Production Areas in the Contract Area for
ntl a new R Factor caalation has been made in accordance with clause 26.2.

Gunmen
266 From Fest Production and as and when Petroleum is being produced:

(a) the Contractors to be attributed and allocated a percentage share of Profit
Petroleum, in consideration for the Contractor's investment in the Petvoleum
Operations;
‘each Contractor Entity is to be attributed and allocated a percentage share of
the Contractor's share of Profit Petroleum in accordance with each Contractor's
participating interest;
the Government interest Holders are to be attributed and allocated »
percentage share of Profit Petroleum in accotdance with the participating
Interest of the Government Interest: and

(6) each Contractor Entity shall pay Capacity Building Payments based on the value
‘of Profit Petroleum attributed to each Contractor Entity

‘The total amount of Profit Petroleum which will be attributed and allocated to the
Contractor and the Government interest Holders from First Production in accordance
with their respective participating interests:

(a) fer Profit Oi, an amount equal to the quantities of Petroleum resulting from
‘the application ofthe relevant percentage as indicated below to the daily
volume of production of Profit Oil within the Contract Area at the
corresponding Delivery Point:

on" Factor

32 — (092-16) x (R-1Y(2.25-19%

{for Profit Gas, equal to the quantities of Gas resulting from the application of
the relevant percentage as indicated below to the daily valume of production
‘of Profit Gas within the Contract Area at the corresponding Delivery Point:

ow" Factor ‘Total Amount
Reor=t 30%
[98 = [098 -29) x (R-A/(2.75-)%

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

When the Contractor is unable to calculate the R Factor For the relevant Semester
before an allocation of Profit Petroleum for such Semester must be made, then the
Contractor shall apply the allacation of Profi Petroleum applicable to the previous
‘Semester. Upon the calculation of the R Factor for the relevant Semester:

(a) the attribution and allocation of Profit Petroleum in the previous Semester
‘and the relevant Semester isthe same, then no agjustment shall be made; and

(b) the attribution and allocation of the Profit Petroleum in the two Semesters i
‘ditterent, then the Contractor shall make any adjustments to the Parties’ and
Government interest Holders’ respective shares of Profit Petroleum to restore
them to the position that they would have been in had the R Factor for the
‘relevant Semester been available from the start of such Semester.

‘Subject to clause 26.10.2. if the Contractor makes an error inthe calculation of the R
Factor, resulting in a change in the Contractor's percentage share of Profit OW, Profit
Gas, or both, the necessary correction shall be made and any adjustments shall apply
‘rom the Semester in which the error occurred.

4304 The Party having benefited trom s surplus of Profit Petroleum shall surrender
‘sch surplus tothe other Party, Beginning (rom the first day of the Semester
{oliowing the Semester in which the error was recognised.

26.182 Lach ifting of Petroleum relating to such error by the Party receiving the
‘surplus shall net exceed 25% of the share of Prof Petroleum to which such
surrendering Party is entitled.

Deaveny Enrireanenrs
‘Subject, in the case of Gas, to clause 14 (Natura! Gos), exch Contractor Entity & entitled
0 receive atthe Delivery Point, take in kind, and to export freely its individual share of
the Contractor's entitlement to Profit Petroleum in accordance with its participating,
interest, and to retain Abroad any proceeds from the sale of al such Profit Petroleum.

Subject inthe case of Gas, to clause 14 (Notura! Gos), each Government Interest Holder
Inentitied to receive at the Delivery Point, take in kind, and to export freely its individual
share of the Government interest entitlement in accordance with its partipating
interest, and to retain Abroad any proceeds from the sale of all such Profit Petroleum.

‘The Contractor shall deliver quantities of Profit Petroleum due to the Government at the
Delivery Point.

Title and rsk of lous to Profit Petroleum will pass to each Party and Government interest
older at the outlet flange of the Delivery Point.

‘The Government is nat entitled to increase the share of Profit Petroleum to which the
Government is entitieg in any Calendar Year because of the Government's payment of
Incomes Taxes on behaif ofall or any Contractor Entities purswant to clause 32.2.2.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

2617 Atleast 21 days betore Contractor's estimated date of First Production and 30 days
before the fest day of each Semester thereafter, the Contractor shal deliver to the
Government the Contractor's:

(a) production forecast for the next four Semesters: and

(b) forecast of the quantities of Crude Oil and Natural Gas to which each Party and
‘the Government interest Holders willbe attributed and allocated during the
‘next four Semesters.

20.18 The Contractor shall endeavour to produce in each Semester not less than the forecast
‘quantity for such Semester.
‘Anwuat Proouction RevonT

26.19 Within 99 days following the end of each Calendar Year, the Contractor shall prepare
and deliver an annul production report to the Government.

Holder is enttied to be attributed and allocated, the quantities of Crude Oil and
[Natural Gas lited by each Party and Government Interest Molde, and the
‘resulting over-itt or under-lft position of each Party and Government Interest
Holder as at the end of such Calendar.

‘Coss Racoveny ron Goveanatent Costs

2620 Any costs or expenditure incurred by the Contractor in respect to the lifting of the

(CLAUSE 27 ~ VALUATION AND METERING

271 The Contractor shall determine the value of Crude Oll produced in the Contract Area at
the end of each Month and each Quarter at the Delivery Point based on the
International Market Price.

“International Market Price” means the weighted average price per Barrel, expressed in
USS, ebtained by the Contractor atthe Delivery Point, by netback if necessary. during
the Quarter oF Month ending on the date of valustion for Arm's Length Sales of Crude
ow

2724 The Contractor shall provide evidence tothe Government that the sales of
Crude O' for purposes of determining International Market Price are Arm's
Length Sales.

‘Any Dispute 2s to whether any sales are or are mot Arm's Length Sales may be
‘referred by the Contractor or the Government to an Capert for decision
pursuant to clause 42.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

nthe event that there either is noting of Crude Olin the relevant Quarter or
‘Month, oF no Arm's Length Sales, the applicable “international Market Price”
{for such Quarter or Month shale the weighted average price per Barrel
‘obtained during that Quarter or Month trom equivalent sales of Crude Oi of
the same or similar gravity and quality from ather production areas in the
‘Kurdistan Region sold in markets competing with Crude Oil produced from the
‘Contract Area, taking nto account gravity and quality differences and
transportation and other post Delivery Point costs.

For purposes of cause 27.2.3, the Government and the Contractor shal, prior
to the start of First Production, agree on a bastet of Crude Oil from other
‘producers in the Kurdistan Region comparable to thove produced in the
Contract Ares and sold in the international market.

Prices obtained shal be adjusted to account for any variations such as quality,
specific gravity, sulphur content, wansportation costs, product viel, seasonal
‘variations in price and demand, general market trends and other terms of sale.

Vawuanon oF NATURAL Gas

22.2 The Contractor shall determine the valve of Natural Gas the end of each Month and
‘each Quarter at the Delivery Point based on the actual price received from gas sales
contracts entered into in accordance with clause 14 (Natura! Gas}.

Peooverion SrateMUNT
274 bythe 10" day of each Month, the Contractor shall provide a statement to the

Government (together withthe Capacty ulding Payment Monthly Statement as

required by cause 32.7 showing the Contractor's caleulations ofthe vale of Petroleum

‘produced and sold trom the Contract Area fr the previous Month, ach such statement

must etude:

(2) quantities of Crade Oi sold by the Contractor Entities during the preceding
‘Month constituting Arm's Length Sales together with corresponding sale prices;

(b) quantities of Crate Oi sold by the Contractor Emtiies during the preceding
‘Month that donot fll the category referred tom) above, together with
sate prices app during such Month;
‘ventory in storage belonging tothe Contractor Entities atthe Beginning ane
atthe end ofthe preceding Month; and

(8) quantities of Gas sold bythe Contractor Entities and the Government together
swith sale prices reased durin the preceding Month.

215 The Contractor shall measure al Petroleum at the Delivery Point in accordance with Best
Practices and Applicable Law.

2744 The Contractor shall install and operate all metering equipment.

2742 The meters must be to ical meter standards in accordance with Best Practices.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘The Contractor shall periodically inspect and test the accuracy of the
Contractor's metering equipment using means and methods in accordance with
est Practices.

‘All measurements shall be adjusted toa pressure of 14.73 pounds per square
lnch and a temperature of 60" Fabrenteit.

‘The Government may at any time inspect the metering equipment installed by the
Contractor and all records, charts, measurements, and test Oata at all reasonable times.

any metering equipment is defective or not finctioning properiy, the Contractor shall
Promptynetity the Government upon the discovery thereof and use all reasonable
[endeavours to repair, adjust, correc, or replace it promty (and in any event within 15,
evs).
‘The “Adjustment Date” means the last date that the metering equipment was
known or agreed to have been measuring correctiy, orf not known or agreed,
the date that i midway between the date the defect was discovered and the
last date the equipment wat known to have measured correctly.

‘The results from the defective equipment shall be disregarded forthe periad

{rom the Adjustment Date unt the date the defective equipment i repaired oF

replaced, and the measurement for such periog shall be estimated:

(a) ifcheck measuring equipment is installed and registering accurately,
then by using the measurements recorded by such check measuring
equipment;

W check measuring equipment is nat installed or not registering
accurately, then by correcting the error if the percentage of errors,
“ascertainable by verification, calibration or mathematical calculation;
or

iW neaner method is feasile, then by estimating the volume or
‘quantity delivered (or both) based on deeveries uring the preceding
“comparable period of time when the metering equipment was
registering accurately.

278 The Parties shall resolve any Dispute arising under this clause 27 by Expert
‘determination in accordance with the provisions of clause 42.

CLAUSE 28 ~ SALES ASSISTANCE
241 The Government may atts option and upen at least 90 days" prior notice require the
Contractor to market all or part of the Government's share of Crude Oil produced from
(i Fields in the Contract Area, In such event the Government and the Contractor shall
“enter into an appropriate agency contract with reference to international petroleum
practice.

‘As soon a8 possible ater receipt of any such notice from the Government under clause
20.1, the Contractor shall provide the Government al information available to it
concerning possible purchasers of the Government's Crude OW, the price therefor, and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

other terms and conditions of sale. With transmittal of such information Contractor shall
specity the time within which the Government must determine whether or not
Contractor should proces with such sale.

‘The Contractor's obligations in respect of Natural Gas are governed by claute 14
Woturat Gas).

CLAUSE 29 ~ CURRENCY; FINANCIAL PROVISIONS

24.1 The USS shall be the unit of currency forall payments (whether revenue or cost),
bookkeeping, records, the Accounts, reporting, and all other purposes under this
Contract.

282 Payments in currencies other than USS shall be translated into US$ at the average dally
selling and buying rates of exchange of the Calendar Month preceding the Calendar
Month in which the due date for payments fall, as such average rate can be calculated
{rom the aforesaid daty rates of exchange published by the Central Bank of rag.

[Any currency conversion to be made under this Contract shall be at the exchange rate of
‘the Central Bank of rag, provided such exchange rate applied tothe Contractor Entities
‘shall not be les favourable than the rate offered by other private, commercial or
industrial banks inthe international matket. In the absence of the Central Bank of iaq)
‘orn the event that the Central Bank of iraq is unable to provide the relevant exchange
rate, any currency conversion to be made under this Contract shall be atthe exchange
rate ofa reputable commercial bank carrying on business in the international market
land approved by the Parties.

‘The Contractor shall record any gain resulting from the exchange of cutrency as revenue
‘and credit such amounts to the Accounts, and any loss willbe Cost Recoverable.

‘Paraeents; No Orrser Asamst Govennseent
285 _AParty making a payment to the Government, including to the Capacity Building
‘Account or to any revenue sharing account as agreed between the Government and the
{fovernment of the Republic of Irag, shal: (a) make such payment in USS on or before
‘the date when due in cleared funds by wire transfer from » reputable bank
accordance with wire instructions provided by the Government; and (b) shal pay all
payments without {and free and clear of any deduction for) set-off or counterciaim.

Many payment is due ta be paid tothe Government on a day that is not an
{International Banting Oay, then the payment will be due on the nest following
International Banting Day.

fa Party fais to make any payment to the Government when due, such Party
shall pay interest on such unpaid amount, compounded monthly, at the Agreed
fate from the date when due to, but nat including, the date when paid.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Each Contractor Entity acknowledges and accepts that a fundamental principle
‘of this Contracts that the Contractor and each Contractor Entity must pay
amounts owed by it as and when required.

ach Contactor Entity waives any ight erase byway of sto or iwahe a2
etence tots sbhgations 1 make any payments othe Government as
required by tha Contract, whether naw or equity, any fallre bythe
Government or any Contractor Em to pay amounts de and owing under any
‘aim the Operator, a Contractr Entity, or anyother Person may have against
‘he Government, whether toch chim arises under or lates to this Contractor
emerwie.

‘The making of any payment to the Government, or the acceptance or use of
‘any payments by the Government, does not impair the rights of the Contractor,
‘any Contractor Entity, ar the Government under clause 25 or English aw.

Each Party receiving a payment from ancther Party under this Contract shal,
‘upon receipt ofa notice requesting # receipt therefor, endeavour to provide
the other Party with a notice of receipt of such payment,

Paraeonts 10 Funo rox Revenut Suanine
29.6 Upon receipt of an instruction and wire instructions therefor rom the Government and
In the event of the establishment ofa fund for revenue sharing between the federal
[tovernment of rag ang other regions (including the Kurdistan Region) and governorates
of iraq, the Contractor shall pay inte such fund:
(a) any Royalty payable in cash due tothe Government pursuant to the provisions,
of clause 24;
() proceeds trom the sale of any Crude Oil undertaken by a Contractor Entity on
‘behalf of the Government pursuant to clause 28 to which the Government is
‘entitled pursuant to clause 26;and
[ai Production Bonuses.

‘Commaney ASSURANCES
Each Contractor Entity shal at all times be entitled to freely convert into USS or any
‘other foreign currency any ragi dinars received inthe framework of the Petroleum
Operations and to freely transfer the same Abroad. The conversion rate shall be as
‘provided under clauses 29.2 and 29.3.

Each Contractor Entity shall have the right to be paid, receive, keep, transfer, and use
‘Abroad, without any restrictions, all proceeds ofits share of Petroleum.

Each Contractor Entity and its Subcontractors shall have the right to freely open and
‘maintain bank accounts for Petroleum Operations within or outside the Kurdistan,
Region and other parts of ag.

Each Contractor Entity shall have the right to pay in any freely convertible currency all its
‘inancial requirements for the Petroleum Operations and to convert these currencies to
Iragl dinars in any bank in the Kurdistan Region or other parts of rag, at the same
exchange rate as provided under clauses 29.2 and 29.3.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Each Contractor Entity shall have the right, without any restrictions, to freely repatriate

‘Abroad and to freely dispose of:

(a) any proceeds received in the Kurdistan Region or other parts of iraq trom the
sale of Petroleum:

() any proceeds received from other operations and activities carrieg out under
this Contract in the Kurdistan Region or other parts of rag.

Each Contractor Entity shall have the right to pay in any foreign currency is
‘Subcontractors and its Expatriate personnel, ether in the Kurdistan Region, other parts
of rag, or Abroad.

424 Subcontractors and fapatriate personne! shal be obliged to transfer to the
‘Region the amount of foreign currency required for their locel needs and shall
‘have the right to repatriate ané the proceeds of the sale oftheir belongings in
‘accordance with the regulations in force in the Region.

Each Contractor Entity's Afkates, Subcontractors and their personnel shall equally
benefit from the same rights as such Contractor Entity and its personnel ax regards this,
ddause 28.

29441 Where the Contractor, or any subcontractors of Contractor, has guaranteed the
{full and proper discharge by any Expatriate Employee engaged in Petroleum
Operations of his lability to the personal income Tax under Kurdistan Region
Law, that employee will be entitied to receive the whole or any part of his
‘remuneration in the country in which he is normally resident.

In respect ofthe assurances provided in causes 29.6 through 29.13, the Contractor shall,
comply with the procedures and formalities required by Applicable Law in respect of,
foreign eachange,

‘Cuause 30- Customs

20.1 Allservices, Assets and Materials, vehicles, tools, spare parts, consumables, products,
1nd other items imported into the Kurdatan Region by the Contractor, any Contractor
Entity, ts Affliates, any Subcontractor or any agent of any of the foregoing. for use or
‘consumption in the Petroleum Operations shall be admitted free and exempt from any
and at Taxes on import.

m14 The Contractor, any Contractor Entity, ts Affiates, its Subcontractors, and any
‘agent of any of the foregoing shall have the right to re-export from the
‘Kurdistan Region, tree from all Taxes on export, any Assets and Materials,
‘equipment, goods, machinery, vehicles, tools, spare parts, consumabies,
products, ang other items that are no langer required for the Petroleum:
Operations, except where tite has passed to the Government in accordance
with clause 20.

‘The Contractor, any Contractor Entity, its Affiiates, any Subcontractor, and any agent of
any of the foregoing, and the employees of the Contractor, a Contractor Entity ots
-Affiates, and Subcontractors (including thee family members} shall have the right 10
{reely import into the Region and other parts of Iraq and re-export from the Kurdistan

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

Region and other parts of rag any personal belongings and furniture free and exempt
{trom any Taxes on import or export. The sale in the Kurdistan Region and other parts of
rag of personal belongings and furniture of Expatriates must comply with Kurdistan
Region Law.

Each Contractor Entity and its Affiliates shallbe entitled to freely export (subject in the
case of Natural Gas, to clause 14) from the Kurdistan Region, free of any Taxes, any
Petroleum to which it entitled pursuant to the provisions of this Contract.

‘The Government shall indemnify the Contractor, any Contractor Entity, ts Affliates, any
‘Subcontractor or any agent of any ofthe foregoing, and their personnel (inching their
{amity members} for any import or export Taxes referred to in clauses 30.1, 30.2 0r 30.3.

(Ciause 31 - Taxes

Except as expressly provided inthis clause 31, and without prejudice to the exemptions
expressly provided for im clause 30, each Contractor Entity its Affiliates and any
‘Subcontractor shall for the entire duration of this Contract, be exempt from alf Taxes as
| result of ts income, Assets, and activities under this Contract.

M44 The Government shall indemnify each Contractor Entity upon demand against
‘any lability te pay any Taxes assessed oF imposed upon such Contractor Entity
hich relate to any of the exemptions granted by the Government under this
clause 31.

Each Contractor Entity willbe subject to income Tax on its income from Petroleum

Operations.

3124 Each Contractor Entity shall in accordance with Applicable Law, provide a
‘return to the appropriate Kurdistan Region tax authorities in accordance with
Kurdistan Region Law of Its Income subject to Income Tas, together with 4
‘alculation of the amount of income Tax due,

‘The Government shall pay all Income Tax directy to the applicable Kurdistan
Region authorities for the account of each Contractor Entity in accordance with
the Contractor Entity’ tax return. The Government shall pay such income
‘Taxes from the Government's share of Profit Petroleum.

‘The Government shal, within 90 days after the end of each tax year, provide to
‘exch Contractor Entity tax receipts from the appropriate Kurdistan Region
‘authorities confirming the payment in full ofthe Contractor Entity’s income Tax
{for such tax year and that no Income Tax is owing.

‘As of the Effective Date, the Income Tax rate for companies under Kurdistan Region Law
is 15% of tarable income.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Cxeerrons
31.4 Each Contractor Entity, ts Affiliates, and foreign Subcontractor shall be exempt from any
“withholding tax on any interest or dividend paid by such Contractor Entity, Affiliate, oF
‘Subcontractor.

Each Contractor Entity ad its Affiliates shale exempt from Additional Profits Tax,
‘Surface Tax, and Windtal Profits Taxes, as each af the foregoing is referred to in clause
40 ofthe Kurdistan Region Oil and Gas Law, or any successor equivalent Tax.

‘Winevouoea 108 MAG NATIONALS
316 Each Contractar Entity shall pay oF withhold (and shall cause each Subcontractor to pay

‘oF withhold) the personal income Tax and social security contributions for which such
Contractor Entity oF Subcontractor is obligated to pay or withhold in respect of its
employees who are iri nationals, pursuant tothe Law of Taxation (Law No. 5 of 1999)
and otherwise in accordance with Applicable Law. A Contractor Entity or Subcontractor
Inonly obligated in respect its own employees who are iraqi nationals, andi not able
under this clause 31.6 with respect to employees of any other Person.

Dousue Tax Tatars
31.7 Double tax treaties, to the extent recognised by the Government as effective in the
Region, will have effect to give relief trom Taxes to, but ot limited to, the Contractor
[Entites, Subcontractors, and their respective emplayees in accordance with the
Provisions of such double tax treaties, but will not impose an additional burden of
{taxation on any such Contractor Entity, Subcontractor, or employee.

‘VAT Cost Recovenr

LA Any Tax that sa value added or similar type of Tax willbe considered asa Petroleum

Cost and will be Cost Recoverabile, not otherwise recovered under Applicable Law.
mmourenoent Osucanons

319 The provisions ofthis clause 31 apply individually to each Contractor Entity. There is no
abit, duty, oF obligation referred to inthis claure 31 that joint and several lability
of the Contractor Entities together.

(Cause 32 ~ Bonuses; Capaciy BUILDING PAYMENTS

Camco Bunome Bonus
32.1 Within 30 days of the Effective Date the Contractor shall pay USSES,000,000 [the

“Capacity Building Bonus") to the Government for deposit in the Capacity Building
‘Account.

Prooucrion Bonuses
322 Each Contractor Entity shall pay to the Government the amounts as provided in clauses
32.4 and 3255 separately for, and in respect of, each Production Area (such payments
Pursuant to clauses 32.4 and 32.5], exch a “Production Bemus", and collectively,
"Production Bonuses”).

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

For purposes of caleuating the cumulative amount of production in order to determine
‘whether a Production Bonus is payable, Natural Gas BOF: (a) does not inchude Natural

Gas used for Petroleum Operations (including re-injection), but (b] does include flared

es

In respect of production of Crude Oil and Natural Gas from the Contract Area the

Contractor shall pay the folowing Production Bonuses to the Government within 30,

ays of the following relevant occurrence:

(a) 552,500,000 on First Production:

(6) —_USS5,000,000 when praduction reaches a cumulative amount of 10,000,000
‘Garrels of Crude Oil and Natural Gas BOF;

[0 __US$10,000,000 when production reaches a cumulative amount of 25,000,000
‘Garvels of Crude OW and Natural Gas BOE; and

(US$20,000,000 when production reaches a cumulative amount of $0,000,000
‘Garcels of Crude Oi and Natural Gas BOE.

Carnes Banos Parseents

32.6 Each Contractor Entity shall pay Capacity Bulding Payments to the Government in
accordance with clauses 32.7 through 32.16(0).
241 Lach Contractor Entity i separately liable (and not jeintly and severally able
‘with any other Contractor Entity) tothe Government for its obligations, duties
‘and liabilities under clauses 32.7 through 32.2610).

On or before the 10” day of each Month in the Development Period, the Contractor
shall provide to the Government, together with the monthly production statement
prepared by the Contractor in accordance with clause 27.4 and paragraph 6.1, and the
‘monthly valuation statement in accordance with clause 25 and paragraph 7.1.9
statement (the “Capacity Building Payment Monthly Statement”) seiting out the
Contractor's calculation of the Capacity Building Value attributable to each Contractor
[Entity forthe preceding Month.

3274 tn each Capacity Building Payment Monthly Statement, the Contractor shall
‘detall each item taken into account in making its calculation of the Capacity,
‘Building Payments due from each Contractor Entity, the quantities of Profit
Petroleum produced duting the Month covered by such Capacity Building
Payment Monthly Statement, the volumes of such production sold, the
Capacity Buléing Value attributed to such sales and the Capacity Belding
Payment required to be paid with respect thereto by each Contractor Entity.

[Except as provided in clauses 32.8.1 ané 32.8.2, and subject to cause 29.5, on the same

date on which the Contractor provides the Contractor Entity’s Monthly Statement to the

Government in accordance with clause 32.7, each Contractor Entity shall pay to the

Government the Capacity Building Payment stated as owed by such Contractor Entity in

the Capacity Building Payment Monthly Statement.

3241 Ifthe Contractor Entity has sold its Profit Petroleum to (a] the Government or 2
Public Company for a company or an entity owned and controlled, directly or
Indirectly, by «Pubic Campany or the Government orf) the State Ost

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

‘Marketing Organisation (SOMO) or any Person owned or controlled by the
Government of rag, then {c the Contractor Entity wil only be obligated to pay
the Capacity Beiding Payment when and to the extent the Contractor Entity hes
received payment by such Person.

‘Cause 32.8.1 does not apply whes a Contractor Entity sells its share of Profit
Petroleum to any Person not identified in clause 32.8.1.

Within 30 calendar days following the date on which the Contractor delivered the Final
End-of-vear Statement (as defined in Paragraph 10 of Annex 8) to the Government for
ech Calendar Year in accordance with clause 26.19 and paragraph 10 of the Accounting,
Procedure, and based on the information in such Final End-of-Year Statement, the
Contractor shall provide to the Government, in respect of each Contractor Entity, &
reconciliation of the actual aggregate amount of the Capacity Building Valve and the
actual aggregate of the Capacity Building Payments payable by each Contractor Entity,
{or such Calendar Year period (the “Annual Reconciliation Statement”).

2294 the results of an Annual Reconciliation Statement show that a Contractor
[Entity 05, in the aggregate over the Calendar Year period covered by the
‘Annual Reconcitation Statement, obligated to pay Capacity Building Payments
Jn an amount less than the actual aggregate Capacity Building Value attributed
to such Contractor Entity for such Calendar Year period, within 30 calendar
days following the same date on which the Contractor sent the Annual
‘Reconcllation Statement to the Government such Contractor Entity shall pay
{subject to the same exceptions as provided in clauses 32.8.1 and 32.8.2} the
“amount of the underpayment as shown in the Ansual Reconciliation
Statement.

Subject to clause 32.9.2.1, f the resuits of an Annual Reconciliation Statement
‘show that a Contractor Entity has, in the aggregate over the Calendar Year
‘period covered by the Annual Reconciliation Statement, made Capacity Building
Payments in excess of the Capacity Building Value attributed to it during such
Calendar Year period, such Contractor Entity may submit an invoice tothe
Government for reimbursement of excess Capacity Building Payments.

392.4 The Contractor Entity must send an invoice to the Government within
60 days following the date of the Annual Reconciliation Statement. if
‘the Contractor Entity fais to send an invoice within such 60-day
period, the Contractor Entity will be considered to have waived any
claim for reimbursement

Within 30 days of receipt of such invoice, the Government shail either:
(a) pay such invoice in fu, oF (b) notify the Contractor Entity that the
Contractor Entity will be entitled to deduct 15% of the amount
‘otherwise payable from the next following Capacity Bullfing Payments
Lunt the amount of the invoice has been paid in full

‘The right to receive payment under clause 32.9.2.2, either in full or by
way of setoff against future Capacity Balding Payments as provided in
‘this clause 22.9, will be a Contractor Entity’s only remedy in respect af
‘any overpayment of Capacity Building Payments, and the Government

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaucten sherng Contract -Pramagren

will have no obligation to make any reimbursement or other
compensating payments to an affected Contractor Entity.

‘The Government may enter into ane or more Rights Sales without the consent of the

Contractor or any Contractor Entity.

s2401 The Government shall provide timely notice toa Contractor Entity of any Rights
Sales to the extent that such Rights Sale may require the Contractor Entity to
‘make Capacity Building Payments to an account other than the Government o
the Capacity Building Account.

A-Rights Sale” means an Assignment of the Government's rights to receive the
Capacity Busing Payments,

Subject to clause 32.12, and notwithstanding any other provision of this Contract, any

Ufting agreement, any sales or marketing agreement, or any other agreement: if

Contractor Entity fails to pay a Capacity Building Payment in full when due, the

Government will automatically be entitled, on not less than 60 days’ prior notice to the

‘efautting Contractor Entity and the Contractor in the case of the frst default, and not

less than 30 days’ in the cave of any subsequent default, to:

(a) hy atthe Delivery Point, such amount of the defaulting Contractor Entty’s
Profit Petroleum as i equal te the value thereof in default; and

(b) continue to lit up to 35% of such defaulting Contractor Entity’s Prof
Petroleum for the remainder of the Development Period.

s2211 The rights of the Government to sel or otherwise dispose of Natural Gas willbe
subject to clause 24.

‘A detauiting Contractor Entity will have a single cure period of 20 days only in respect of

Its fest faut,

32124 the defauiting Contractor Entity pays the defauited Capacity Building
‘Payments in ful plas interest atthe Agreed Rate within such 30-day cure
period, the Government shall not exercise its iting rights under clause 32.11 in
‘respect of such defaulting Contractor Entity.

In the cate of any subsequent default by the same defaulting Contractor Entity,
the Government may exercise is right to lift, whether or net the defaulting
Contractor Entity cures its detauit within the 30-day cure period or otherwise,

‘The iting rights of the Government pursuant to clauses 32.13 and 32.12 are exercisable
by way of setoff, without first resort to legal process, and without any lability or claims
of the defaulting Contractor Entity, the Contractor the Operator, or any other Person,
and notwithstanding any other provision ofthis Contract, any provision in any iting
agreement, any provaion of any Jeint Operating Agreement, or any other agreement to
which the Contractor or # defaulting Contractor Entity party,

s2444 Each Contractor Entity shall ensure that all agreements in respect of the biting
‘or sale (including swaps or other sales arrangements} af Profit Petroleum of
such Contractor Entity sets forth the Government's priority rights as set forth i
‘clauses 32.11 through 22.13.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

2422 Any Dispute between a Contractor Entty and the Government i respect of a
‘dai that the Government, in exercising its rights under clauses 32-41 through
22.13, wil be subject
(2) resolution i accordance withthe iting agreement among the

Contractor Entities nd the Government in the same manner as any
other overlit or underift is to be resolved between the parties
thereto: and

(©) clause 14 in respect of Natural Gas.

32.14 A detaulting Contractor Entity shall indemnity the Government from any Loss or Expense
‘that may in any way arise from the exercise by the Government of its rights in respect of
\wch defaulting Contractor Entity under clauses 32.11 through 32.13,
52141 The Government will retain control over the defence of, and any resolution or
settlement relating to, such Loss or Expense.

‘A defaulting Contractor Entity shall cooperate with the Government and
rovide reasonable assistance in defending any claims against the Government.

‘Acai for a Loss or Expense as set forth in a notice from the Government to 8
defaulting Contractor Entity willbe conclusively deemed to be a Less or
[Expense i the Contractor Entity fas to dispute the Government's liability by
the end of « 20-day period following the effective date of the notice from the
Government. The Contractor Entity shall promptiy pay the deemed Lous or
Expense on demand.

‘The Government's rights under clauses 22.11 through 32.14 are not exclusive
‘and are without prejudice to any other rights or remedies the Government may
‘have under law or this Contract.

‘Any Dipute between the Government and a Contractor Eatty in respect of the
ealculation of Capacity Bulding Value and the Capacity Building Payment due with
respect thereto that cannot be settled amicably within 60 days of the Government's
{ina notice under clause 15,7 is subject to resolution by an Expert in accordance with
sdauses 15.8 and 42.

‘Cornet Bane Account
32.16 Tothe extent permitted by Laws ofthe Kurdistan Region or as otherwise agrees with
the Government of tag. the Government wi
(2) maintain he Capacity Bulsing Account;
(b) instruct the Contractor and the Contractor Entities, as applicable, to mate all
Capacity Building Bonuses and Capacity Building Payments to the Capacity
‘ung Account i accordance with wire instruction therelor provided by the
Government:
0phy funds from the Capacity Belding Account to fund infrastructure and
‘eapacity buliding projects in the Kurdistan Region selected by the Government
in ts sole discretion; and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

periodically publish reports of the Government's application of funds from the
Capacity Bulging Account insufficient detail to identity the projects to which
the Government has applied the fends therein.

32.17 No Capacity Building Bonus, Production Bonus, oF Capacity Building Payment will be
Cost Recoverable.

(CLause 33 - PreLnes:

‘envor Ou Prunes

321 The Government shall obtain any requires Permits forthe transpertation of Crude Oil in
‘the Kurdistan Region and in rag, as well as any necessary Permits and easement rights
{for the construction of any pipelines and related facilities required for the Petroleum
Operations.

‘The Government undertakes to transter tothe Contractor its rights for transportation of
Crude 01 by pipeline, to the extent af avaiable capacity and in the national and regional
Interest. The Contractor is entitled to design, construct, operate, and maintain pipelines
‘and any related facilities inthe Kurdistan Region for the transportation of Crude Oil
produced under this Contract.

Prior to the construction of any Crude Oil pipeline and related facilites as provided in

‘lause 32.2, the Contractor shall submit the folowing information to the Management.
Committee in respect of any pipeline project:
proposed pipeline route and related faclities:
forecasted pipetine low rate and capacity;
estimate of capital costs and operating costs ofthe pipeline and related
facies;
‘proposed financing schedule;
construction schedule;
{general technical description of the pipeline and related facilities:
‘onstruction plans and tests;
preventive measures for damage tothe environment and third parties: and
“any other information relating to the pipeline project.
‘The Management Commitige shall examine allthe above information and shal, within
(90 days. approve or disapprove the proposed pipeline project.

‘Subject to available capacity, tie-in agreements, and pipeline crude pil minimum quality

‘specifications, the Contractor shall permit third parties to transport their Petroleum

‘through any Crude 02 pipeline constructed by the Contractor on terms to be agreed

between the Contractor and such third party.

1444 Such terms must be reasonable commercial terms and must nat discriminate
‘among potential third party users.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

‘The Contractor and the Government shall always have priority of access to such
pipelines.

‘Allcouts associated with the design, construction, operation, and maintenance of Crude
Oil pipelines and related facilities by Contractor upstream of the delivery point of the
pipeline under this clause 33 ("Pipeline Costs") willbe Cost Recoverable.

‘The Contractor shall have the absolute right, without any exceptions and for the entire
‘duration ofthis Contract 10 use, tree of Tax or tariff imposed by the Government, any
Crude Oi pipeline and related faclities constructed by the Contractor in accordance
with this clause 33 to: (a) transport Crude Oil produced from any Production Area and
() operate and maintain such Crude Oi pipeline and related facilities.

[All tai ang other payments to the Contractor from third party shippers (whieh include
al payments in respect of ship or pay obligations) for use of any pipeline and related
{facies under this clause 33 shall be applied to the recovery of Petroleum Costs untill
Pipeline Costs have been fully recovered by the Contractor pursuant tothe provisions of
‘this Comtraet.

547.4 The Government will only be entiieg to receive taifs pald by third party
shippers for their use of the Crude Oil pipeline and related facilities after
Pipeline Costs have been fully recovered by the Contractor.

[Except as provided in clause 33.7.3 the incremental costs of providing
‘ansportation services for third party shippers up tothe transportation
delivery point will be cansidered Pipeline Costs and willbe Cost Recoverable.

Incremental costs will nt be Cost Recoverable in respect of payments ta
shippers for lost or unaccounted for Crude Oi, indermnities, damages for breach
‘of contract, costs and lablties from Crude Ol! purchase contracts, non:
‘contractual labiities, personel injury, third-party environmental cisims, and
‘any other form of expense that is nat a direct operating expense.

LUpos recovery by the Contractor ofall Pipeine Costs, the operating and maintenance
costs of any pipeline and its related faciitis shall be borne by the Contractor, be
considered Petroleum Costs, and will be Cost Recoverable.

‘The Government shall ave the same rights as the Contractor for use, fee of charge, of
any pipeline and related facilites constructed by Contractor under this clause 33 for the
‘ansportation af the share of Petroleum to which the Government is entitied under this
Contract.

‘The Contractor shall bear the cost of operation and maintenance of any Crude Oil
pipeline and related facities constructed by Contractor under this clause 33 and all risks
of accidental loss or damage to such pipeline and relate facilities while they are
required for Petroleum Operations.

32.11 Tite to pipelines and reiated facilities in the Kurdistan Region belongs to the
Government

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Gas Prreumes
32.12 The Contractor has no right and is not authorised to construct Natural Gas pipelines oF

‘to ship Natural Gas, except in accordance with an agreed Domestic Gas Plan or an
agreed Gas Export Pian and related Approved Development Pian. Pipelines and related
{aclities forthe transportation of Natural Gas are governed by clause 14 (Nature! Gos).

(CLAUSE 34~ UnmisaTiION

341 Ita Reservoir extends beyond the Contract Area into an adjacent area (an “Adjacent
(Contract Area") which is the subject of another Petroleum Contract (as efined by the
Kurdistan Region Oil and Gas Law), oF in the event a Reservoir of an Adjacent Contract
‘Area extends into the Contract Area, the provisions of clause 47, Paragraph Second, of,
the Kurdistan Region Oil and Gas Law will apply.

‘The Contractor must agree withthe contractor af the Adjacent Contract Area upon a
schedule for reaching agreement of the terms of the unitisation of the Reservoir, based
0m reliable technical, eperational, and economical parameters and in accordance with
Best Practices.

‘Subject tothe other provisions of this Contract, the Contractor, in ts capacity as the
entity responsible for the execution of the Petroleum Operations within the Contract

‘Area, shall be liable to third partes tothe extent provides under Applicable Law for any
Loss and Expense caused to such third partis in the conduct of Petroleum Operations.

Notwithstanding the other provisions of this Contract and except as provided in clause
35.2.1, the Contractor will not be lable to the Government or a Government Interest
older. oF any governmental authorities, bodies, courts, or political subdivisions inthe
Kurdistan Region for any Loss or Expense resulting from the Contractor's conduct of

Petroleum Operations (other than personal injuries, industrial llness, or death).

35.2.4 Cause 35.2 does not apply in respect of any Loss or Expense arising out of oF
‘elated to (a) the wilful misconduct oF gross negligence of the Contractor, of
{(b)e material taitere to conduct Petroleum Operations in accordance with the
terms of this Contract.

Imoemmncarion

‘The Contractor shall indemnity the Government against al Loss and Expense arising

Under any claim, demand, atin, oF proceeding brought or ttuted agains the

Government by any

(2) employee f the Contractor or of any Subcontractor or by ny dependent
‘there, for personal injuries industrial ilness, death or damage to personal
property sustained in connection with related 102 artng out of the
performance or non-pertormance of this Contract regardies of the fault oF

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

negligence in whole or in partof any entity or individual other than the
Government: and

(b) a with respect to all claims, demands, actions, or proceedings made by third
‘partes arising out of or related to Petroleum Operations.

‘The Government wil retain control over the defence of, and any resolution or settlement
relating to, all claims, demands, actions, or proceedings made by third parties including
‘any employee of the Contractor or of any Sebcontractor or By any dependent thereof.

4441 The Contractor shall cooperate with the Government and provide reasonable
assistance in defending all claims, demands, actions or proceedings made by
‘third partes, cluding any employee of the Contractor of of any Subcontractor
‘or by any dependent thereot, against the Government.

‘Aclaim for Loss or Expense in respect of ny claim, demand, action, oF
proceeding made by third parties against the Goverament (inching those made
‘by any employee of the Contractor or any Subcontractor or by any dependent
thereof) a set forth in a notice from the Government to the Contractor will
‘conclusively considered a Loss or Expense payable by the Contractor: (a) the
Contractor consents thereta, or (2) the Contractor fails to dispute the
Government's lability in whole orin part, by the end of a 30-day period
{following receipt ofthe notice trom the Government to the Contractor. The
Contractor shall promptly pay such Loss or Expense on demand.

Nonce oF miUnits Ano EMERGENCIES
355 The Contractor shall take all necessary steps to respond to, and shall promptiy notity the
Government ef all emergency and other events [including personal inuties, exslosions,

leaks and spills), occurring in relation to the Petroleum Operations which are causing oF

‘reasonably necessary in respect of the effects of such events and the course of
all actions taken to prevent further loss and to mitigate deleterious effects.

In the event of emergency situations as set out in clause 35.5 and at the request of the
Contractor, the Government shall assist the Contractor tothe extent possible in any
emergency response, remedial, or repair effort by: (a] making available any labour,
‘materials, and equipment in reasonable quantities requested by the Contractor that are
ot otherwise readiy avaiable tothe Contractor and () faitating the measures t

by the Contractor ta bring into the Kurdistan Region personnel and Assets and Materials
to be used in any such emergency response or remedial or repair effort.

‘S844 The Contractor shal reimburse the Government's reasonable and necesary
cont incurred in such efforts, which reimbursed amounts shall be considered
Petroleum Costs and willbe Cost Recoverable, unless the emergency was
caused by the gross negligence or wil misconduct ofthe Cntractr or
breach of the Contractor's obligations hereunder.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘Any assistance that the Government proviges will be without prejudice and in
“addition to any indemnification rights the Government may have under this
Contract or Applicable Law.

‘ConsequenTias Datases LadTAriON

35.7 Except as expressly provided otherwise, no Party will be liable to another Party under
‘the Contract for or in respect of any indirect, incidental, consequential, or exemplary
Joss or damages, including with respect to the Contractor, any Habilty or damages with,
respect to actual or alleged damage to any Reservoir within the Contract Area (and any
‘extention of such Reservoir outside of the Contract Area), and any loss of Petroleum
production by the Contractor, unless caused by the wilful misconduct or gross
negligence of the Contractor.

‘The Contractor shall obtain and maintain any insurance requived by applicable Kurdistan
Region Law, in accordance with Best Practices, and any insurance required by the
Management Committee; which inturances, at a minimum, must provide sufficient
cover for:

(a) toss of and damage to Assets and Materials; and

(6) personal injury, damage to third partes, and pollution caused by or arising
{rom Petroleum Operations.

‘The Contractor shall ensure that all insurance policies shall name the Government at an
aégitional insured party and include » waiver of subrogation protecting the Government
_agsinst any Loss or Expense resulting rom any Petroleum Operation conducted by or on
Dbehaif of the Contractor under this Contract, to the extent thatthe Contractor is lable
{or such Loss of Expense under this Contract.

424 The Contractors not obligated to purchase insurance cover for any claims
arising from negigence of will misconduct of the Government or of any
Public Company or of any of thei respective subcontractors or personnel.

Upon the Government's writen request, the Contractor shall provide the Government
‘with insurance certificates, including necessary details, for any insurance policy
maintained by the Contractor.

Each Contractor Entity shall be responsibie forthe fling ofall claims made under any
Insurance policy maintained by such Contractor Entity which relates to this Contract.
[Any premiums and payments relating te such insurance policies (other than political risk
insurance) shall be considered Petroleum Costs and will be Cost Recoversbie.

In any insurance policy whichis required by this Contract, the amount for which the
Contractor itself is Hable win the event of any insurance claim, be considered #
Petroleum Cost, and willbe Cost Recoverable. Poltcal risk surance it never Cost
Recoverable, unless such uninsured amount is contrary to Best Practices or Applicable
lew.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

(CLAUSE 36 ~ RECORDS; CONFIDENTIALITY

‘The Contractor shall keep all records, Data and information relating to the Petroleum
Operations in accordance with Kurdistan Region Laws and Best Practices.

LUpos the Government's written request, the Contractor shall provide the Government
‘with samples of any rocks or any ather items extracted during the Petroleum
Operations.

‘The Government shall have ttle to all Data and information, whether raw, derived,
Processed, interpreted or analysed, obtained pursuant to this Contract.

Each Contractor Entity shall have the right, without any limitation, to send Abroad
‘copies of all reports and Data, magnetic tapes and ather Data relating to the Petroleum
Operations. Magnetic tapes or other Data, the original af which must be anahyied and
processed Abroad, may be transported out of the Kurdistan Region.

[Any representatives authorised by the Government and notified to the Contractor shall,
upon reasonable prior written notice, have reasonable access to any information and
Dats relating to the Contract Area inthe possession of the Contractor which the
Contractor is obliged to provide to the Government pursuant to this Contract fis
Understood that, when exercising such right. the Government shall ensure does not
Lnduly interfere with or binder the Contractors rights and activities,

‘The Contractor shall provide the Government with all information, analyses reports,
tapes, Data, and other information:

(a) ast is obliged to provide the Government pursuant to this Contract: and

(b) upon the request of the Government and upon termination of this Contract, in
‘respect of Petroleum Operations as requested by the Government.

[xcept a provided in clause 36 8, each Party shall a) Keep all Data and information
‘relating to this Contract and the Petroleum Operations confidential during the entire
term of this Contract and (b) not divulge or disclose such Data or information to third
‘artes without the specific consent of the other Parties, such consent not to Be
Lnreasonably withheld or delayed. The foregoing confidentiaity ablgation does nat
‘py to information or Data which:

a) wer, through no fault of the disclosing Party, becomes part ofthe public
domain (information tnown to other contractors in the Kutditan Region of
‘elewhere is nat presumptively in the public domain):

‘is known to the recipient at the date of disclosure:

| required to be furnished in compliance with any Law applicable to &, by 8
competent governmental authority with jurisdiction over such Party or its
Alfikates, by a court order or any other legal proceedings with juriadiction over
such Party or an Affliate; oF

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

ls required to be disclosed pursuant to the rules or regulations of any
overnment or recognised stock exchange having jurisdiction over a Contractor
Entity or an Aftaiate,

Notwithstanding the foregoing in clause 36.7, in accordance with Best Practices and

subject to clause 36.8.1, such Data and information may be disclosed to:

(a) Affiliates of each Contractor Entity:

(0) employees, officers and directors of each Contractor Entity and their respective
Affiiated Companies for the purpose of the Petroleum Operations, subject to
‘each such entity taking customary precautions to ensure such information Is
kept confidential:

‘consultants or agents retained by any Contractor Entity or its Affiliates for the
‘purpose of analysing or evaluating information or Data;

‘banks or financial institutions retained by any Contractor Entity or is Affiliates
‘with a view to financing Petroleum Operations, including any professional

‘consultants retained by such bank of financial institetion;

‘bono fide prospective assignees of a participating interest under this Contract
(including any Person with whom Contractor Entity ot an Affilate of such

Contractor Entity are conducting Bove fide negotiations directed towards 2

‘merger, consolidation oF the sale of a material portion ofits or such Affiiate’s
‘equity ownershio interests

prospective or actual Subcontractors and suppliers engaged by a Party where
‘daciosure of such information is essential to such Subcontractors or supplier's
“agreement to work for such Party: and

‘any other Person or entity withthe prior consent of the non-disclosing Party.
[No Contractor Entity may make # disclosure pursuant to clauses 36.8), (d),

(chor {f, unless the recipient has entered into a confidentiality undertaking no
less encompassing than the provisions hereof.

‘Any Data and information relating 10 relinquished or surrendered areas under this,
Contract shall become the exclusive property of the Government, The Government will
have the right to use suck Data and information for any purpose, and in particular for
the purpose of promoting such relinquished areas, Each Contractor Entity shall be
lentitied to keep copies of such Data and information and to use such Data and
Information for any perpore,

‘Subject to the provisions ofthis clause 36, the Contractor may not sellnor exchange any
Dats related to Petroleum Operations without the approval of the Government, which
‘approval shall not be unreasonably withneld or delayed where, in the Contractor's
reasonable opinion, such sale or exchange would benefit Petroleum Operations.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

(CLAUSE 37 — ENVIRONMENTAL; WORKER SAFETY AND HEALTH

Gewenas
374 The Contractor shall carryout Petroleum Operations, and procure that they are catied

fut in such a manner as to:

la} protect the natural environment and ensure that Petroleum Operations result
‘mn minimum ecotogical damage or destruction;

(b) ensure the satety health and weifae of Persons in or affected by Petroleum
Operations:
‘manage the resources in a way which has long-term benetis to the Kurdistan
‘Region and the Contractor
‘maintain in sale and good condition and repair, the Contract Area and al
structures, facites installations, equipment and other property and other
works, used orto be used in Petroleum Operations:
‘on the eaves the termination ofthis Contract: andi} when no longer
‘required for Petroleum Operations and, in ether ca, except with the convent
‘of the Government; or unless this Contract otherwise provides, abandon,
{éecommisson, remove or dispose ofthe property and other works mentioned
{n paragraph (4), clean up the Contract Area and make it good and safe, and
protect and restore the natural environment:
‘control the low and prevent the waste or escape of Petroleum, water or any
product used in or derived by processing Petroleum:
prevent the escape of any mintate of water or diling Mid with Petroleum:
‘revent damage to Petroleum-bearing strata in or outside the Contact Area;
‘except with the consent of the Government, keep separate each Reservoir
Discovered in the Contract Area, and such ef the sources of water dacovered in
‘the Contract Area asthe Government sirects;
‘event water or any other matter entering any Reservoir through wets in the
Contract rea, except when require by, and in accordance with, the
Development lan and Best Practices and the EMS Standards:

(Ky minimise interference with pre-existing rights and activities; and

(0) remedyina taney fashion any damage caused tothe natura eneiconment.

‘The Contractor shall implement a health, safety and environment program and take
necessary measures to ensure hygiene, health and safety ofits personnel carrying out
Petroleum Operations in accordance with Best Practices ("EMS Standards”).

‘The EMS Standards must be no less stringent than those set out in the relevant Weld
Bank Group Environmental, Wealth, and Safety Guidelines

(http / rw iteorg/tcent/sustainabilty.nst/Content/ENSGuidelines).

‘The measures the Contractor must take include the following:

(a) suppiving fist aid an safety equipment foreach work area and maintaining 4
healthy environment fr personnel

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘reporting tothe Government within 72 hours of such accident, any accident
here personne! has been injured while engaged in Petroleum Operations and
‘resulting n such personnel being unable to return to work;

implementing a permit-to-work procedure around hazardous Assets and
Materials and installations:

providing sate storage areas for explosives, detonators and any other
dangerous products used in the operations:

‘supplying fire extinguishing equipment in each work area;

measures for the purpose of taking control of any Blow out or fire which could
damage the environment et Petroleum Field in accordance with Best Practices;
and

‘meavures for the purpose of preventing any involuntary injection of fuids in
Petroleum formations and production of Crude Oil and Natural Gas at rates
that do not conform to MER.

Within 99 days from the Ktfective Date, the Contractor shal propose EHS Monitors to
the Government to conduct periodic monitoring of the Petroleum Operations of the
Contractor's health, safety, and environment programm.

4744 The Government may, at any time, appoint such EMS Monitors ast wishes.

752 The Contractor shal pay the reasonable fees and expenses of the EMS Monitors.

A744 The fees and expenses of the EMS Monitors will be Cost Recoverable.

Within 180 days of the Effective Date, the Company must deliver a comprehensive

‘detailed environmental impact report ("EM") prepared in accordance with Best

Practices.

3744 The Government may requite that such EIR be reviewed and validated by 2
recognised independent environmental consultant selected by the Government
{atthe cost of the Contractor, which costs will be Cost Recoverable), and may
‘post the report en the Government's website to invite public comments.

‘The Contractor must provide an environmental impact assessment ("EIA") report
together with its Development Plan and final EIA not less than 180 days Betore the
scheduled start of decomminsioning operations or the scheduled expiration of this,

ws
‘ith this clause 37.7, 1
‘and the Contractor shall pay al costs in respect therewith (which costs will be
Cost Recoverable).

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘The Company must provide an environmental management and manitoring plan (the
“EMMP”) satistactory inal respects to the Government, before the Government will
authorise start of Petroleum Operations.
741 Such MMP mast establish such procedures as may be reasonably necessary to
continuously determine and assure that:
(2) allPetroleum Operations are in compliance with and do not wiolate the
requirements of Applicable Law this Contract;
(©) no hazardous substances or sold wastes are disposed of or otherwi
released on of to any property except in compliance with the EMS
Standards;
ro hazardous substance willbe releaved on or to any property in a
‘quantty equalto or exceeding that quantity which would require
reporting under Applicable Law or the EMS Standards; and
no waste or hazardous substance is released so as to pose an
Imminent and substantial endangerment to public health or welfare or
the environment

‘The Contractor shall provide self monitoring reports to the Government following
Repsot's standard practice asset forth in the following Repsol documents, each of which
‘hat been provided to the Government:

(2) DGUNSE Due Diigence, dated 1 November 2008;
(©) GU Hazard identification Study, dated 1 January 2010;
[0 BGUNSE Bridging Oocument, dated 1 January 2010; and
(4) DGU Environmental, Social, and Wealth Impact Assessment, ated 1 uly 2009.

Reumausnen ANAS

37.10 Prior to relinquishing » portion of the Contract Ares, the Contractor shall take
reasonable measures to abandon the area to be relinquished in accordance with Best
‘Practices and the EHS Standards in similar physical and ecological environments.

47404 Such measures shall include removal or closure in place of facilities and Assets
‘and Materials together with reasonable measures necessary for the
preservation of fauna, flare and ecosystems, alin accordance with Best
Practices in similar physical and ecological environments. The Contractor shall
‘only be responsible fo ste restoration of environmental damage to the extent
the same pertains solely and direct to Petroleum Operations conducted
‘pursuant to this Contract,

aromas Panus Amo MATumE RESEAVE AREAS
3711 The Contractor shall take reasonable mestures in accordance with Applicable Law, Best
Practices, and the EHS Standards in similar physical and ecological environments to
‘minimise any adverse material impact on national parks and mature reserves which may
arise directly asa result of the Petroleum Operations.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

37.2 Any reasonable expenditure incurred by the Contractor in relation with this clause 37
will be Cost Recoverable.

37.3 The Contractor is not responsible for and will bear no cost, expense or lisblity for
Claims, damages oF losses arising out of or related to any pre-existing environmental
conditions any acts of unrelated thirg parties
7424 The Contractor shall submit tothe Government, for the Government's

Investigation into the circumstances of any incident, including possible violations of EMS

‘Standards, volving:

(a) _personal injury to any person in connection with the Project;

(6) an emission of harardous substances or other release of hazardous substances,
‘causing damage, injury, claims, oF a threat of any of the foregoing constituting 2
potential viclation of EMS Standords;
the presence in, on, under, or migrating from any part of the Contract Area (or
surface water on or groundwater under the Contract Area of any substance at 2
concentration above the concentration at which the substance is normally
[present in, on oF under land in the same locality: oF

(4) the disposal of hazardous wastes in violation of the EHS Standards.

‘On not less than 30 days prior notice to the Contractor, the Government may order the
Contractor to suspend all or any part ofits Petroleum Operations when the Government
has determined that the Contractor has ether significantly or persistently failed to
‘satisfy the EHS Standards or is conducting project operations ina grossly negigent
‘manner that could endanger its employees, third parties, or the environment. Any
suspension order under this clause 37.15 will not be lifted unt the Government is
satisfied that the Contractor has a plan (satisfactory inal respects to the Government)
t0.come into full compliance with the EHS Standards.

(On not less than 30 days’ prior notice to the Contractor, the Government may order the
Contractor ta suspend allot any part of Petroleum Operations until the Contractor has
‘uly paid all outstanding abilities arising from of related to significant environmental
“damages of personal injuries, in either case caused by Petroleum Operations in breach
of the Contractor's obligations hereunder or Applicable Law.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

(CLAuse 38 - Decoumissionnc.

‘AcanowUoanent oF FuTunt Law
341 The Contractor acknowledges that there wil ikely be extensive future regulation of
Decommissioning Operations under Applicable Law.
1 The Contractor acknowledges and accepts that Applicable Law may obligate the
Contractor, and possibly the shareholders and ultimate parent company of
‘exch Contractor Entity, to post bonds or guarantees and to be lable for unpaid
‘decommissioning obligations.

3.2 The Contractor shall undertake Decommissioning Operations in accordance with Best
Practices in similar physical and ecological environments. The Contractor shall submit to
the Management Committee and the Government for their respective approvals, in
accordance with clause 8.4, a detailed plan and work program for decommissioning the
Production Area facilites an site restoration (the "Decommissioning Plan and Work
Program”) and forecasted Budget no later than 24 Months before the date estimated by
‘the Contractor for the end of Commercial Production from each Production Area,
424 The Management Committee shall provide comments if any, on the

Decommissioning Plan within 90 days after receipt.

‘The Contractor's completion of Decommissioning Operations in accordance, in
all materia respects, withthe Decommissioning Plan fora Production Area
approved by the Management Committee and the Government will satisfy all
‘of the Contractor's obligations with respect to the performance of
Decommissioning Operations for such Production Area.

‘The Management Committee shall meet within GO days following its receipt of
Contractor's propotal to examine and approve the Decommissioning Plan and Budget.

‘The Contractor shall not undertake Decommissioning Operations unless the
Government has approved the Decommissioning Plan, Wort Program, and Budget.

‘The Contractor shall om the first anniversary of the submission ofthe first
Decommissioning Work Program and Budget and annually thereafter (or at such
extended periods as may be agreed by the Government) during the term ofthis
Contract, submit to the Government revised Decommissioning Work Programs and
‘Budgets taking nto account changes inthe Develapment Plan and advances in Best
Practices.

Decomesssionma Rescave FUND
6 To-enabie the Contractor to recover the costs associated with Decommissioning
Operations, the Contractor shall either establish a segregated fund to fund
‘decommissioning and site restoration (2 “Decommissioning Reserve Fund”) at 2
‘financial institution satistactory to the Government and under such escrow or trust
terms a the Government may require, or provide such corporate or third party
[Euarantees or bonds as the Government may require in accordance with Appicable Law.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

‘The Decommissioning Reserve Fund must be established before the final 10
Calendar Years of the term of the Production Operations of a Production Aves.

‘Once established, the Contractor shall make regular contributions to the
Decommissioning Reserve Fund based upon estimated decommissioning and
site restoration costs accordance with Best Practices.

‘The Contractor shall pay its contributions to the Decommissioning Reserve
Fund in USS.

Hat the end of the term of the Production Operations of 2 Production Area, the

Government decides to tate over production operations in the Production Ares:

La} the Government shall become lable for Decommissioning Operations in suth
Production Ares;

(b) the contributions and any interest accumulated in the Decommissioning
[Reserve Fund, to the extent that such contributions have been recovered as
Petroleum Costs, shall be delivered and paid over to the Government: and
‘the Government shall release the Contractor and the Contractor Entities trom
“any obligations relating to Decommissioning Operations and shall indemnity
the Contractor and the Contractor Entities for any costs abilities, expenses,
aims or obligations associated therewith to the extent permitted by
‘Applicable Law (including any caps on such lability ax may be required by
Applicable Law or Government policy).

lW the Contractor undertakes Decommissioning Operations in a Production Area, the
Contractor may use the contributions and any interest accumulated in the
Decommissioning Reserve Fund for the Decommissioning Operations.

the Decommissioning Reserve Fund is paid tothe Contractor and the
Decommissioning Reserve Fund is not sufficient to cover all Decommissioning Costs for
the Contract Area, the Contractor shall pay the balance and the Contractor Entities, or
any of thei Aliliates, may recover such balance Irom any ether area which is the

subject of another Petroleum Contract (as defined by the Kurdistan Region O and Gas
Law) anywhere in the Kerdistan Region and, to the extent the balance isnot recoverable
1s aforesaid, such remaining balance shallbe paid by the Government to the Contractor.

the Decommissioning Reserve Fund is paid tothe Contractor and the
Decommissioning Reserve Fund exceeds all Decommissioning Costs for the Contract
‘Area, the Balance shall be transterred to the Government.

Any expenditure incurred by the Contractor in relation with this clause 38, including any
‘contributions to the Decommissioning Reserve Fund, shall be deemed Petroleum Costs
and wil be Cost Recoverable.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

CLAUSE 39 ~ ASSIGNMENT; CHANGE OF CONTROL

{Clauses 38.2 through 38.6 do not apply to Government interest Holders in respect of the
Government interest. The consent of any Government Interest Melder, ints capacity as
Government interest Holder, isnot required for any Assignment by @ Contractor Entity.

Except a8 provided in clause 39.2, no Contractor Entity may Assign to any Person, in
whole orn part, any of its rights, privileges, duties or obligations under this Contract
without the prior consent of the Government, which consent the Government shall not
unreasonably withhold or delay.

[Any Assignment of aor any part of « Contractor Entity’ rights, obligations or interest
‘under this Contract witheut the prior consent of the Government or that otherwise i in
breach of this Contract or Applicable Law willbe void as to the Assignee and the
‘Assignor will remain lable under this Contract.

No consent of the Government in respect of an Assignment by a Contractor Entity is
‘valid unless in writing and signed by the Prime Minister and the Minister of Natural
Resources of the Kurdistan Region.

No Contractor Entity is entitled to make an Assignment whem itor the Contractor isin
default under any obligation under this Contract.

‘Assonutent 10 Avrusates ap ovnen Comrancron E4THTUS

396 ACContractor Entity that is notin default under any obligation under this Contract is
centitied to Assign its rights, privileges, duties and obligations under this Contract to an
-Atfiiate orto another Contractor Entity, provided the assignee enters inte an agreement
‘with the Government, acceptable in form and content to the Government, tobe bound
‘by the terms and conditions of this Contract.

04 Mf Contractor Entity Assigns any of ts rights, privileges, duties or ebigations
‘under this Contract to an Affiiate of sch Contractor Entity, the Assignor will
‘remain joiny and severally lable with the Assignee forthe performance by the
-anignee ofall obligations, duties, and abilities pertaining tothe Assignment.
‘Asssonaeens 10 Tomo Pants
393 -AConteactor Entity proposing to Assign allo any part of ts rights, obligations, and
Interests under this Contract shall request the consent of the Government and the other
Contractor Entities, and accompany such request with:
(a) evidence of the technical and financial capability of the proposed third party
_asigne® and its controling (directly or indirectly) shareholders:
(0) aletter of representations ané warranties rom the proposed assignee in form
‘and content acceptable to the Government including a representation that the
proposed assignment will not tothe knowledge of such Contractor Entity after
‘reasonably diligent investigation violate any Corrupt Practices Laws applicable
to the Contractor Entity; and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

‘letter of representations from the assignor inform and content satistactory to
the Government, including a representation that the proposed assignment will
‘not to the tnowledge of such Contractor Entity after reasonably daigent
lnvestigation violate any Corrupt Practices Laws applicable to the Contractor
Entity.

Fer any Assignment to be etfective, the Parties and the relevant third party f any, must
[enter into a binding end enforceable instrument of assignment and novation withthe
Government, which mast include an undertaking by the asignee to full! the obligations
lunder this Contract which correspond to the assigned participating interest.

309 Except as provided in clause 4 in respect of the Government Interest, and as provided in
‘auses 32.6 through 32.24, the Government shall not Assign all or any part ofits rights
‘and obigations under this Contract to any Person.

‘Cramat or Common
39.10 "Change of Control” means:
(a) any direct or incivect change of the identity of the Person who Controls 2
Contractor Entity (whether through merger, sale of shares or of other equity
lnterests, or otherwise, through a single transaction or series of transactions,
{rom one or more transterors to ene or more transterees|: where

“Controt” means the power (inchuding contingent powers) to cause Contractor
[Entity todo, or not do, an act that may otherwise be inthe interest of auch
Contractor Entity todo or not do, and whether such power is exercisable
pursuant to shareholders agreements, financing agreements, voting rights
agreements, management agreements, Board memberships, direct or
‘beneficial ownership, or in any other director indiect way. For ths purpose,
‘and without limiting the foregoing. any Person that owns 50% of the
‘outstanding voting securities (or equivalent ownership interests) determined
‘after accounting for all securities that are convertible into voting securities, of
“any other Person will be conclusively considered to control such other Person

‘A Contractor Entity shalt: {a} promptly notity the Government when such Contractor
Entity expects to be subject to a Change in Control and (b} request the consent of
Government with respect to such Change of Control,

a Contractor Entity Assigns all or part of its rights, obligations, and interests under this,
Contract, in compliance with this clause 39, or is subject to a Change of Control
‘accomplished with the Government's consent, neither such Assignment nor Change of
Contre! will constitute » taxable event as tothe assignor, assignee, or any other Person
under Kurdistan Region Law.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

“Force Majeure” means any event (2) thats unforeseeable, insurmountable, and
leresisuble, not caused by any error of omiasion by the Contractor acting 28 2 reasonable
and prudent operator and solely and directly caused by circumstances beyond the
control ofthe Contractor as # reasonable and prudent operator, and (2) which prevents
or impedes pertormance of all or part ofthe Contractor's obligations under this
Contract. Such events incude:

(2) war, whether declared or not, civil war, insurrection, rots, civil commetion,
terrorism, any other hostile acts, whether internal or external;
strikes oF ether labour conflicts;
‘accidents of blowouts;
‘quarantine restrictions or epidemics:
“any act, event, happening or occurrence due to natural causes, in particular,
‘but without limitation, floods, storms, cyclones, fires, lightning, earthquakes, oF
lack of water necessary for Petroleum Operations: and

“any acts of orders of any competent foreign governmental authority vaidly
‘asserting jurisdiction over the Contractor or a Contractor Entity,

[No delay, detault, breach or emission of the Contractor or a Contractor Entity the
performance of any of their respective obligations under this Contract will be considered
‘8 material reach ofthis Contract if such delay, default, breach or omission in due to
Force Majeure,

‘The Contractor shall promptly notify the Government of the occurrence of a Force
Majeure Event and tate al reasonably appropriate measures to perform its obligations
Lnder this Contract to the extent possible

‘The time resulting from any such delay or curtailment in the execution of such
‘obligations, increased by the time necessary to repair any damage resulting trom or

‘occurred during such delay or curtailment, shall be added to any time period provided
under this Contract including the Exploration Period and any extension thereto, any

‘Sub Period and any extension thereto and any Development Period and any extension
thereto}.

‘The Government and the Contractor shall meet as soon as possible after the notification
of Force Majeure with a view to using reasonable endeavours to mitigate the effects
thereot

‘An event affecting» Contractor Entity willbe considered Force Majeure affecting the
Contractor if the consequence of such Force Majeure prevents the performance of any
‘of the Contractor's obligations under this Contract. The application or potential
‘application of any Law applicable to « Contractor Entity or any ofits Affilate, other
than Kurdistan Region Law or ether Laws of the Republic of iraq, which could result in 3

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

‘The following events or cxcumstances wil not constitute Force Majeure:
(a) any event or circumstance arising in connection with any Assets and Materials
‘or faclities other than the Assets and Materials and faclities of the Contractor
‘Contractor Entity or a Subcontractor;
the breakdown or falure of any Assets caused by normal wear and tear oF
‘caused by the failure of the Contractor to maintain such Assets orto maintain a
iki iah opus
any event or circumstance affecting any third party:
‘any event or circumstance which comprises or results from any witfal
‘misconduct or gross negligence of the Contractor, er any act or omission by the
‘Contractor which could have been prevented or overcome by the exercise by
‘the Contractor of the standard of a reasonable and prudent operator acting in
accordance with Best Practices:
the imposition of sanctions by the Gavernment due solely ta the faiure of the
Contractor to comply with any Applicable Law;

(change of Applicable Law; ane

8) the inability or the failure of the Contractor to raise sufficient financing for the
performance of the Contractor's ebligations hereueder.

‘The Contractor will not be enttied to relief in accordance with this clause 40, or having.
become entitled will cease to be 40 enttieg, to the extent that the Contractor fails to
Comply with the requirements ofthis cause 40, unless such failure would itself quality
as Force Majeure.

‘The Contractor shall, tothe greatest extent possible, continue to perform its obligations,
Im accordance with this Contract tothe extent not prevented, impeded, or delayed by
Force Majeure,

Force Majeure occurs the Contractor shall take reasonable endeavours to bring the
Force Majeure to an end and to resume ful and proper performance of the obligation to
Uwhich the Force Majeure relates,

‘The Contractor shall give notice (a “Force Majeure Estimate”) to the Government at

ach ofthe following times:

(a) forthwith after the day (the “Relevant Day") upon which the Contractor frst
‘knew oF ought reasonably to have known of the inability to perform an
‘obligation in accordance with this Contract for which rei is sought;

(6) within 7 days from the Relevant Day and on the last day of each subsequent
period of 7 days thereafter; and

[€) forthwith ater the Contractor anticipates that it willbe able to resume
performance of the covenant or obligation for which reliel I sought.

Each Force Majeure Estimate shall contain the Contractors good faith best estimates of
the following information:

(a) lt particulars of and the reasons forthe Force Majeure event:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

the expected extent of the Contractor's inability o perform any covenant of
‘obligation in accordance with this Contract;

the expected duration of the Force Majeure trom the Relevant Day and the
‘expected date that performance of the covenant ot abigation to which the
Force Majeure relates will be resumed (whether incrementally or in whole}:
and

the actions which the Contractor proposes to take to bring the Force Majeure
‘event to an end and to resume ful and proper performance of the obligation to
hich the Force Majeure relates and the Contractors estimate of the expected
schedule thereat

‘The Contractor shall ensure that each subsequent Force Majeure Estimate wil contain
any of the above information not previously given notice of, «full epart confirming or
Updating and amplifying the information contained in any previous Force Majeure
[Estimates and such further information as the Government may feasonably request.

(CLAUSE 41 ~ SOVEREIGN IumuniTY

41.1 This clause 41 does not apaly tothe Government in respect of any Dispute arising out of
‘or related to: (a) the exercise of rights by the Government asset forth in clauses 32.11
‘and 32.12; (b] clause 4.13; or (c} clause 4 to the extent the Dispute is between the
Government and any holder of a Government interest, The Government expressiy
‘eserves all sovereign immunities in respect ofthe foregoing Disputes.

Each Party hereby fully and itevoeably waives any claim to immunity for self or any of

its asets This waiver icles any clin to enmity from:

(a) any expert determination, mediation, or arbitration proceedings commenced
pursuant to clause 42;

(} any judicial, adeinistratve or other proceedings to aid the expert
‘determination, mediation, or arbration proceedings commenced pursuant to
dauve 42; ane
‘any elfort to confirm, enforce or execute any decison, settlement. award,
|iudgment, service of process, execution order, or attachment (but not any pre-
judgment attachment} that results trom an expert determination, mediation,
“arbitration or any judicial, administrative, of other proceedings commenced
‘pursuant to this Contract,

CLAUSE 42 ~ Dispute RESOLUTION

‘This clause 42 does not apply to any Dispute arising out of or relating to the exercise of
Fights by the Government asset forth in clauses 32.11 through 32.13, which Disputes
shall be subject to the exclusive jurisdiction of the courts of the Kurdistan Region located
in trea.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Monet of Dsvure
Subject to the provisions of clause 42.3, a Party who desires to submit a Dispute for
resolution which has not been resolved by negotiation shall commence the Dispute
resolution process by providing each other Party that isa party tothe Dispute with a
notice of the Dispute (a “Notice of Dispute”).

4224 ANotice of Dispute must {a} identity the partes to the Dispute, contain a briet
statement of the nature of the Olspute, and the reel requested and (o}
‘request negotiations among the senior representatives of the parties tothe
Dispute as set forth in clause 42.3.

‘The parties to the Dispute shall ist seek to settle the Dispute by negotiation between
‘senior representatives with authority to negotiate the settlement of the Dispute. Such
‘senior representatives shall meet at a mutually acceptable date, time, and place to
attempt to resolve the Dispute.

the Dispute is not resolved by negotiation in accordance with clause 42.3 within 60
days attr the date of the receipt by each party to the Dispute of the Notice of Dispute
lor such further period as the parties to the Dispute may agree in writing. any party 10
the Dispute may seek settlement of the dpute by megiation in accordance with the
London Court of international Arbitration ("LEIA") Mediation Procedure, which
Procedure shall be deemed to be incorporated by reference into this clause, and the
parties to such Dispute shall submit to such mediation procedure.

the Dispute is not setted within the earker of (a) 60 days of the appointment of the
mediator, or such further period as the parties ta the Dispute may otherwise agree
under the mediation procedure under cause 42.4, and (b) 120 days after the delivery of,
the Notice of Dispute, any party to the Dispute may refer the Dispute to, and seek final
resolution by, arbitration under the LCIA Rules, which Rules are incorporated by
Feterence into this clause 42.5.

4254 Anclection by a Party to refer a Dispute to arbitration shall be construed as,
‘meaning such Dispute shall be resolved by binging arbitration under the LCIA
ules,

[Except at specifically provided otherwise, no Dispute s subject to decision by
“any court, and the Government specifically does not submit tothe jurisdiction
of any court outside of the Kurdistan Region.

‘Any arbitration shall be conductes by three arbitrators.

IH the parties to the Dispute are the Government and all the Contractor Entities,
the Government and the Contractor shall each appoint one arbitrator. I the

Contractor Entities shall appoint one arbitrator. M the parties to the Dispute are

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

the Government and one Contractor Entity, the Government and such
Contractor Entity shall each appoint one arbitrator.

‘The two arbitrators s0 appointed shal, in good faith, use all reasonable
‘endeavours to agree on the appointment of the third arbitrator, who will chair
the arbitral tribunal, n case of falure to appoint an arbitrator or to agree on
the appointment ofthe third arbitrator, the Rules of the LCIA shall apply.

‘The seat of arbitration shall be London, England, The language to be used in
‘any prior negotiation, mediation and inthe arbitration shall be English. The
arbitral award may be enforced by any court of competent jurisiction. Any
‘award shall be expressed in USS.

‘The Parties agree thatthe arbitral award willbe final and not subject to any
appeal, including to the Courts of England on issues of Law.

erent Devemsnnanion
[Any Dispute between al or any of the Parties in respect of clauses 15.8, 27.2 and 27.7,

tnd any Oupute the disputing parties agree to refer to an Expert, shall be submitted to
an Expert in accordance with ths clause 42.6.

‘The Management Commitee shall prepare and agree appropriate terms of reference
(Terms of Reference”) forthe Expert in respect to « Dispute to be submitted for
resolution by the Expert.

42.74 The Terms of Reference must set forth the duties ofthe Expert.

4272 The Terms of Reference must require the Expert to use reasonable endeavours
to issue an opinion within 45 days of the Expert's receipt of the Terms of
Reference and the information referred to in clause 42.2.

‘The Management Committee shal promptly provide the Expert with approved
Terms of Reference.

Each Party to the Olspute shall have the right to provide the Expert with any written
Information which wueh Party considers relevant, provided such writen information is
provided to the Expert within 45 days after the Expert's appointment.

4241 Such information shall be provided to each other Party atthe same time and
‘each such other Party shal be entitled to provide comments on such
Jnformation tothe fst Party and the Expert within 30 days after receiving such
‘anformation.

‘The Expert may consider any information the Expert considers useful to reach a
decison.

‘Subject tothe provisions of clause 15.9, any decision ofthe Expert shall be final and shall,
ot be subject to any appeal, except inthe cate of manifest error or fraud.

Each Party ta the Dispute shall pay an equal share of the costs and expenses of the
Expert,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘The Government shall maintain the stabilty ofthe fiscal conditions of this Contract as
‘they result from Applicable Law in force as of the Elfective Date, forthe entire duration
of this Contract in accordance with this clause 43,

42.2 The provisions ofthe clause 43 do.not apply to Government interest Holders.

‘Acenowusoament oF Futunt Laws,

42.3 The Contractor acknowledges that the Government has advised it may propose Laws
“which could have a beneficial or detrimental effect upon the fiscal position of the
Contractor, including Laws the primary purpose of which may be:

a} the protection ofthe environment to the standards of the European Union;

(b) the promotion of the health and safety of citirens of the Kurdistan Region to
the standards ofthe European Union;

(6) the promotion of the health and safety of personnel engaged in Petroleum
(Operations to the standards of the European Union:

(6) the regulation of hazardous substances, including the transportation and
‘disposal thereat, to the standards of the Curopea® Union;

[e) decommissioning of petroleum tacties, Including Wells and refineries, to the
standards of the European Union and Alberta, Conds:

(regulation of pipetines; and
(a) the regulation of companies.

‘The introduction of such Laws wil not entiie the Contractor or any Contractor Entity to
any rights to any alteration to the terms of this Contract.

Cramer or TX Law
424 at any time after the ktfective Date:
(a) there is any change to Regional Tax Laws in force on the Effective Oate (a

“Change of Tax taw"|: and
the fiscal position ef the Contractor Entities under this Contract materially
either beneficiaty or detrimentaty affected by such Change of Tax Law; then
the Contractor and the Government shall negotiate to alter the terms ofthis
‘Contract so a8 to place the Contractor Entities inthe same overall economic
‘position (taking into account home country taxes) as that which the Original
Contractor Entity "Original Contractor Entity” means Repsol) would have been
‘without any Change of Tax Law.

‘The Government will under no circumstances be liable to any Party or Person for any.
‘consequential or indirect losses because of any Change of Tax Law.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Wa Party believes that » Change of Tax Law has beneficially or detrimentally affected the
Contractor Entity as provided in clause 43.4, and upon that Contractor Entity’s request,
the Government shall meet with the Contractor Entities to decide on any necessary
‘measures or making any appropriate amendments to the terms ofthis Contract to piace
‘the Contractor Entities in the position (taking into account home country Taxes forthe
(Original Contractor Entity} as the Original Contractor Entity was in prior to the
‘occurrence of the Change of Tax Law.

‘Should the Government not agree withthe Contractor in respect of the effect of the
(Change of Tax Law, within 90 days ofthe request of the Party referred to in clause 43.6
(or such other period as may be agreed by the Parties» Party may refer the Olspute to
arbitration as provides in clause 42 without fst referring the matter to negotiation and
mediation.

CLAUSE 44 ~ Communications; NOTICES

441 _-AParty giving any notice or making any request, demand, or other communication to
‘another Party (each a “notice”) shall do 40 in writing, express the natice in English,
‘adress such notice as provided in clause 44.2, and use one of the following methods to
deliver such notice, each of which, for purpoves of this Contract isa writing:

(0) personal detivery:
(6) emaitsand
(6) internationally recognised air courier, with all fees prepaid, and, in the case of

“any notice to the Government, with a reputable international air courier
‘company with an establishment ia (bilin the Kurdistan Region.

[Any notice oF communication not provided in English isnot valid unless acknowledged
and accepted by the recipient.

{Each Party shall adress notices in respect ofthis Contract:
‘To the Government:
‘Attention: Hs Excellency the Minister of Natural Resources
Address: Ministry of Natural Resources
Kardistan Regional Government
‘rb, Kurdistan, tag
mae@hrgoil com

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Tos Contractor Entity:
‘REPSOL YPF ORKNTE MEDIO SA.
Attention: Mr Martin George Barrowman
‘Address: Al Fattan Plaza, Office 1003. #0 Box 75700
‘ubal, United Arab Emieates
Telephone: +9714 283 2111
fax s 714283 2100
malt, mebarrowman@repsotcom
‘A notice is effective ony if he Paty giving oF making the notice has complied with this
dause 48 anf the addressee has received the notice,
441 Ha notice is devered to the recipientin person the notice will be considered
‘received bythe addressee by the date set forth i the signed receist

Ma Party sends a notice by an internationally recognised air courier in
accordance with this clause 44, the notice will be considered received by the
addressee by the date set forth inthe signed receiet.

a Party sends a notice by emailand the email transmission is followed by
delivery ofthe Notice by air courier in accordance with this clause 44 oF
“acknowledged by the recipient, the notice will be considered to have been
delivered to the addressee when the email departed the gateway of the
sender.

‘A arty may change its address asset forth in clause 44.2 by a prior notice to the ather
Party i accordance with this clause 44.

CLAUSE 45 - Termination

‘The Government undertakes to exercise ts termination rights under this clause 45 ina
reasonable and proportionate manner, having regard lor the mature and severity of the
‘triggering at or event, the identity ofthe Person at fault, and the relative significance of
any adverse consequences to the Contractor or a Contractor Entity that may arise from
the Government's exerci ofits rights under this clause 45.

‘In any notice of termination given by the Government under this clause 45, the
Government must specify the grounds for exercising the termination right and the date
‘on which the Contract or the rights and interests of « Contractor Entity, as applicable,
wil terminate

‘The Contractor is not entitled to claim Force Majeure as a consequence of the
Government's exercise ofits rights under this clause &5, and no obligation of the
Contractor willbe suspended as a consequence of any Dispute with respect to the
Government's exercise ofits rights under this clause 4,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18
2/11/2014 PSC - Repsol - 26/07/2011

‘Commaacron Termmanon Rants.
454 The Contractor may terminate this Contract at any time during the Exploration Perlod
(as it may be extended pursuant to clauses 6.5, 6.6, and 6.7) oF the Gas Field Welding

Perio upon 30 days’ prior notice to the Government.

‘Auromane Tememanion
453 This Contract will automaticaly terminate the end of the Exploration Period (including
‘any extensions as provided in clauses 6 5 66, and 6.7] without notice to the Contractor
Has of the last day of the Exploration Period,
(a) the Development Period has not started in respect of s Discovery of Crude Ol
Gas Field;

(0) no Gas Field Holding Period ls applicable with respect toa Gas Fiehd.
In accordance with clause 7.13, this Contract will terminate:

a) upon the reinguishment (whether mandatory, considered, or voluntary) of the
‘entire Contract Area; and

with respect to all relinquished areas immediately upon relinguishment, and
the Contractor shall have no further rights with respect to such areas.

‘Commun Panenices Laws

(On not less than 30 days’ prior notice to the Contractor, the Government may terminate

this Contract a competent authority has reasonably determined [in a proceeding

applying due process):

(a) that this Contract has been obtained by the Contractor, of any Person acting on
behalf of the Contractor, in violation of Corrupt Practices Laws: of

() that a permit, approval, consent, oF waiver in connection with this Contract or
Petroleum Operations has been obtained by the Contractor, of any Person
_acting on behalf of the Contractor, in violation of Corrupt Practices Lams.

[Any final determination, judgment, sanction, or canviction (net subject to further appeal
‘on the issue, including under a consent order in which there is finding or admission of
‘the factual ciecumstances described in clause 45.7(a) or (b) (or Both), of a judicial or
regulatory authority inthe United States of America, England, ofa legal jurisdiction
‘where « Contractor Entity or its ultimate parent company is incorporated,

jurldiction over a Contractor Entity or an Affilate of such Contractor Entity, will be 8
reasonable determination forthe purposes of clause 45.2 and will be conctusively
determinative.

Uniess the Government has cancelled a notice of termination this Contract will be
terminated as of the end of such 30-day notice period.
‘Ormes GrouNDS 108 Tensemarion

45.10, The Government may terminate this Contract, on not les than 90 days’ prior notice i
the Contractor:

(a) falls to meet « material financial obligation in this Contract;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Proaecten shoring Contract -Pramagran

‘uring the First Sub-Period does not carry out driting and seismic acquisition,
‘as detalieg in clause 10.3 oF, during the Second Sub-Period (or carer), does not
Carry oUt driling and selamic acquisition, as detailed in clause 10-4;

Interrupts Production for a peried of mare than 90 consecutive days with no
‘cause or justification acceptable in accordance with this Contract or under Best
Practices, it being recognised that Force Majeure i an acceptable justification
for such interreptions;

‘unless such extraction oF production is expressly authorised or unavoidable as &
result of operations carted out in accordance with Best Practices, extracts or
‘produces any mineral or object which isnot covered by this Contract and does
80 willlly or n'a manner that constitutes gross negligence of persistently after
receiving notice thereof: or

‘refuses to abide by any negotiation, mediation, arbitration or expert decision
under clause 42.

within the 90-day notice periog, the Contractor has either remedied the
‘default identifies in such notice tothe satisfaction ofthe Government, oF the
Government has agreed another remedy with the Contractor, inckading
‘compensation, the Government shall cancel such notice of termination.

within such 90-day notice peried, the conditions set forth in clause 45.8 have
‘not been satisfied, the Government may, on not less than 30 days! notice,
terminate the Contract, and, unless such notice is cancelled by the Government
before the end of such 30-day period, this Contract willbe terminated as of the
‘termination date set forth in the notice om the Government.

‘This Contract is subject te termination as provided in clause 14.

Where the Contractor comprises only one Contractor Entity, the Government may
terminate the Contract on not less than 30 days’ notice to such Contractor Entity
{following the occurrence of an Act of insolvency, unless, within such 0-day period, the
Government cancels its notice based on evidence provided by the Contractor Entity that
the Insolvency Event has been dismissed, discharged, oF otherwive is no longer
applicable.

‘The rights and interests of an individual Contractor Entity wil be automatically

terminated, without prior notice from the Government, if such Contractor Entity:

(a) ssubject to. Change of Control for which the Government has not given ts
‘authorisation in accordance with clause 39.18; or

(0) —_hasmade or has purported to make an assignment ofall or part ofits interests
‘hereunder (incuding under any provision ofa joint operating agreement)
“without the prior content of the Government in accordance with clause 39,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Consequences of Tessemation
45.14 Upon termination or expiration of this Contract:
(a) the Contractor {and each Contractor Entity} will mo longer have, as of the
effective date of such termination, any further rights and interests under this,
Contract;
(0) allacetued rights and labiities of the Contractor and of exch Contractor Entity
sit survive: and
(0) the provisions of clauses 16.9, 30, 31, 35.1, 35.3, 35.4, 35.7, 36, 38 7(c), 41, and
42 will survive the termination or expiry ofthis Contract.

the Government terminates the participating interests of @ Contractor Entity, but not

‘the Contract, and there are remaining Contractor Entities:

(a) such terminated Contractor Entity wil no longer have, as ofthe effective date
‘of such termination, any further rights and interests under this Contract;

(b) —_alaccrved rights and liabilities of such terminated Contractor Entity wit
survive; and

(6) asto and in respect of such terminated Contractor Entity, the provisions of

‘clauses, 16.9, 30, 31, 35.1, 25.3, 35.4, 35.7, 36, 38 7c), 44, and 42 will survive
such termination.

the participating interests of a Contractor Entity {or of Contractor Entities) are
terminated, but the Contract isnot terminated and there are remaining Contractor
[Entities the Government may offer, on not less than 15 days" prior notice from the

Government to the other Contractor Entities to atsign and movate such terminated

Contractor Entitys participating interest or any part thereof, to the remaining

Contractor Entities on such terms and in such amaunts as the Government may

determine

45161 The Government has na obligation to make such allocation and may retain the
terminated interest, provided that the Government will use reasonable
‘endeavours to find » new buyer for such interests.

No assignment, novation, transter, or other deposition ofa terminated Contractor
[Entity undivided interests to another Contractor Entity pursuant to this clause 45 will
be taxable event under Applicable Law as tothe Contractor Entity receiving the
Lndivided interests of a terminated Contractor Entity.

Neither the Government, nr any Contractor Entity, wil assume any liabilities,

‘obligations, or duties ofa terminated Contractor Entity in respect of the terminated

Contractor Entity’s undivided interest arising or accrued prior to the latter of:

a) the effective date of the termination of such Contractor Entity: and

(0) ln the case of assignment and movation to the remaining Contractor Entities,
the elfective date ofthe reassignment and redistribution of the terminated
Contractor Entity’s interests to another Contractor Entity.

‘The Government willis no circumstances asiume accrued labilties, obligations, oF
{duties of» terminated Contractor Entity in respect ofthe terminated Contractor Entity's

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Producten sharing Contract Pramagran

undivided interest, whenever arising or accrued. All accrued abilities will remain the
sole obligation ofthe terminated Contractor Entity.

45.20 No termination under this Contract, including in this clause 45, limits or impairs a Party's
Fights under English Law or Applicable Law in respect of termination.

46.1 The Contractor Entities and the Government may execute this Cantract in counterparts,
‘each of which constitutes an original and all of which, collectively, constitute only one
agreement. The signatures ofall of such Parties need not appear an the same
counterpart, and delwery of an executed counterpart signature page by facsimile or
electronic scam is as eflective as executing and delivering this Contract inthe presence of
the other Parties. in proving this Contract, a Party must produce or account only for the
executed counterpart of the Patty to be charged.

Aswewonenrs; WAIVERS
‘The Government and the Contractor may amend this Contract only by a written
agreement of the Government and the Costractor that identifies itself as an amendment
to this Contract,

‘421 A Government interest Holder, in such capacity, isnot entitled tobe » party 10
any agreement amending this Contract, unless the terms of such amendment
affect any right or obligation of such Party as 2 holder ofall or part of the
Government interest,

‘The Government shall notity Government interest Molders of any proposed
amendments and signed amendments, ané the Contractor willhave no
‘obligation to notify Gavernment interest Holders of any proposed amendments
and signed amendments,

‘Arty may waive any condition or obligation of such Party inthis Contract only by &
‘writing executed by such Party. A walver made on one occasion will be effective only in
‘that instance and only for the purpose stated. A waiver once given is net to be
‘construed as a waiver on any future occasion. No waiver or amendment in respect of
‘this Contract will constitute a waiver of amendment of any other agreement or contract,
‘except as expressly set forth in such waiver or amendment.

No fature or delay by a Party in exercising any right hereunder, ori requiring the
satisfaction of any condition under, this Contract, and no act, omission, or course of
‘dealing between the Parties (oF any other them), will operate as a waiver or estoppel of
‘ny right or condition or any provision, right, or condition of this Contract.

‘Any single or partial exercise of any tight, power or remedy by a Party will ot preclude
any other or future exercise thereof by such Party or the exercive by such Party of any
‘other right, power or remedy.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

46.5 The Government warrants that this Contract is approved for the purposes of the
Kurdistan Region Oil and Gas Law,

Each Party shall bear all costs incurred by iti connection with the preparation and
negotiation of and entry into this Contract and all documents to be entered into
pursuant to it Such costs wil not be recoverable as Petroleum Costs.

46. This Contract i effective a ofthe date set forth on the signature page (the “Effective
Date").

Govemmune Law

‘469 This Contract, including any dispute arising therefrom, thereunder or in relation thereto
and the agreement to arbitrate in clause 42, is governed by English law. Cxcept in
respect of Government interest Holders, no term ofthis Contract is enforceable under
‘the Contracts (Rights of Thied Parties) Act 1999 by a Person wha Is nota Party to this
Contract.

urna Acneement
46.10 As of the Effective Date, this Contract and the Repsol Letter of Representations,

All prior and contemporaneous negotiations and agreements between the
Parties on the matters contained inthis Contract are expressly merged into and.
superseded by this Contract.

‘The provisions ofthis Contract may not be explained, supplemented or
‘qualified through evidence of trade usage ora prior course of dealings.

‘n entering into this Contract no Party has relieg wpon any statement,
‘representation, warranty of agreement of any ether Party or any other Person,
‘except for those expressly contained in this Contract, in the Repsol Letter of
Representations, and the Guarantee.

‘There is ne condition precedent to the effectiveness ofthis Contract (except for

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

te ne Sift m

‘For and on behalf the GOVERNMENT OF THE KUROXSTAN REGION OF IRAQ.

(On beh of the Ministry of Natural Resources i the
urostan Regon

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18
2/11/2014 PSC - Repsol - 26/07/2011

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

OD 1247 152 OB BIDD

Annex A

Map showing coordinates of the Picamagrun Contract Area corner points

© 2014 Kurdistan Regional Government, KRG

http:/Awww.krg.org/p/p.aspx2l= 12&r=2968h= 18s=0300008p=18
2/11/2014 PSC - Repsol - 26/07/2011

PARAGRAPH 1 ~ GENERAL PROVISIONS

11 Purpose
‘The purpose ofthis Annex B ~ Accounting Procedures i to clasiy expenditures, define further
Petroleum Costs in addition to those defined as such in the clauses of the Contract), and
‘bresctibe the manner in which the Accounts shall be prepared and approved.

Words and phrases to which a meaning has been assigned in clause 1 or other clauses of the
Contract shall have the same meaning when used inthis Annex.

Inconsistency

ln the event of any inconsistency or conflict between the provisions of these Accounting
Procedures and the main body of the Contract, the provisions of the main body of the Contract
wit control.

Accounting Records and Reports

444 The Contractor shall maintain the Accounts in accordance with clause 15 and this
‘Accounting Procedure.

142° Within 60 days of the Effective Date, the Contractor shal submit to and discuss with the
Government a proposed outline of charts of Accounts in accordance with generally
‘accepted standards and recognized accounting systems and consistent with normal
‘petroleum industry practice and procedures.

Within 90 days of receiving the above submission, the Government shal either provide
written notification of ts approval of the proposal or request in writing revisions to the
Proposal.

Within 180 days after the Effective Date, the Contractor and the Government shall agree
‘on the outline of charts of Accounts which describe the Basis ofthe accounting system
‘and procedures to be developed and wsed under this Contract.

Following such agreement, the Contractor shall expeditiously prepare and provide the
Government with formal copies of the comprehensive charts of Accounts and manuals
‘elated to the accounting. recording an reporting functions, and procedures which are,
and shallbe, observed under the Contract.

Notwithstanding the generality of the foregoing. the Contractor shal provide regular
statements relating to the Petroleum Operations:

(0) Production Statements (Paragraph 6):

(b) Value of Production and Pricing Statements (Paragraph 7);
(cl Cost Recovery and Share Account Statements (Paragraph
(4) Statements of Expenditures and Receipts (Paragraph 9};

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Procecton shar Contrect Promogren

(e) Final End-of-vear Statements (Paragraph 10); and
(0 Budget Statements Paragraph 32)

[Allreports and statements shall be prepared in accordance with the Contract, Applicable
Law, and where there are no relevant provisions of either of these, in accordance with
Best Practices.

Language and Units of Account
‘All Accounts shall be maintained aed prepared inthe English language and shall be recorded in
US Dollars. Where necessary for clarification, the Contractor may also maintain Accounts in
other currencies,

‘Audit and inspection Rights of the Government
‘The folowing provisions shall apply to any audit carried out in accordance with clauses 15.3 10
387:

141 For purposes of auditing. the Government, acting reasonably, may examine and verity,
at reasonable times upon reasonable prior written notice tothe Contractor, all
accounting records, including charges and credits relating to the Petroleum Operations,
‘such a3 records of account, accounting entries, supporting records and inventories,
‘vouchers, payrolls, invoices and any other documents, correspondence and records
Including electronic records reasonably considered necessary by the Government to
uit and verity the charges and credits, values and treatments.

‘The auditors are entitled to visit and inspect at reasonable times, all sites, plants,
{aciities, warehouses and offices of the Contractor directly or indirectly serving the
Petroleum Operations and to question personnel associated with those Petroleum
Operations.

Where the Government requires verification of charges made by an Affilate of a
Contractor Entity, the Government shall have the right to obtain an audit certificate for
‘such changes from an internationally recognized firm of public accountants acceptable
to both the Government and the Contractor.

‘All agreed adjustments resulting trom an audit shall be promptly made in the Accounts
and any consequential adjustments to payments due tothe Contractor orto the
Government, as the case may be, shall be made promptly.

[When issues are outstanding with respect to an audit, the Contractor shall maintain the
relevant documents and permit inspection thereof until the itue is resolved.
‘Accrual Basis, Cash Flow Basis and Reports

‘Al Accounts shall be prepared on an accrual basis in accordance with generally accepted
accounting principles used in the international petroleum industry.

Values and Treatments
Values and treatments proposed by the Contractor relating to all Petroleum Costs shal be
subject to challenge by the Government inthe course of audit to ensure that they are in
accordance with the provisions ofthis Accounting Procedure.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

24 Segregation of Costs and Expenses
244 Petroleum Costs must be segregated in accordance with the purposes for which such
Petroleum Casts are made. The purposes which qualify are:
(2) those which have Been included in the approved Werk Program and Budget for
the year in which the Costs and Expenditures are made;

‘expenditures incurred in cases of emergency under the Contract:
any other purposes agreed in the Contract; and
(4) other tems which have been agreed by the Government and the Contractor.

[All Petroleum Costs recoverable under Paragraph 3 as Petroleum Operations shall be
‘treated asset out in the Balance af this Paragraph 2.

Exploration Costs

Lxploration Costs ave all direct and allocated inditect costs and expenditures incurred in carrying

‘out the Exploration Operations. including all direct and allocated indirect costs and expenditures

lncurred in the search for Petroleum in an area which ls, oF was atthe time when such costs and

‘expenses were incurred, part of the Contract Area, including:

(a) aerial, geophysical, geochemical, paleontological, geological. topographical and seismic
“surveys and studies and their interpretation and purchased geological and geophysical
Information;

(©) stratigraphic test hole iting and water wel ring:

(c) labour, materials, supplies, and services used in driling and formation testing of wells
with the object of finding Petroleum or Appraisal Wells excluding any costs of the
subsequent completion of such wells as producing wells;

{aclities to the extent used in support of the purposes described in (a), (b), and fe),

0
EMfective Date and not otherwise covered under this Paragraph 2.2

Gas Marketing Costs
Gas Marketing Costs are all direct and allocated indirect costs and expenditures incurred in
carrying out Ges Marketing Operations in accordance with an Approved Gas Marketing Plan and
‘Budget and include that portion of all service expenditures and that portion of all general and
‘administrative expenditures directly attributable to Gas Marketing Costs or allocated thereto on
| conustent and fair basis.

Development Costs

Development Costs are all direct and allocated ingiect costs and expenditures incurred in

carrying out Development Operations including al direct and allocated indirect costs and

‘expenditures incurred in:

(0) dating wells which are completed as producing wells and driling wells for perposes of
producing from @ Petroleum reservoir, whether these wells are dry or producing and
ring wells for the injection of water or gas to enhance recovery ol Petroleum.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Progecton shar Context Promogren

completing wells by may of installation of casing or equipment or otherwise after a well
has been ériled for the purpose of bringing the well into use asa producing well or as a
‘weil forthe injection of water or gas to enbance recovery of Petroleum.

the costs of Petroleum production, transport and storage taciities such as pipelines,
flow lines, production and treatment units, wellhead equipment, subsurface equipment,
‘enhanced recovery systems, Petroleum storage faciities, and access roads for
Production activities,

engineering and design studies for the wells and facilities referred to in (a, (BL and (e
ane

that portion ofall service expenditures and that portion ofall general and administrative
expenditures directly attributable to Development Costs or allocated thereto on a
“consistent and equitable basis; and any other expenditure incurred in the Development
Operations and not otherwise cavered under Paragraph 2.4.

Production Costs
Production Costs are all dtect and allocated ingivect costs and expenditures incurred in carrying
‘ut Production Operations, including all direct and allocated indirect costs and expenses incurred
Jn Petroleum Operations after First Production which are other than Exploration Costs, Gas

‘Marketing Costs, Development Costs and Decommissioning Costs. Production Costs include that
portion of all service expenditures and that portion of all general and administrative expenditures
rectly attributable to Production Costs of allocated thereto on a consistent and equitabie bass.

Decommissioning Costs
Decommasioning Costs are al direct and allocated indirect costs and expenditures incurred in

‘arrying out Decommissioning Operations and include that partion ofall service expenditures
‘and that portion ofall general and administrative expenditures directly attributable to
Decommissioning Costs or allocates thereto on » consistent and equitable basis, and the
Decommissioning Reserve Fund shall be determined on such basis, in advance of incurring such

‘workshops, water and sewerage plants, power plants, hossing, community and
recreational faciities and furniture, tools and equipment used in these activities.
Service expenditures in any Calendar Year shall include the costs incurred in such year to
purchase or construct, or both, such facies as well asthe annual costs of maintaining
tnd operating such facities.

‘All service expenditures shall be regularly alocated as specified in Paragraphs 22.2.3,
2.4, 25 and 2.6 to Exploration Costs, Gas Marketing Costs, Development Costs,
Production Couts and Decommissioning Costs respectively and shal be separately shown
Lnder each of these categories.

Where service expenditures are made in respect of shared facilities, the basis of
allocation of casts to Petroleum Operations shall be consistent and equitable and shall
be spectied.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

25 General and Administrative Expenditures
2A General and administrative expenditures are:
(0) allmain office, field office ane general administrative expencitores inthe
Kurdistan Region including supervisory, accounting, procurement and
‘employee relations services; and
where the Contractor isan Affilate of» group of companies whose
headquarters is Abroad (a “Foreign Contractor”), an anrwal overhead charge
shall be made for services rendered (excluding the direct expenditures as
teferted in Paragraph 3.1.2 (0)) by any Affilate of the Foreign Contractor
‘Outside the Kurdistan Region to support and manage Petroleum Operations
under the Contract, or where the Contractor, not being a Foreign Contractor
‘draws upon the services of am Affilate within the Kurdistan Region, an annual
‘overhead charge shall be made for services rendeved {excluding the divect
‘expenditures as referres in Paragraphs 3.1.2 (a) and (b)) by such AMfitate
support and manage Petroleum Operations under the Contract (such overhead
charge, “Parent Company Overhead”).

Patent Company Overhead wil be considered to cover the actual cost (salaries, wages
‘and tabour burden, employee benefits, travel hotel and ether normally reimbursable
‘expenses paid by the Affliate of 2 Contractor in accordance with is standard personnel
‘policy in force in the relevant period, provision of office accommodation and provision
lof services reasonably necessary for operation and maintaining such staf offices)
Incurred for services rendered by those functions of Contractor's Affiate, such as, b
‘not bmited to, international production headquarters, nternational exploration
headquarters, treasury, payrol, taxation, insurance, legal, communications, computer
services, controllers, personnel, executive administrative management, reseateh and

evelopment, central engineering and process engineering which:

(2) cannot, without unteasonable effort and/or expenditure or without the release
‘of confidential Data proprietary to any of the Contractor's Afiiates, be charged
under any other section of this Annex; and
are property allocable to Petroleum Operations under the Contract. tis
understood, however. that services performed by the departments listed above
and other corporate departments which directly benefit Petroleum Operations
‘under the Contract shall be charged as direct coats in accordance with
Paragraph 3.

In respect ofthe costs of a Contractor Entity’s Parent Company Overhead, as described

‘above, the Contractor shall charge monthly te Petroleum Operations an amount equal

to the total of the following:

2221 Exploration Overhead
‘The Contractor shall be entitled to an annual charge based on 2 sliding scale
percentage and charged monthly to Petroleum Operations. The basis for
‘applying this percentage shall be the total of Exploration Costs and Gas
(Marketing Costs during each Calendar Year (exclsive of this Exploration
‘Overhead! or traction thereof less expenditures which have been subjected to
the 2% fee, relerred to in Paragraph 3.1.8(b). The sliding scale percentage shall
bbe the follow ng:

(9) forthe first uSS4,000,000: 4
{b) forthe next US$4,000,000: 34; and

(c} ever us$8,000,000: 2%.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

‘The foregoing percentages may be reviewed but not more often than annually,
and any approved appropriate adjustment shallbe made, i necessary,
prospectively.

Development, Production and Decommissioning Operations Overhead

‘The overhead rates applicable to Development Operations, Production
Operations. and Decommasioning Operations shail be agreed between the
Parties and shall incorporate the following guidelines:

(a) The Contractor's charges must be charged as direct charges whenever
‘possible. Overhead charges exist only to compensate the Contractor's
-Affiates for costs which are property allocable to Petroleum
‘Operations under the Contract but which cannot, without
‘unreasonable effort and/or release of confidential Data proprietary to
‘the Contractor's Affiliates, be charged under any other section.
Overhead costs are billed monthly. Overhead mast be commensurate
“with services rendered and based on actual cost studies but may not
‘exceed an amount calculated as a percentage of certain anual
‘expenditures excluding Exploration Costs.

‘That percentage as well asthe types of expenditures, which affect
‘overhead and those, which do not, shal be agreed among the Parties.
‘The maximum percentage rates may be revised by mutual agreement
‘not more often than annually. The initial maximum percentage rates
“and the types of expenditures to which they apply shall be agreed as
S008 a3 the Parties possess reasonably reliable cost estimates for the
relevant Production Area.

‘Overhead charges are not subject to audit by Government.

‘The Contractor shall pon request furnah at the end of each relevant
Calendar Year to the Government 8 confirmation by its statutory:
‘auditor that the overhead costs actual charged de not duplicate any
‘other charges and that the method used in allocating overhead to
Petroleum Operations hereunder as eppased to other activities is
reasonable and in accordance with generally accepted accounting
practices,

(The Contractor mast budget for overhead charges.

Al generaland administrative expenditures shall be regulary allocated as specified
Paragraphs 2.2, 2.3, 2.4, 2.5, and 2.6 to Exploration Costs, Gas Marketing Costs,
Development Costs, Production Costs and Decommissioning Costs, respectively and shail
‘be separately shown under each of these categories.

PARAGRAPH 3 ~ COSTS, EXPENSES, EXPENDITURES AND CREDITS,

3.1 Costs Recoverable Without Further Approval of the Government
‘The following Petroleum Costs incurred by the Contractor pursuant tothe Contract as classified
under the headings referred to in Paragraph 2 shall be recoverable fr the purpose of clause 25
lof the Contract {except to the extent provided in Paragraph & or elsewhere in this Annex) without
the requirement for obtaining any further approval of the Goverement, subject to audit as
provided for in clause 35 and in Paragraph 1.6.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Surface Rights

‘Al direct costs necessary for the acquisition, renewal or reinguishment of surface rights
acquired and maintained in force forthe purposes of the Contract.

(2) The Contractor's locally recruited employees based in the Kurdistan Region:
outs of al the Contractor's locally recruited employees who are directly
‘engaged in the conduct of Petroleum Operations under the Contract in the
Kurdistan Region. Such costs shall include the costs of salaries, wages, bonuses,
overtime, emplayee benefits and Government benefits for employees and levies
imposed on the Contractor as an employer, transportation and reiocation costs
within the Kurdistan Region of the employee and such members of the
‘employee's family (limited to spouse and dependent children) as required by
Applicable Law or customary practice in the Kurdistan Region. such employees
are engaged in ather activities in the Kurdistan Region, in addition to Petroleum
Operations, the cost of such employees shall be apportioned on a time sheet
bass according to sound and acceptable accounting principles.

Assigned Personnel, Costs of salaries and wages including bonuses of the
Contractor's employees sirecty engaged in the conduct of the Petroleum
Operations under the Contract, whether temporarily ot permanently asigned,
Irrespective of the location of such employees, it being understood that in the
cease of those personnel only a portion of whose time is wholly dedicated to
Petroleum Operations under the Contract, only that pro-rata portion of
applicable salaries, wages, and ether costs as delineated In Paragraphs 3.210),
(41, (e}, (fan (a) shall be charged and the basis of such pro-rata allocation
shall be specified.

The Contractor's costs regarding holiday, vacation, sickness and disability
Denetits and ving and housing and other customary allowances appli
the salaries and wages chargeable under Paragraph 3.1.2(b).

{apenses or contributions made pursuant to assessments or obligations imposed
der Applicable Law which are applicable tothe Contractors costo salaries and
wages chargeable under Paragraph 3.1.2(b)

‘The Contractors cost of established plans far employees’ group life insurance,
hospitalization, pension, stock purchases, savings, bonus, and other benefit plans of,
‘a lke nature customarily granted to the Contractor's employees, provided however
that such costs are in accordance with generally accepted standards in the
‘international petroleum industry, applicable to salaries and wages chargeable to
Petroleum Operations under Paragraph 3.1.2(8).

‘Actual transportation and travel expenses of employees of Contractor, including
‘those made for travel and relocation ofthe Expatriate employees, including thelr
{amilies and personal effects, assigned to the Kurdistan Region whowe salaries and
wages are chargeable to Petroleum Operations under Paragraph 3.1.2(b).

(1) Actual transportation expenses of Expatriate personnel transferred to
Petroleum Operations from their country of origin shall be charged to the
Petroleum Operations. Transportation expenses of personnel transferred
{rom Petroleum Operations toa country ether than the country oftheir
‘origin shall not be charged to the Petroleum Operations.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

“Transportation and travel expenses” as used in this sub-paragraph ()
‘means the cost of freight and passenger service, meals, hotels, insurance
land other expenditures related to vacation and transfer travel and
‘authorized under the Contractor's standard personnel policies. The
‘Contractor shall ensure that all expenditures related to transportation
‘costs are equitably allocated to the activities, which have benefited from
the personnel concerned.

earonable personal expenses of personnel whose salaries and wages are
‘chargeable to Petroleum Operations under Paragraph 3.1.2(8} and for which
‘expenses such personnel are reimbursed under the Contractor's standard personnel
policies. In the event such expenses are not wholly attributable to Petroleum
Operations, the Petroleum Operations shal be charged with only the applicable
‘portion thereof, which shall Be determined on an equitable basis,

‘Transportation and Employee Relocation Costs
‘The cost of transportation of employees, equipment, materials and supplies other than 3s
provided in Paragraph 3.1217) necessary for the conduct of the Petroleum Operations under
the Contract along with other related costs ich as, but not ited to, import duties,
‘customs fees, unloading charges, dock fees, and inland and ocean {right charges.

charges for Services
(0) Thea Parties

‘The actual costs of contract services, services of professional consultants, utlities,
‘and other services necessary for the conduct of the Petroleum Operations under the
‘Contract pertormed by third parties other than an Affilate ofthe Contractor.

Aiates of the Contractor

[11 Professional and Administrative Services Expenses: cost of profesional
and administrative services provided by any Afilates othe Contractor for
the Girect benefit of Petroleum Operation, inclting services provided by
the production, exploration, legal, procurement, financial maurance,
accounting and computer services divisions other than those covered by
‘paragraphs 3.1.4 (b)(2), 3.1.6, and 3.1.8 (b) which Contractor may use in
lieu ot having its own employees. Such charges shalrefiec the cost of
roviding ther services. Such charges shall not include any element of
profit and shal be no more at less favourable than similar charges for
‘other operations caried on bythe Contractor and its Atiates. The
charge-out rate shall include al costs incurred by Affiliates incidental to
the employment of such personne! incutig all lnbout nd associated
labour costs andthe cot of maintaining and operating oftces and
providing all support services for such personnel Costs of travel of sch
perscenel in respect of Petroleum Operations willbe directy charged. The
charges for such services shall not exceed those prevaling performed by
‘non Atfhated third partes taking into account the quality and avalaity
‘ot such services, Where the work i performed outside the home ace
tbe of such personne, the dally rate shal be charged from the date such
personne! leave the home office base where they usualy work up to their
{return thereto, including days which are rot working days in the location
‘where the works performed, exchiding any holiday entitlements derives
‘by such personne! from their employment at their home office bare,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

“Sclentifie or Technical Personnel: cost of scientific or technical personne!
“services provided by any Affiliate of the Contractor forthe direct benefit of,
Petroleum Operations. which cost shall be charged on a cost of servi

‘basi and shall not include any element of profit. The chargeout rate shall
Include all costs incurred by Affiliates incidental to the employment of such
personnel including alllabout and associated labour costs and the cost af
‘maintaining and operating offices and providing all support services for
‘such personnel costs of travel of such personnel in respect of Petroleum
‘Operations will be givectiy charged. The charges for such services shall not
‘exceed those prevailing f performed by non-affiliated third parties, taking
‘into account the quality and availabilty of such services. Unless the work
‘to be done by such personne! is covered by an approved Work Program
‘and Budget, the Contractor shall not authorize work by such personnel
“without approval of the Government.

Equipment and facilities: use of equipment and faclities owned and
furnished by the Contractor's Affiliates, at rates commensurate with the
‘cost of ownership and operation; provides, however, that such rates shall
‘not exceed those currently prevailing for the supply of tke equipment and
‘clits on comparable terms in the area where the Petroleum Operations
‘are being conducted and shall be on an arm's length basis. On the request
‘of the Government, the Contractor shall provide the Government with
‘evidence of such rates being on an arm's length basis. ifthe Government
‘considers that any such rate is not on an arm's length basi then the
Government has the right to refer the matter to an expert pursuant to
‘clause 42.2 and 42.6 of the Contract). The equipment and facities referred
‘to herein shall exclude major investment tems such as (bat act limited ta)
<riting rigs, producing platforms, oil treating facilities, ol and gas loading
‘and transportation systems, storage ang terminal facilities and other major
{aciities, rates for which shall be subject te separate agreement with the
Government.

25 Communications
Cost of acquiring, leasing. installing, operating. repairing and maintaining communication
systems inching radio and microwave facsties within and between the Contract Area and
‘the Contractor's nearest base facility,

[Net cost to the Contractor of establishing, maintaining and operating any office, subffice,
“warehouse, housing ot ether facility Siectly serving the Petroleum Operations. if any sueh
{aclty services more than one contract area the net costs thereof shall be allocated on an
‘equitable basis in accordance with Best Practices.

Ecological and Environment

(0) Costs incurred in the Contract Area as a result of legislation for archaeological and
‘seophysical surveys relating te entification and protection of cultural sites oF
resources:

{e) Costs incurred in environmental or ecological surveys required by regulatory
authorities, including an environmental impact assessment commissioned pursuant
1use 37.7 of the Contract and any other costs incurred in complying with the
requirements of clause 37;

Cotts to provide or have available pollution containment and removal equipment:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

Costs of actual control and cleanup of cl spilt, ang of such further responsibilities
"resulting therefrom as may be required by applicable laws and regulations;

Costs of restoration ofthe operating enviranment incurred pursuant to an approved
scheme prepared in accordance with clause 38 of te Contract;

‘Any costs incurred for the decommissioning offaciities and site restoration,
“including any related activity required by the Government or other competent
‘authority or by the Contract; and

(8) Any contributions made by the Contractor to the Decommissioning Reserve Fund in
‘accordance with clause 38, when such contributions are made.

‘Materia! and Cquipment Costs
Costs of materials and supplies, equipment, machines, tools and any other goods of a similar
nature wied oF consumed in Petroleum Operations subject to the following:

[3] Acquisition Costs the Contractor shall only supply or purchase materials for use in
Petroleum Operations that may be used inthe foreseeable future. The
accumulation of surplus stocks and inventory shal be avoided so far as is reasonably
‘bractcal and convstent with efficient and economcal operations. Inventory levels
shall, however, take into account the time lag for replacement, emergency needs,
weather conditions affecting operations and similar considerations.

Components of costs, arm's length transactions -except as otherwise provided in
‘paragraph 3.3.8(4), material purchased by the Contractor in arm's length
“transactions in the open market for use in the Petroleum Operations under the
Contract shall be valued to include Invoice price less trade and cash discounts (it
any) cence fees, purchase and procurement fees plus freight and forwarding
charges betwees point of supply and point of shisment, freight to port of
destination, insurance, taxes, customs duties, consular fees, excise taxes, other
‘chargeable against imported materials and, where applicable, handling and
‘transportation expenses from point of importation to warehouse or operating ste.
[where an Affiiate of the Contractor has arranged the purchase, coordinated the
Norwarding and expediting effort ts costs should not exceed those currently
_Brevailing in normal arm's length transactions on the open market and in any case

{FO - such material costs shall be charged to the accounting records and books in
‘accordance with the “Fist in, First Out” (FIFO) method;

‘Material purchased from or sold to Affiliates of the Contractor or transferred from
‘other activities of the Contractor to or rom Petroleum Operations under this
Contract shall be valued and charged or credited at the prices specified in
Paragraphs 3.1.8(4)(1), 3.1.8(6)2), and 3.1.8(6)(3)-

(1) New material, including ued new material moved from inventory
{Condition “A"}, shall be valued at the current international net price which
shall not exceed the price prevailing in normal arm's length transactions in
‘the open market,

(Used material (Conditions “8”, °C" and “D":

1A) Material which iin sound and serviceable condition and is
‘uitable for re-use without reconditioning shalbe classified os

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

Condition “8° and priced at 75% of the current price of new
‘material defined in Paragraph 3.3.8(6)(),

‘Material which cannat be classified as Condition “B” but which
‘ater reconditioning will be further serviceable for is original
‘unction shal be clasifed as Condition "C” and priced at not more
than 50% of the current price of new material as defined in
Paragraph 2.1.8(¢)(2), The cost of reconditioning shall be charges
to the reconditioned material provided that the valve of Condition
“C* material pls the cost of reconditioning do net exceed the
‘value of Condition “B* materiat;

Material which cannot be classified as Condition “B° oF Condition
“C* shall be classified as Condition “D* and priced at a value
‘commensurate with its use by the Contractor. if materials not fit
{or use by the Contractor it shall be disposed of as junk.

“Matera! involving erection costs shall be charged at the apekicable
condition percentage of the current knocked-down price of mew material
‘a8 defined in Paragraph 3.3.8(¢)(2),

‘When the use of materia is temporary and ts service to the Petroleum
Operations under the Contract does not justly the reduction in price as
‘provided for in paragraph 3.1.8(4){2K8), such material shall be priced on #
‘basis that will result in a net charge to the accounts under the Contract
‘consistent with the value ofthe service rendered.

‘Whenever materials not readily obtainable at published or Ested prices
‘because of national emergencies, strikes, or other unusual causes over
“which the Contractor has no contol, the Contractor may charge Petroleum
‘Operations forthe required material at the Contractor's actual cost
incurred in providing such material, in mating it suitable for use, and in
‘moving to the Contract Area; provided notice in writing i furnished to
the Government of the proposed charge prior to charging Petroleum
‘Operations for such material and the Government shall have the right to
‘Challenge the tansaction on audit.

‘The Contractor does mot warrant the material furnished. In case of
detective material, credit shall not be passed to Petroleum Operations until,
adjustment has been received by the Contractor from the manufacturers of
‘he materia ot their agents,

(7) Adjustments arising from material inventories conducted in accordance
with Paragraph $.2.

[Equipment of the Contractor shall not be charged at rates exceeding the average
commercia rates of non-atfiiates third parties for equipment, facilities, installations
‘and utilities for use in the aren where the same are used. On request, the
Conteactor shall furnah a ist of rates and the basis of application. Such rates shall
bbe revised when found to be either excessive or insufficient, but not mare than once
every 6 Months.

riting tools and other equipment lost in the hole or damaged beyond repair may be
‘charged at replacement cost less depreciation pls transportation costs to deliver
[Rte equipment to the location where used.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

Use of leased or hired machinery and/or equipment inthe Petroleum Operations
shall be charged at full cost tothe Contractor. This may include mobitsation and de-
‘mobilisation charges, leave and hire fees, as well as other contractual costs.

‘All rentals of every kind and nature levied by any Government and all Taxes imposed
‘in connection with the Contractor's ansets, income or activities under the Contract
‘and pald directy by the Contractor or any Contractor Entity (except where the
contrary is expressly provided in the Contract) with the exception of Taxes
(described in clause 31.2), bonus payments, Capacity Building Payments, and any
‘other payments made under clause 32.

tthe Contractor, any Contractor Entity of any ofits Affiliated Companies is subject
to income or withholding Ta as a result of services performed at cost for the
Petroleum Operations under the Contract, ts charges for such services may be
‘increased by the amount required to cover such Taxes (grossed up) including Taxes
‘on such gross wp.

Insurance and Losses

Insurance premiums ang costs incurred for surance carried forthe benetitof the
Petroleum Operations provided that such insurance is customary, affords prudent protection
_against risk and i at a premium no higher than that charged on a competitive basis by
Insurance companies which are not Affilated Companies of the Contractor. Except in cases
of failre to insure where insurance coverage is required pursuant to the Contract, actual
‘costs and losses incurred shall be recoverable to the extent not made good by insurance
‘unless such losses result solely from an act of wilful misconduct by the Contractor. Such costs
‘may include repair and replacement ef property in the Contract Area resuiting from damages
‘or losses incurred by fre, flood, storm, theft, accident or such other cause.

Legal Expenses

[All reasonable costs and expenses resulting from the handling. investigating. asserting,
defending. oF setling of any claim or legal action necessary or expedient forthe procuring,
‘ertecting retention and protection of the Contract Area, and in defending or prosecuting
awsuits involving the Contract Area or any third party claim arising out of the Petroleum
‘Operations under the Contract, oF sums paid in respect of legal services necessary for the
‘protection ofthe joint interest of the Government and the Contractor shall be recoverable.
‘Such expenditures shailinclude attorney's fees, court costs arbitration costs, costs of
Investigation, and procurement of evidence and amounts paid in settlement or satisfaction
‘of any such litigation and claims provided such costs are not covered elsewhere in the Annex.
‘Where legal services are rendered in such matters by salaried or regularty retained lawyers
‘of the Contractor Entities or their Afiiates, such compensation shall be inchuded insteas
‘under Paragraph 3.1.2 or 3.1.4(b) as applicable.

Expenditures made in the settlement or satisfaction of any loss, claim, damage, judgment or
‘other expense arising out of of relating to Petroleum Operations, except as may otherwise
‘be covered elsewhere in the Annex.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Training Costs
‘Al couts and expenses incurred by the Contractor inthe training ofits employees engaged in
Petroleum Operations under the Contract.

General and Administrative Costs
‘The costs described in Paragraph 2.8.1 and the charge described in Paragraph 2.82.

‘Danking Charges and Currency Exchange Losses
Charges and fees by the banks for money transfers, payments and foreign exchange
‘transactions, as well as currency exchange losses incurred by the Contractor in connection
with the Petroleum Operations.

Omer Expenditures

Other reasonable expenditures not covered or dealt with ia the foregoing provisions of
Paragraph 3 which are necessarily incurred by the Contractor forthe proper, economical and

Operations under the Contract er any assets charged to the Accounts under the Contract
where such operations or assets have been insured ane the premia charged to the
‘Accounts under the Contract.

Legal costs charged to the accounts under Paragraph 3.1.11 and subsequently
‘recoverable by the Contractor.

[Revenue received from third parties forthe use of property or assets the cost of which
thas been charged to the Accounts under the Contract.

‘Any adjustment received by the Contractor fram the suppliers/manutacturers of their
“agents in connection with a defective material the cost of which was previously charged:
‘by the Contractor to the Accounts under the Contract.

‘Rentals, refunds, inchading refunds of taxes paid, or ther credits received by the
‘Contractor which apply to any charge which has bees made to the Accounts under the
Contract, but excluding any award granted to the Contractor under arbitration or expert
proceedings

Costs orginally charged to the Accounts under the Contract for materials subsequently
‘exported from the Kurdistan Region or transferred to another Contract Area within the
ardistan Region.

‘Proceeds from the sale or exchange by the Contractor of plant or facilities used in
Petroleum Operations the acquisition costs of which have been charged to the Accounts
‘under the Contract.

Proceeds derived from the sale or license of any intellectual property the development
‘couts of which were incurred pursuant to and are recoverable under the Contract.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

129° Proceeds derived from the sale, exchange, leate, hire, transfer or disposal in any manner
“whatsoever of any ther item the costs of which have been charged to Petroleum
Operations.

Duplication of Charges and Credits

Notwithstanding any provision tothe contrary ia this Accounting Procedure, there shall be no
duplication of charges or credits to the Accounts under the Contract.

4.1 The following costs and expenditures shall not be included in the Petroleum Costs recoverable

under clause 25:

(a) Taxes on income or profit paid to any Government authority except taxes and duties
that may be included inthe costs of material and equipment purchased for the
Petroleum Operations:

‘any payment made to the Government by reason of the failure of the Contractor to
‘tits Minimum Exploration Obligations in respect of the relevant Sub-Period under
the Contract.

the cost of any guarantee required under the Contract;

bonuses, Capacity Building Payments, or other payments set out in clause 32 of the
Contract;

‘cout of marketing or transportation of Petroleum beyond the Delivery Point [excluding
Gas Marketing Costs):

attorney's fees and other costs of proceedings in connection with arbitration under
Clause 42 of the Contractor internationally recognised independent expert
‘éetermination as provided in the Contractor this Accounting Procedure:

‘any interests, fees, coats and expenses paid by the Contracter for loans and any other
form of financing or advances forthe financing of the Petroleum Costs entered into by
the Contractor with thied patties or Affulated Companies:

‘any provision for depreciation and/or amortisation, exchiding any adjustments in value
pursuant to Paragraph 3.1.8;

‘dividends, repayment of equity or repayment of intercompany loans; and

fines and penalties imposed under Law.

Sa Records

Contractor shall maintain detailed records of property in use for Petroleum Operations under the
Contract in accordance with Best Practices for exploration and production activities.

521 Inventories of property in use in Petroleum Operations shall be taten at reasonable
Jntervals but atleast once a year with respect to movable assets and once every three
years with respect to immovable assets. The Contractor shall give the Government at
least 30 days written notice of its intention 1 take such inventory and the Government
shall have the right to be represented when such inventory is taken,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

Faltue of the Gavernment to be represented at an inventory shall bind the Government
to accept the inventory taken by the Contractor.

‘The Contractor shat clearly inform Government about the principles wpon which
valuation of the inventory has been based. The Contractor shall make every effort to
provide to the Government 3 full eport on such inventory within thirty (30) days of the
taking ofthe inventory. When an asignment of rights under the Contract takes place
the Contractor may, a the request of the asignee, take a special inventory provides
that the costs of such inventory are borne by the assignee,

61 Production information
Without prejudice to the rights and obligations ofthe Parties under clause 16 of the Contract,
{rom the date of First Production rom the Contract Area the Contractor shallsubeit a monthly
production statement to the Government showing the following information separately for each
producing Development Area and in aggregate for the Contract Area:

‘the quantity of Crade Oil produced and saved;

the quality characteratics of such Crude Oil produced and save;
the quantity of Natural Gas produced and saved:

the quality characterstics of such Natural Gas produced and saved:

‘the quantities of Crude Oil and Natural Gas used for the purposes of carrying oF
‘and production operations and pumping to field storage;

the quantities of Crade Oil and Natural Gas unavoidably lost:
the quantities of Natural Gas fares and vented

the ste of Petroleum stocks held atthe beginning of the calendar Month in question;
the ste of Petroleum stocks held at the end of the calendar Month in question;

the quantities of Natural Gas reinjected into the Reserve: and

ln respect of the Contract Area as a whole, the quantities of Petroleum transferred at
the Measurement Point All quantities shown in this Statement shal be expressed in
‘both volumetric terms (Barrels of and cubic meters of gas} and in weight (metic
tonnes).

‘Submission of Production Statement
‘The Production Statement for each calendar Month shall be submitted to the Government no
later than 10 days after the end of such calenear Month,

(PARAGRAPH 7 - VALUE OF PRODUCTION AND PRICING STATEMENT

7.4 Value of Production and Pricing Statement Information

‘The Contractor shall, for the purposes of clause 25 of the Contract, prepare a statement providing

calculations of the value of Crude Oil produced and saved during each Quarter and each Month.

‘This “Value of Production and Pricing Statement” shall contain the following information:

(a) the quantities and prices realised therefore by the Contractor in respect of sales of
[Natural Gas and Cruse Oil delivered to third parties made during the Quarter and Month
Jn question; and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

the quantities and prices realised therefor by the Contractor in respect of ales of
[Natural Gas and Crude Oil delivered éuring the Quarter and Month in question, other
than to thid parties.

Submission of Value of Production and Pricing Statement

‘The Contractor shall submit the Value of Production and Pricing Statement for each Quarter and
‘each Month to the Government not later than 10 days after the end of such Quarter and Month.

PARAGRAPH & ~ COST RECOVERY AND SHARE ACCOUNT STATEMENT

£1 Cost Recovery Statement

‘The Contractor shall prepare with respect to each Quarter and each Month » Cost Recovery
Statement containing the fotiowing information.
Recoverable Petroleum Costs carried forward from the previous Quarter and Month, if
ar,
ecoverable Petroleum Costs fo the applicable Quarter and applicable Month;
‘credits under the Contract forthe applicable Quarter:
Total Recoverable Petroleum Costs forthe applicable Quarter and applicable Month
(Paragraph 8.1) plus Paragraph 8.300) et of Paragraph 8c);
‘quantity and value of Petroleum apsted to cost recovery pursuant to clause 25 taken by
the Contractor for the applicable Quarter and applicable Month; and
“amount of recoverable Petroleum Costs to be carried forward into the nest Quarter and
the next Month Paragraph 8.1(4) net of Paragraph 8.(el).

Cumulative Production Statement
‘The Contractor shall prepare with respect to each Quarter and each Month # Cumulative
Production Statement containing the following information:

(a) the cumulative production position atthe end of the Quarter preceding the Quarter ang
Moeth in question:

(b) Production of Export Petroleum for the Quarter and Month in question;

(6) the cumulative production position atthe end of the Quarter and Month im question;
the amount of Petroleum applied to Royalty pursuant to clause 24, cost recovery
ppursuart to clause 25 and Profit Petroleum pursuant to clause 26 taken by the
Government and by the Contractor, respectively, during the Quarter ané Month in
‘question; and
the forecast of production and the share of Petroleum applied to Royalty pursuant to
clause 24, cost recovery pursuant to clause 25 and Profit Petroleum pursuant to clause
26 due to the Government and to the Contractor, respectively, forthe next succeeding
Quarter and Month.

Preperation and Submission of Cost Recovery and Cumulative Production Statements

434 The Contractor shalt submit provisional Cost Recovery and Cumulative Production
Statements, containing estimated information where necessary, on the last day of each
‘Quarter and Month forthe purposes of clause 25 of the Contract.

‘The Contractor shalt submit final quarterly Cost Recovery and Cumulative Production
‘Statements within 30 days of the end of the applicable Quarter and applicable Month.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Anaual Statement
For the purposes of clause 25 of the Contract, the Contractor shall submit an Annual Cost
recovery and Cumulative Production Statement within 90 days ofthe end of each Year. The
‘Annual Statement must contain the categories of information Usted in Paragraphs 8.1 and 8.2 for
the Year in question, separated into the Quarters of the Year in question and showing the
‘cumulative positions atthe end of the Year in question with respect to cumulative unrecovered
Pettoleum Costs and Cumulative Production.

9.4 The Contractor shall prepare with respect to each Quarter a Statement of Expenditure and
Receipts under the Contract. The Statement of Expenditure and Receipts must ditinguish
between Exploration Costs, Gas Marketing Costs, Development Costs, Production Costs and
Decommissioning Costs and will identity major items of expenditures within these categories. The
Statement of Expenditure ang Receipts must show the following:

‘sctual expenditures and receipts for the Quarter in guestion:
‘cumulative expensiture and receipts forthe budget Calendar Year in question;
Aatest forecast cumulative expenditures atthe Calendar Year end: and
Voriations between budget forecast and latest forecast ang explanations thereol.

‘The Contractor shall submit tothe Government a Statement of Expenditure and Receipts for exch
{Quarter no later than 30 days after the end of such Quarter.

10.1 The Contractor shall prepare a Final End-of-Year Statement containing information as required
{or the Production Statement, Value of Production and Pricing Statement, Cost Recovery a
Cumulative Production Statements, and Statement of Cxpenditures and Receipts, except based
fon actual quantities of Petroleum produced and expenses incurred.

10.2 The Final {nd-of Year Statement willbe used to make any adjustments that are necessary to the
‘payments made by the Contractor under the Contract.

10.3 The Contractor shal submit ts Final End-of Year Statement of each Calendar Year to the
Government within 90 days ofthe end of each Calendar Year.

PARAGRAPH 11 ~ AUDITS
{Each such report and statement required pursuant to Paragraphs 6 through 10 shall be considered true
‘and correct, unless the Government raises an exception thereto within the timeframe and under the
‘process set out in clause 15 of the Contract.

PARAGRAPH 12 ~ ANNUAL WORK PROGRAM AND BUDGET

ach annual Work Program and Budget to be prepared in accordance with clauses 11, 12,13, and 14 of

the Contract, in respect of Exploration Costs, Gas Marketing Costs, Development Costs, and Production

Costs must show:

(2) forecast expenditures for the budget Calendar Year in question, inchiding # quarterly
Classification of such expenditures;

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progection Shorng Contract Promegres

(©) cumulative expenditures tothe end of such budget Calendar Year: and
co)

12 schedule showing the most important individual items of Development Costs (if applicable) for
such budget Year.

413.1 Lach Contractor Entity shal timely prepare and file all Tax returns and reports in accordance with
‘Applicable Law. Nothing in this Paragraph 33 lets the obligation of the Government to pay
Taxes on income on behalf of # Contractor Entity as provided in the Contract. For the purposes of
clause 31.2 of the Contract, the net taxable profits of each Contractor Entity from all Petroleum
Operations carried out under the Contract shal be calculated in accordance with this Paragraph
12 and Applicable Law,

ach Contractor Entity shal! maintain separate Accounts with respect to the Petroleum
Operations to enable the Government to verity and audit Taxes payable by such Contractor Entity
for a tax period. Such Accounts shall be prepared and maintained om a cash or accrual basis as
required by Applicable Law in respect of Tates and maintained throughout the term of the
Contract and for » petiod of five years thereafter.

The Accounts of Contractor Entity shall be credited with such Contractor Entity’s share of all
revenues from or related to Petroleum Operations, including:

(2) ithe Royalty is paie in cash pursuant to clause 24, revenues arising from the disposal of
Royalty volumes;

{b) revenues arising from the disposal of any Available Petroleum to which such Contractor
Entity is entitled for recovery of its Petroleum Casts in accordance with cause 25;

Ic} revenues from the disposal of Profit Petroleum to which such Contractor Entity is
‘enttied under clause 26; and

(4) revenues arising from the disposal of related Petroleum substances or rom the
‘teatment, storage, or transportation of products for thed parties.

‘AContractor Entity may debit its Accounts forall Petroleum Costs and other costs under this
Contract, including:

10) the costs of supplies, personnel and manpower expenses, and costs of services provided:

(b) ithe Royalty i paid in cash pursuant to clause 24, Royalty payments made and as
‘recorded in such entity's Accounts and determined in accordance with clause 24;

[c} general and administrative expenditures for Petroleum Operations:

{4} epreciation of capital expenditure in accordance with Paragraph 13.6 below;

losses of Assets resulting from damage, Assets which are renounced or abandoned during
the year, Assets which are transferred under clause 20.2, bad debts, indemnities paid to
third parties as compensation for damage;

‘currency exchange losses realised in connection with the Petroleum Operations, bonuses,
(Capacity Building Payments, and other payments provided in clause 32, the Exploration
‘Rental provided in clause 6.2, the Production Rental provided in clause 13.6, the
“allocation to training provided in clause 23.10, the allocation to the Environment Fund
‘provided in clause 23.12, the costs specified in clauses 23.5, 23.6, 38.6 and 28.11, and
‘transportation and marketing costs beyond the Delivery Point; and

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

(e) losses carried forward from previous Tax periods.

‘The net profit of # Contractor Entity shall be equal to the itference between the amounts
redited and the amounts debited from its Accounts,

135.1 Hsueh difference is negative, it shal constitute a loss against which no income Tax
mill be payable.

125.2 tthe amount is positive, it shall be grossed up to take account of the fact that such
‘entity's corporate income taxis being settled out ofthe Government's share of the
Profit Petroleum in accordance with clause 21.2, by applying the folowing formula
Jn order to provide such entty’s net taxable profits for corporate income tax
purposes:

‘A Contractor Entity shall not record depreciation or amortization charges, except as permitted by
Applicable Law and only with the prior written authorization of the Government.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

GUARANTEE

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

GUARANTEE

(Second Sub-Period Guaranteed Amount)

boi

a

a omer

fe favour of

(B)_ Twe Kurosstaw Reciowal Government oF Inaa (the "Government"

1.4. Definitions; Interpretation
11 Definitions
111 Uniess defined inthis Guarantee, terms defined in the Contract have the same meaning in

his Guarantee.
‘As sed in this Guarantee:
“Besiness Day” means a day on which banks are open for general business in Madtid,
‘Spain, London, England and New York City, United States of America;
“Demand is defined ix clause 23.
“Government” is defined in the preamble.
“Guaranteed Obligations” is defined in clause 2.1.
“Guarantors” means [X and ¥| and “Guarantor” means either of or Y).
“Person” means any individual, company, corporation, fem, partnership, joint venture,
‘siociation, organisation, state or agency ofa state or other entity, whether or not having
separate legal personality,

Construction and interpretation
‘Any reference to a clause or annex is, unless otherwise stated, to a clause or annex of
‘his Guarantee.

‘Any reference to.a “clause” i to a “clause” of this Guarantee,
‘endings and sub-headings are for ease of relerence only.

Guaranteed Obiigations:
‘The Guarantors guarantee tothe Government the due and punctual payment ofthe Second Sub:
Period Guaranteed Amount inthe manner and currency prescribed by the Contract for payments
by the Contractor together with any interest due with respect thereto as provided in the Contract
[the “Guaranteed Obtigations").

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

Joint and Severat

‘The linbity of each Guarantor under this Guarantee is jolt and several. Cvery undertaking and
agreement contained inthis Guarantee i to Be construed as joint and several obligations of the
Guarantors,

Demand

‘A Guarantor will hve no obligation in respect of a Guaranteed Obligation unless the Guarantor

has received a written demand for payment (the “Demand”). The Government may submit 8

Demand to either or both Guarantors. A Demand must:

a} mate speciic reference to this Guarantee;

(&) state the amount thats demanded and which components of the Guaranteed Obligations
are the subject of the Demand;

(6) state that the Government has not received payment of the relevant Guaranteed
‘Obigation fram the Contractor Entity om the date om which t became due and payable;
ae

(4) _ provide the Government's wire instructions forthe payment ofthe Demand.

Payment
‘AGuarantor shall make payment tothe Government in accordance with a Demand by wire
transter of cleared funds in USS in accordance with the Government's wire instructions within S
Business Oays after receipt of Demand.

“Nature of Guarantee:

L1—_This Guarantee is an absolute, unconditional, and erevocable guarantee of payment when due
and net of collection, and whether by acceleration or otherwise.

‘The Government is not required to exercise any right, assert any cai or demand, or enforce any
remedy whatsoever agaist the Contractor,» Contractor Entity, oF any other Person before, oF a8
‘2 concition to, exercising any ofthe rights. powers, of remedies conferred upon the Government
‘by this Guarantee or by applicable law. Without limiting the generality of the foregoing, the
Government wil not be required to {a) take any action or obtain judgment in any court against
the Contractor, a Contractor Entity or any other Person, or (b) te make or fle any csim or proof
ln a winding wp or disoktion ofthe Contractor, Contractor Entity oF any other Person.

Except as provided in clause 2.2, each Guarantor hereby expressly waives presentment, demand,
protest, and notice of dishonout in respect of each Guaranteed Obtgation.

Subject to clause 6, the obligations of the Guarantors:

a] constitute continuing obligations, notwithstanding any settlement of account oF other
‘matter oF thing whatsoever;

(&) wll not be considered satisfied by any intermediate payment af the Contractor's
‘obigations in respect of the Guarantees Obligations; and

(6) wll continue in fllforce and effect until the Guaranteed Obligations have been pai in full
to, and received by, the Government in accordance withthe Contract.

Subject to clause 8, neither the obligations of the Guarantors pursuant to, nor the rights, powers,
and remedies conlerted upon the Government by, this Guarantee or by law will be discharged,
Impaired, or otherwise affected by:

[a] the winding up, dssokstion, administration, organisation oF moratorium of the
Contractor or any Contractor Entity or any change in its status, function, contol, oF
omnership:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progecton Shoring Controct -Promegres

Lime or other indulgence, including any composition, bemg granted of agreed to be
{ranted to the Contractor in respect of any of the Guaranteed Obligations:

‘any change in the time, manner, of place of payment of, oF any other term of all or any of,
the Guaranteed Obligations, or any other extension or, compromise of the Contractor,
Provided that none of the foregoing increases the amount ofthe Guaranteed Obligations:

{any reduction, limitation, impairment, or termination of any part of the Guaranteed
‘Obegations for any reasen, including any claim of waiver release, surrender, aiteration, oF

“any increase inthe amount payable in respect of any Guaranteed Obligation, provided that
the Guarantor has provided its prior written consent to any such increase which expressiy
states Guarantor's intention that this Guarantee will apply to such increases amount;

the termination ofthe Contractor termination of » Contractor Entity’ rights under the
Contract, of any withdrawal or abandonment by the Contractor ora Contractor Entity of
Ins interests under the Contract;

‘any director indirect change in the ownership af the Contractor Entity, including by
‘merger, amalgamation, by law, or otherwise;

‘any transfer allof ny pat ofthe Contractor or « Contractor Entity’s interests under or in
respect of the Contract:

‘any dispute or claim the Contractor or Contractor Entity may have against the
Government;

the insolvency or bankruptcy of f simdar event affecting. the Contractor or a Contractor
nity; or

‘any other cecumstance ar combination of circumstances which might otherwise constitute
1 defense avaiable to, ofa legal or equitable discharge of, the Contractor of 8 Contractor
Eotiny,

ach Guarantor waives any right 10 oF claim of any defense or staf, counterclaim, recoupment,
for termination by reason of (a) the invalidity, egality, non-genuineness, irregularity,
compromise, unenforceability of, or any other event or occurrence atlecting, any Guaranteed
Obtigation; (b) any claims, set-off, ar liabilities of the Contractor Entity tothe Guarantor or the
Government: (c) any claims, set-off, or liabities of the Guarantor in respect of the Government:
oF {4} any other reason whatsoever.

‘This Guarantee will continue to be effective er be reinstated, iat any time any payment (in
whole or in part) of any of the Guaranteed ObSgations is rescinded or must otherwise be restored
by the Government upon the insolvency, bankruptcy, or reorganization of the Contractor or 8
Contractor Entity or otherwise all as though such payment had not been made. Any settement
or dlcharge between the Guarantors (or any of thern) and the Government willbe conditional
‘upon no payment by the Contractor, # Contractor Entity, or any other Person tothe Government
‘on the Contractor's behalf being avoided or reduced by virtue of any laws relating to bankruptcy,
Insolvency, iquidation, or sievitar laws.

The Guarantors shall make all payments tothe Government tree and clear of, and without
\deduction for, any present or future Taxes or other charges of any nature whatsoever imposed by
any taxing authority.

Wany withholding oF deduction rom any payment to be made by a Guarantors required in
respect of any Taxes, then the Guarantors shal:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progecton Shoring Controct -Promegres

‘ay dicecty to the relevant authority the full amount required to be so withheld of
deducted

‘promptly forward to the Government an official receipt or other documentation
suatstactory to the Government evidencing such payment to such authority. and

‘ay to the Government such additional amount or amounts as & necessary to

the net amount actualy received by the Government wil equal the fulamount
Government would have received had no such withholding or deduction been required.

43 Hany Tanes are direct asserted against the Government with respect to any payment received
by the Government from 2 Guarantor pursuant to this Guarantee, then:
(a) the Government may pay such Taxes: and

(0) the Guarantor sallinderrity the Government agsnst any Los or Expense which the
Government incurs a8 4 result or arin out of orn relation to any fare to pay of delay
‘n paving any of any such Tas, and promptly pay such addtional amounts fichading
Incurred asa result of Guarantor’ or the Contractor's conduct, any penaiies, interest, of
expenses} as necessary so thatthe net amount received bythe Government, alter the
payment of such Taxes (including any Taxes on such additional amount), wil equa the
“amount the Government would have received had such Tanes not been auerted.

5 Notices
sa

‘Address for notices to Guarantor

The Government shal:

(4) mate any Demand or provide any notice or other communication to a Guarantor in
respect ofthis Guarantee in writing:

(b) address such Demand, notice, or other communication as provided in cause 5.1(¢), and

(6) use one of the folowing methods to deliver such Demand ot other notice or
‘communication, each of which for purposes of this agreement, i @ writing: (1) personal
‘éebvery; (2) mal fotiowed by delivery of the Demand, notice of communication by al
courier) o 3} a reputable, internationally recognised ai courier, with al es prepaid, and
sent tothe Guarantors:

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

the Government has complied with this clause Sand (b) such Guarantor has received
‘the Demand, notice, er other communication.

2 Demand, notte or ether communication is personally delivered to a Guarantor,
willbe considered received by the Guarantor by the date set forth in a signed receipt of

‘on the date set forth in areceint signed by the Guarantor.

11 the Government sends « Demand, notice, oF other communication by emailto a
Guarantor and the email transmission is followed by delivery of the Demand, notice, or
‘other communication the Guarantor by air courier in accordance with clause 5.1, the
Demand, notice, r other communication shall be considered to have Been delivered to
the Guarantor when the email is recewved by the Guarantor.

‘A Guarantor shal give all notices or other communications to the Government in the same
manner as prescribed in the Contract for notices to the Government.

Change of Address
‘A Guarantor or the Government may change its address as set forth in clause S by @ notice to the
other parties in accordance with this clause 5.

‘This Guarantee is effective a of the date st forth in the preamble.

6 Tem
a
a

‘Subject to clause 3.7, this Guarantee will cease to be effective upon dacharge of al ofthe
Guaranteed Obligations.

Representations ang Warranties

Each Guarantor represents and warrants:
This Guarantee has been authorised by all necessary corporate action, and the Guarantor has all
necessary power and authority ta sign and perform ts obligations hereunder.
This Guarantee i legal, valid, and binding as to such Guarantor.

The Guarantor has received all authorisations and consents necessary forthe provision of this
Guarantee to the Government, and the validity and enforceabalty against of this Guarantee,
Except as provided in the next sentence, there is no Law applicable to it or agreement to which it
isa party that (a) conflicts with or prevents it hom performing this Guarantee in accordance with
its terms oF (b aects the validity and enforceability against tof this Guarantee in accordance
With ts terms. No representation is made in respect of the laws ofthe Kurdistan Region of i189 oF

‘The Guarantors and the Government shall excusively feet any dispute, claim, of controversy
cs

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Progecton Shoring Controct -Promegres

‘arising out of orn connection with this Guarantee (including a dispute, clsim or controversy
relating to any non-contractual obigations araing out of or in connection with this Guarantee] to
“and tobe finaly resolved by arbitration under the rules of the London Court of international
Arbitration, which rules are incorporated by reference into ths clause 10.

‘The language ofthe arbitration wal be English, and any award willbe written in the English
language.

The seat, or Inga place, of the arbitration willbe London, Kngland.

‘The arbitral tnbunal wil comprise one arbarator directly appointed by the London Court of
International Arbitration.

‘The Government may seek enforcement of ax arbitral award by aay court of competent
jurisdiction.

Any award must be expressed in USS.

‘The arbitral award willbe final and not subject to any appeal

Wany question of law arses during the arbitral proceedings or arises out of an award, neither the
Government nar either Guarantor may make an application or bring an appeal to any court on a
‘question of law, and both the Government and the Guarantors expressly waive thei respective
rights to mate an application or bring an appeal under the Englsh Arbitration Act 1997.

‘The Guarantors shall indemnity the Government from and against all costs and expenses

(including legal fees and any taxes oF duties) incurred by the Government in the enforcement and
protection ofits rights under this Guarantee.

Benefit; Assignment

‘This Guarantee inures to the Benefit of the Government ands land any subsequent] successors
and assigns, each of which shal be entitles to enforce this Guarantee against the Guarantors.

No Guarantor is entitled to asign or transfer ator any ofits rights, Benefits, or obigations under
this Guarantee unless the Government provides prior written consent tothe Guarantor. The
Government i entitled to assign all or any of rights and benefits hereunder.

Severabiity

{at anytime any provision ofthis Guarantee is determined tobe legal iva or unenforceable inary
‘expect under the Laws of any jurisdiction, neither (the legality, val oF enforceability ofthe
‘remaining provisions hereot, nor) the legal, vakdty, or enforceabilty of such provision under the
{Laas of anyother jrsition wi many such casei any way be alected or impaired thereby.

11, Varlation

24 This Guarantee may be amended only by writen agreement of the Government and t
Guarantors that identifies itself as an amendment to this Guarantee,

The Government or the Guarantors may waive any provision inthis Guarantee only bya writing
‘executed by such party.

A waiver or consent made on one occasion wil be effective only in that Instance and only forthe
purpose stated.

No faite or delay in exercning any right or remedy, orn requiring the satisfaction of any
condition, under this Guarantee by a Guarantor or the Government, and no act, omission oF
course of dealing between the Government and a Guarantor, wil operate as # waver of extoppe!
of any right. remedy, or condition.

7

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

12. Governing Law
‘This Guarantee and all matters aring rom or connected with l are governed by English law.

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
2/11/2014 PSC - Repsol - 26/07/2011

‘Accepted and received for and on behalf of the

Prime Miniter
Kurdistan Regional Government

(On behalf of the Regional Council

{or the OW and Gas Affairs of the Kurdistan Region - rag,

© 2014 Kurdistan Regional Government, KRG.

http:/ www krg.org/p/p.aspx21= 128r=296&h= 18s=0300008p=18 212
